 

EXHIBIT 10.1
 
CREDIT AGREEMENT
 
 
Dated as of June 11, 2010
 
 
among
 
 
HNI CORPORATION,
as Borrower,
 
Certain Domestic Subsidiaries of the Borrower from time to time party hereto,
as Guarantors
 
THE LENDERS Parties Hereto
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
BANK OF AMERICA, N.A., as Syndication Agent
 
 
PNC BANK, N.A.,
THE PRIVATE BANK AND TRUST COMPANY
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents
 
 
 
 
WELLS FARGO SECURITIES, LLC
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Lead Bookrunners
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
SECTION  1  DEFINITIONS
1
 
1.1
 
   Definitions
1
 
1.2
 
   Computation of Time Periods, Etc.
27
 
1.3
 
   Accounting Terms
27
 
1.4
 
   Exchange Rates; Currency Equivalents
28
 
1.5
 
   Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts
29
 
1.6
 
   Execution of Documents
29
 
 
 
 
SECTION  2  CREDIT FACILITY
29
 
2.1
 
   Revolving Loans
29
 
2.2
 
   Competitive Loan Subfacility
31
 
2.3
 
   Swingline Loan Subfacility
34
 
2.4
 
   Letter of Credit Subfacility
37
 
2.5
 
   Additional Loans
40
 
2.6
 
   Default Rate
41
 
2.7
 
   Extension and Conversion
42
 
2.8
 
   Prepayments
42
 
2.9
 
   Termination and Reduction of Commitments
43
 
2.10
 
   Fees
44
 
2.11
 
   Computation of Interest and Fees
45
 
2.12
 
   Pro Rata Treatment and Payments
45
 
2.13
 
   Non-Receipt of Funds by the Administrative Agent
48
 
2.14
 
   Inability to Determine Interest Rate
49
 
2.15
 
   Illegality
50
 
2.16
 
   Change in Law
51
 
2.17
 
   Indemnity
53
 
2.18
 
   Taxes
53
 
2.19
 
   Indemnification; Nature of Issuing Lender's Duties
56
 
2.20
 
   Replacement of Lenders
57
 
2.21
 
   Lender Representation and Warranty
58
 
2.22
 
   Cash Collateral
58
 
2.23
 
   Defaulting Lenders
59
 
 
 
 
SECTION  3  REPRESENTATIONS AND WARRANTIES
62
 
3.1
 
   Financial Statements
62
 
3.2
 
   Organization; Existence; Patriot Act Information
62
 
3.3
 
   Authorization; Power; Enforceable Obligations
63
 
3.4
 
   Consent; Government Authorizations
63
 
3.5
 
   No Material Litigation
63
 
3.6
 
   Taxes
64
 
3.7
 
   ERISA
64
 
3.8
 
   Governmental Regulations, Anti-Terrorism Laws; Etc.
65
 
3.9
 
   Subsidiaries
67
 
3.10
 
   Use of Proceeds
67
 

 
 
 

i

--------------------------------------------------------------------------------

 

3.11
 
   Contractual Obligations; Compliance with Laws; No Conflicts
67
 
3.12
 
   Accuracy and Completeness of Information
68
 
3.13
 
   Environmental Matters
68
 
3.14
 
   No Burdensome Restrictions
69
 
3.15
 
   Title to Property
69
 
3.16
 
   Insurance
69
 
3.17
 
   Licenses and Permits
70
 
3.18
 
   Labor Matters
70
 
3.19
 
   No Material Adverse Effect
70
 
3.20
 
   Solvency
70
 
3.21
 
   Authorized Officer
70
 
 
 
 
SECTION  4  CONDITIONS
71
 
4.1
 
   Conditions to Closing
71
 
4.2
 
   Conditions to All Extensions of Credit
73
 
 
 
 
SECTION  5  AFFIRMATIVE COVENANTS
74
 
5.1
 
   Financial Statements
74
 
5.2
 
   Certificates; Other Information
75
 
5.3
 
   Notices
77
 
5.4
 
   Maintenance of Existence; Compliance with Laws; Contractual Obligations
78
 
5.5
 
   Maintenance of Property; Insurance
78
 
5.6
 
   Inspection of Property; Books and Records; Discussions
79
 
5.7
 
   Use of Proceeds
79
 
5.8
 
   Additional Guarantors
79
 
5.9
 
   Financial Covenants
80
 
5.10
 
   Payment of Obligations
80
 
5.11
 
   Environmental Laws
80
 
5.12
 
   Further Assurances
81
 
 
 
 
SECTION  6  NEGATIVE COVENANTS
81
 
6.1
 
   Indebtedness
81
 
6.2
 
   Liens
83
 
6.3
 
   Nature of Business
83
 
6.4
 
   Mergers, Sale of Assets and Indebtedness of Subsidiaries
83
 
6.5
 
   Advances, Investments and Loans
84
 
6.6
 
   Transactions with Affiliates
85
 
6.7
 
   Fiscal Year; Organizational Documents
85
 
6.8
 
   Limitation on Restricted Actions
85
 
6.9
 
   Restricted Payments
86
 
6.10
 
   Sale Leasebacks
86
 
6.11
 
   No Further Negative Pledges
86
 
 
 
 
SECTION  7  EVENTS OF DEFAULT
87
 
7.1
 
   Events of Default
87
 
7.2
 
   Acceleration; Remedies
89
 
7.3
 
   Rescission of Acceleration
90
 

 
 

ii

--------------------------------------------------------------------------------

 

SECTION  8  AGENCY PROVISIONS
90
 
8.1
 
   Appointment and Authority
90
 
8.2
 
   Nature of Duties
91
 
8.3
 
   Exculpatory Provisions
91
 
8.4
 
   Reliance by Administrative Agent
92
 
8.5
 
   Notice of Default
92
 
8.6
 
   Non-Reliance on Administrative Agent and Other Lenders
93
 
8.7
 
   Indemnification
93
 
8.8
 
   Administrative Agent in Its Individual Capacity
94
 
8.9
 
   Successor Administrative Agent
94
 
8.10
 
   Guaranty Matters
95
 
8.11
 
   Bank Products
95
 
 
 
 
SECTION  9  GUARANTY
95
 
9.1
 
   The Guaranty
95
 
9.2
 
   Bankruptcy
96
 
9.3
 
   Nature of Liability
97
 
9.4
 
   Independent Obligation
97
 
9.5
 
   Authorization
97
 
9.6
 
   Reliance
97
 
9.7
 
   Waiver
98
 
9.8
 
   Limitation on Enforcement
99
 
9.9
 
   Confirmation of Payment
99
 
 
 
 
SECTION 10 MISCELLANEOUS
99
 
10.1
 
   Amendments and Waivers
99
 
10.2
 
   Notices
102
 
10.3
 
   No Waiver; Cumulative Remedies
103
 
10.4
 
   Survival of Representations and Warranties
104
 
10.5
 
   Payment of Expenses and Taxes
104
 
10.6
 
   Successors and Assigns; Participations; Purchasing Lenders
106
 
10.7
 
   Adjustments; Set-off
110
 
10.8
 
   Table of Contents and Section Headings
111
 
10.9
 
   Counterparts; Effectivenesss; Electronic Execution
111
 
10.10
 
   Judgment Currency
112
 
10.11
 
   Severability
112
 
10.12
 
   Integration
112
 
10.13
 
   GOVERNING LAW
113
 
10.14
 
   Consent to Jurisdiction and Service of Process
113
 
10.15
 
   Confidentiality; Non-Public Information
113
 
10.16
 
   Acknowledgments
114
 
10.17
 
   Waivers of Jury Trial
115
 
10.18
 
   Patriot Act Notice
115
 
10.19
 
   Resolution of Drafting Ambiguities
115
 
10.20
 
   Press Releases and Related Matters
115
 
10.21
 
   Appointment of Borrower
116
 
10.22
 
   No Advisory or Fiduciary Responsibility
116
 
10.23
 
   Responsible Officers and Authorized Officers
117
 

 
 

iii

--------------------------------------------------------------------------------

 

SCHEDULES
 
Schedule 3.2                                           Patriot Act Information
Schedule 3.9                                           Subsidiaries
Schedule 3.16                                         Insurance
Schedule 3.18                                         Labor Matters
Schedule 3.21                                         Authorized Officers
Schedule 6.1                                           Indebtedness
Schedule 6.2                                           Liens
 
EXHIBITS
 
 
Exhibit 1.1A
Form of Account Designation Letter
Exhibit 1.1B
Existing Letters of Credit
Exhibit 1.1C
Mandatory Cost Rate
Exhibit 1.1D 
Form of Bank Product Provider Notice
Exhibit 2.1(a)
Lenders and Commitments
Exhibit 2.1(b)(i) 
Form of Notice of Borrowing
Exhibit 2.1(e)
Form of Revolving Note
Exhibit 2.2(b)-1   
Form of Competitive Bid Request
Exhibit 2.2(b)-2 
Form of Notice of Receipt of Competitive Bid Request
Exhibit 2.2(c) 
Form of Competitive Bid
Exhibit 2.2(e) 
Form of Competitive Bid Accept/Reject Letter
Exhibit 2.3(e)    
Form of Swingline Note
Exhibit 2.7  
Form of Notice of Extension/Conversion
Exhibit 4.1(d) 
Form of Secretary's Certificate
Exhibit 5.2(b)  
Form of Officer's Compliance Certificate
Exhibit 5.8  
Form of Joinder Agreement
Exhibit 10.6 
Form of Assignment and Assumption

 
 

iv

--------------------------------------------------------------------------------

 

 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of June 11, 2010 (the “Credit Agreement”), is by
and among HNI Corporation, an Iowa corporation (the “Borrower”), those Domestic
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto and such other Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (the “Guarantors”), the lenders named herein and such
other lenders as may become a party hereto (collectively, the “Lenders” and
individually, a “Lender”) and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Borrower has requested that the Lenders provide a $150,000,000
revolving credit facility for the purposes hereinafter set forth; and
 
WHEREAS, the Lenders have agreed to make the requested credit facility available
to the Borrower on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
 
SECTION 1
DEFINITIONS
 
1.1    Definitions.
 
As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
 
“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1A.
 
“Administrative Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.
 
“Administrative Agent Fee Letter” means that certain letter agreement, dated as
of May 17, 2010, among the Administrative Agent, Wells Fargo Securities, LLC and
the Borrower, as amended, modified, supplemented or replaced from time to time.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

1

--------------------------------------------------------------------------------

 

 
“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
“Aggregate Revolving Committed Amount” means the aggregate amount of Commitments
in effect from time to time, being as of the Closing Date ONE HUNDRED FIFTY
MILLION DOLLARS ($150,000,000) (as such amount may be increased as provided in
Section 2.5 or reduced as provided in Section 2.9 from time to time).
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in
effect on such day plus 1.5% and (c) the sum of (i) LIBOR (as determined
pursuant to the definition of LIBOR), for an Interest Period of one (1) month
commencing on such day (the “One-Month LIBOR Rate”) plus (ii) 1.00%, in each
instance as of such date of determination. For purposes hereof: “Prime Rate”
means, at any time, the rate of interest per annum publicly announced or
otherwise identified from time to time by Wells Fargo at its principal office as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in the Prime Rate occurs. The parties
hereto acknowledge that the rate announced publicly by Wells Fargo as its Prime
Rate is an index or base rate and shall not necessarily be its lowest or best
rate charged to its customers or other banks; and “Federal Funds Rate” means,
for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have reasonably determined (which determination shall
be conclusive in the absence of manifest error) that it is unable after due
inquiry to ascertain the Federal Funds Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above, the Alternate Base Rate shall be determined
without regard to clause (b) of this definition until the circumstances giving
rise to such inability no longer exist. Any change in the Alternate Base Rate
due to a change in the Federal Funds Rate, the Prime Rate or One-Month LIBOR
Rate will become effective on the effective date of such change in the Federal
Funds Rate, the Prime Rate or One-Month LIBOR Rate, respectively.
 
“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.
 
“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Revolving Loans that are Alternate Base Rate Loans
shall be the percentage set forth under the column “Alternate Base Rate Margin
for Revolving Loans,” (b) Revolving Loans that are LIBOR Rate Loans shall be the
percentage set forth under the column “LIBOR Rate Margin for Revolving Loans and
Letter of Credit Fee,” (c) the Letter of Credit Fee shall be the percentage set
forth under the column “LIBOR Rate Margin for Revolving Loans and Letter of
Credit Fee,” and (d) the Commitment Fee shall be the percentage set forth under
the column “Commitment Fee”:
 
 

2

--------------------------------------------------------------------------------

 

 
Applicable Percentage
Level
Leverage Ratio
Alternate Base Rate Margin for
Revolving Loans
LIBOR Rate Margin for
Revolving Loans
and Letter of Credit Fee
Commitment Fee
I
> 2.25 to 1.0
2%
3%
0.625%
II
< 2.25 to 1.0 but
> 1.75 to 1.0
1.75%
2.75%
0.5%
III
< 1.75 to 1.0 but
> 1.25 to 1.0
1.5%
2.5%
0.5%
IV
< 1.25 to 1.0
1.25%
2.25%
0.375%

 
The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information (in the case of the first three fiscal quarters of the Borrower's
fiscal year), the annual financial information (in the case of the fourth fiscal
quarter of the Borrower's fiscal year) and the certifications required to be
delivered to the Administrative Agent and the Lenders in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest
Determination Date”). Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination Date.
After the Closing Date, if the Credit Parties shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b), the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Credit Parties were so
required to provide such financial information or certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information or certifications or corrected information or corrected
certificates are provided, whereupon the Level shall be determined by the then
current Leverage Ratio. Notwithstanding the foregoing, the initial Applicable
Percentages shall be set with pricing set forth in Level III until the next
succeeding Interest Determination Date, at which time the Applicable Percentage
shall be subject to adjustment in accordance with the foregoing terms of this
paragraph. In the event that any financial statement or certification delivered
pursuant to Sections 5.1 or 5.2 is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, the
Borrower shall immediately (a) deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (b) determine the Applicable
Percentage for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest

3

--------------------------------------------------------------------------------

 

and other fees owing as a result of such increased Applicable Percentage for
such Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto.
 
“Applicable Time” means, with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
 
“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially in the form of Exhibit 10.6.
 
“Authorized Officers” means the Responsible Officers set forth on Schedule 3.21,
as the same may be modified from time to time by the Borrower.
 
“Bank Product” means any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; (b) products under any Hedging Agreement; and (c)
commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.12(b), the
applicable Bank Product Provider must have either previously provided a Bank
Product Provider Notice with respect to such Bank Product or provided a Bank
Product Provider Notice within ten (10) days following the Closing Date, in each
case, to the Administrative Agent which shall provide the following information:
(i) the existence of such Bank Product and (ii) the maximum dollar amount (if
reasonably capable of being determined) of obligations arising thereunder (the
“Bank Product Amount”). The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the Bank Product Provider.
Any Bank Product established from and after the time that the Lenders have
received written notice from the Company or the Administrative Agent that an
Event of Default exists, until such Event of Default has been waived in
accordance with Section 10.1, shall not be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.12(b).
“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.
“Bank Product Debt” means the Indebtedness and other obligations of any Credit
Party or Subsidiary relating to Bank Products.
“Bank Product Provider” means any Person that provides Bank Products to a Credit
Party or any Subsidiary that is permitted by Section 6.1(e) to the extent that
(a) such Person is a Lender, an Affiliate of a Lender or any other Person that
was a Lender (or an Affiliate of a Lender) at the time it entered into the Bank
Product but has ceased to be a Lender (or whose Affiliate has ceased to be a
Lender) under the Credit
Agreement or (b) such Person is a Lender or an Affiliate of a Lender on the
Closing Date and the Bank Product was entered into on or prior to the Closing
Date (even if such Person ceases to be a Lender or such Person's Affiliate
ceases to be a Lender).

4

--------------------------------------------------------------------------------

 

“Bank Product Provider Notice” means a notice substantially in the form of
Exhibit 1.1D.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Bankruptcy Event” means any of the events described in Section 7.1(e).
 
“Borrower” has the meaning set forth in the first paragraph hereof, together
with any successors or assigns.
 
“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which commercial banks in New York, New York are authorized or required by law
to close; provided, however, that (a) when used in connection with a rate
determination, borrowing or payment in respect of a LIBOR Rate Loan, the term
“Business Day” shall also exclude any day on which banks in London, England are
not open for dealings in deposits of Dollars or Foreign Currencies, as
applicable, in the London interbank market and (b) with respect to any Foreign
Currency Loan, the term “Business Day” shall also exclude any day on which banks
are not generally open for foreign exchange dealings between banks in the
exchange of the home country of the applicable Foreign Currency.
 
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents” means (a) marketable securities issued or directly and fully
guaranteed or insured by the United States of America or any agency thereof
(provided that the full faith and credit of the United States of America is
pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition (“Government Obligations”), (b) U.S. dollar
denominated (or foreign currency fully hedged) time deposits, certificates of
deposit, Eurodollar time deposits and Eurodollar certificates of deposit

5

--------------------------------------------------------------------------------

 

of (i) any United States commercial bank of recognized standing having capital
and surplus in excess of $200,000,000, (ii) any Lender or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody's is at least P-1 or the equivalent thereof (any such bank
and any Lender being an “Approved Bank”), in each case with maturities of not
more than 120 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any, or guaranteed by any, domestic corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody's and maturing within 120 days of the date of acquisition,
(d) securities of the type described in clauses (a) through (c), inclusive,
above purchased under agreements to resell such securities to any broker/dealer
or any commercial bank, if such broker/dealer or bank has an uninsured,
unsecured and unguaranteed rating at the time of the acquisition of P-2 (or the
equivalent thereof) or better by Moody's, or A-2 (or the equivalent thereof) or
better by S&P, (e) obligations of any state of the United States or any
political subdivision thereof for the payment of the principal and redemption
price of and interest on which there shall have been irrevocably deposited
Government Obligations maturing as to principal and interest at times and in
amounts sufficient to provide such payment and (f) Investments in mutual funds
registered under the Investment Company Act of 1940, as amended, or collective
trust funds maintained by Approved Banks, in each case whose only assets are of
the type described in clauses (a) through (d), inclusive, of this definition.
 
“Cash Management Services” means any services provided from time to time to any
Credit Party or Subsidiary in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, electronic funds transfer, information
reporting, lockbox, stop payment, overdraft and/or wire transfer services and
all other treasury and cash management services.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means (a) any Person or two or more Persons acting in
concert shall have acquired “beneficial ownership” (within the meaning provided
in Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over, Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing 25% or more of the combined voting power of
all Voting Stock of the Borrower, (b) Continuing Directors shall cease for any
reason to constitute a majority of the members of the board of directors of the
Borrower then in office, (c) the sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) or (d)
the adoption by the stockholders of the Borrower of a plan or proposal for the
liquidation or dissolution of the Borrower.
 
    

6

--------------------------------------------------------------------------------

 

“Closing Date” means the date hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.
 
“Commitment” means the Revolving Commitment, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.
 
“Commitment Fee” has the meaning set forth in Section 2.10(a).
 
“Commitment Percentage” means, for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Aggregate Revolving Committed Amount at such
time. The initial Commitment Percentages are set out on Exhibit 2.1(a).
 
“Commitment Period” means the period from and including the Closing Date to but
not including the earlier of (a) the Maturity Date, or (b) the date on which the
Commitments terminate in accordance with the provisions of this Credit
Agreement.
 
“Committed Funded Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans, LOC Obligations and
Swingline Exposure.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan pursuant
to the terms of Section 2.2.
 
“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.2, the fixed rate of interest
offered by the Lender making the Competitive Bid.
 
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with the provisions of Section 2.2(b).
 
“Competitive Loan” means a loan made by a Lender in its discretion pursuant to
the provisions of Section 2.2.
 
“Competitive Loan Lenders” means, at any time, those Lenders which have
Competitive Loans outstanding.
 
“Consolidated” means, when used with reference to financial statements or
financial items of the Borrower and its Subsidiaries or any other Person, such
statements or items on a consolidated basis in accordance with the consolidation
principles of GAAP.
 

7

--------------------------------------------------------------------------------

 

“Consolidated Assets” means, at any time, the amount representing the assets of
the Borrower and the Subsidiaries that would appear on a Consolidated balance
sheet of the Borrower and its Subsidiaries at such time prepared in accordance
with GAAP.
 
“Consolidated EBITDA” means, as of any date of determination for the four (4)
consecutive fiscal quarter period ending on such date, (a) Consolidated Net
Income for such period plus (b) the sum of the following to the extent deducted
in calculating Consolidated Net Income: (i) Consolidated Interest Expense for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense for such period and (iv) other
non‑recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (c) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Borrower and its Subsidiaries for such period and (ii) all
non‑cash items increasing Consolidated Net Income for such period.
 
“Consolidated Funded Debt” means, as of any date of determination, Funded Debt
of the Borrower and its Subsidiaries on a Consolidated basis.
 
“Consolidated Interest Expense” means, as of any date of determination for the
four (4) consecutive fiscal quarter period ending on such date, all Interest
Expense (excluding amortization of debt discount and premium, but including the
interest component under Capital Leases) for such period of the Borrower and its
Subsidiaries on a Consolidated basis.
 
“Consolidated Net Income” means, as of any date of determination for the four
(4) consecutive fiscal quarter period ending on such date, for the Borrower and
its Subsidiaries on a Consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains, gains from asset dispositions not
in the ordinary course of business and gains from the early extinguishment of
Indebtedness but including extraordinary losses) for that period.
 
“Consolidated Net Tangible Assets” means, at any time, the amount representing
the assets of the Borrower and the Subsidiaries that would appear on a
Consolidated balance sheet of the Borrower and its Subsidiaries at such time
prepared in accordance with GAAP, less (a) all current liabilities and minority
interests and (b) goodwill and other intangibles.
 
“Continuing Directors” means, during any period of up to 12 consecutive months
commencing after the Closing Date, individuals who at the beginning of such
12 month period were directors of the Borrower (together with any new director
whose election by the Borrower's board of directors or whose nomination for
election by the Borrower's shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved).
 
“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, any Joinder Agreement and all other related agreements
and documents issued or delivered

8

--------------------------------------------------------------------------------

 

hereunder or thereunder or pursuant hereto or thereto (excluding, however, any
agreements, instruments or other documents relating to any Bank Product).
 
“Credit Exposure” means, as to any Lender at any time (a) if its Commitment is
in existence at such time, the amount of its Commitment and (b) if its
Commitment is not in existence at such time, the amount of its Committed Funded
Exposure.
 
“Credit Party” means any of the Borrower or the Guarantors.
 
“Credit Party Obligations” means, without duplication, (a) all Obligations and
(b) all liabilities and obligations, whenever arising, owing from any Credit
Party or any of its Subsidiaries to any Bank Product Provider arising under any
Bank Product permitted pursuant to Section 6.1(e).
 
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Default Rate” means (a) when used with respect to the Obligations, other than
Letter of Credit Fees, an interest rate equal to (i) for Alternate Base Rate
Loans (A) the Alternate Base Rate plus (B) the Applicable Percentage applicable
to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for LIBOR Rate
Loans, (A) the LIBOR Rate plus (B) the Applicable Percentage applicable to LIBOR
Rate Loans plus (C) 2.00% per annum, (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Percentage applicable to Letter of
Credit Fees plus 2.00% per annum and (c) when used with respect to any other fee
or amount due hereunder, a rate equal to the Applicable Percentage applicable to
Alternate Base Rate Loans plus 2.00% per annum.
 
“Defaulting Lender” means, subject to Section 2.23(b), any Lender that, as
determined by the Administrative Agent (with notice to the Borrower of such
determination), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in Letters of
Credit or Swingline Loans, within three Business Days of the date required to be
funded by it hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified the Borrower or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets,

9

--------------------------------------------------------------------------------

 

including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest by a Governmental Authority in such Lender or
any direct or indirect parent company thereof.
 
“Determination Date” means each of the following: (a) each date a LIBOR Rate
Loan denominated in a Foreign Currency is made pursuant to Section 2.3, (b) each
date a LIBOR Rate Loan denominated in a Foreign Currency is continued pursuant
to Section 2.3, (c) the last Business Day of each calendar month, (d) such
additional dates as the Administrative Agent or the Required Lenders shall
specify.
 
“Dollar Amount” means, at any time, (a) with respect to Dollars or an amount
denominated in Dollars, such amount and (b) with respect to an amount of any
Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Determination Date) for the purchase of Dollars with such Foreign
Currency.
 
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) the Issuing Lender and (iii) unless an Event
of Default has occurred, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (A) any Credit Party or any of the Credit Party's
Affiliates or Subsidiaries or (B) any Defaulting Lender (or any of its
Affiliates).
 
“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.
 
“EMU Legislation” means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.
 
“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time be in effect during the term of
this Credit Agreement.
 

10

--------------------------------------------------------------------------------

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.    
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
 
“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under Sections 414(b) or (c) of the Code.
 
“Euro” means the single currency of Participating Member States of the European
Union.
 
“Eurodollar Reserve Percentage” means for any day, (A) with respect to any LIBOR
Rate Loan with respect to which the Mandatory Cost Rate does not apply, the
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) that is in effect for such day as prescribed by the
Federal Reserve Board (or any successor) for determining the maximum reserve
requirement (including without limitation any basic, supplemental or emergency
reserves) in respect of Eurocurrency liabilities, as defined in Regulation D of
such Board as in effect from time to time, or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City and
(B) with respect to any LIBOR Rate Loan with respect to which the Mandatory Cost
Rate does apply, zero (0).
 
“Euro Unit” means the currency unit of the Euro.
 
“Event of Default” means such term as defined in Section 7.1.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any Credit Party Obligation, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender,
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new lending
office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 2.18, except to the
extent that such Foreign Lender (or the Lender that assigned Commitments or
Loans to such Foreign Lender pursuant to Section 10.6, if any) was entitled, at
the time of designation of a new lending

11

--------------------------------------------------------------------------------

 

office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.18 and (d) any U.S.
Federal withholding Taxes imposed by FATCA.
 
“Existing Facilities” means the facilities under that certain credit agreement
dated January 28, 2005 among the Borrower, the lenders party thereto and Wells
Fargo Bank (successor-by-merger to Wachovia Bank, National Association), as
administrative agent.
 
“Existing Letters of Credit” means the letters of credit issued by Wells Fargo
prior to the Closing Date as more particularly described on Exhibit 1.1B
attached hereto.
 
“Exposed LOC Obligations” shall have the meaning set forth in Section
2.23(a)(iii)(B).
 
“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.
 
“FATCA” means Sections 1471 through 1474 of the Code and any regulations with
respect thereto or official interpretations thereof.
 
“Federal Funds Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.
 
“Fees” means all fees payable pursuant to Section 2.10.
 
“Foreign Currency” means (a) Euros and (b) any other freely available currency
that is freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market, which shall
be requested by the Borrower and approved by the Administrative Agent, such
approval not to be unreasonably withheld or delayed.
 
“Foreign Currency Equivalent” means, with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Determination Date) for the
purchase of such Foreign Currency with Dollars.
 
“Foreign Currency Loan” means any Swingline Loan denominated in a Foreign
Currency.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 

12

--------------------------------------------------------------------------------

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender's Commitment Percentage of
the outstanding LOC Obligations with respect to Letters of Credit issued by such
Issuing Lender other than LOC Obligations as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender's Commitment Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender's participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funded Debt” means, with respect to any Person, without duplication, the sum of
(a) all Indebtedness of such Person (other than the Indebtedness set forth in
clauses (e), (g), (i) and (j) of such definition), plus (b) the maximum amount
of all letters of credit issued or bankers' acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed) other than (i) commercial letters of credit,
bankers acceptances, or the functional equivalent thereof issued to support
payment obligations in connection with trade payables incurred in the ordinary
course of business and (ii) standby letters of credit having an aggregate stated
amount of up to $15,000,000, plus (c) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person of the type described in clauses
(a) and (b) hereof.
 
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.
 
“Government Acts” has the meaning set forth in Section 2.19(a).
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantors” means (a) any of the Subsidiaries identified as a “Guarantor” on
the signature pages hereto and (b) any Person which executes a Joinder
Agreement, together with their successors and permitted assigns.
 
“Guaranty” means the guaranty of the Guarantors set forth in Section 9.
 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to

13

--------------------------------------------------------------------------------

 

purchase any such Indebtedness or any property constituting security therefore,
(b) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase Property, securities or services primarily for
the purpose of assuring the holder of such Indebtedness of the payment or
performance thereof, or (d) to otherwise assure or hold harmless the holder of
such Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guaranty Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof.
 
“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.
 
“Impacted Lender” means any Lender that has, or has a direct or indirect parent
company that has, as determined by the Administrative Agent (with notice to the
Borrower of such determination), (a) become the subject of a proceeding under
any Debtor Relief Law, or (b) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity.
 
“Indebtedness” means, with respect to any Person, without duplication:
 
(a)    all obligations of such Person for borrowed money,
 
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
 
(c)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business),
 
(d)    all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person that
would appear as liabilities on a balance sheet of such Person and that are (i)
due more than six months from the date of incurrence of such obligations or (ii)
evidenced by a note or a similar written instrument, in each case, other than
trade debt and other accrued liabilities incurred in the ordinary course of
business that are not overdue by more than 90 days or that are currently being
contested in good faith,
 
    

14

--------------------------------------------------------------------------------

 

(e)    all obligations of such Person under take-or-pay or similar arrangements
or under commodities agreements,
 
(f)    all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided that so long as such Indebtedness is non-recourse to such
Person, only the portion of such obligations which is secured shall constitute
Indebtedness hereunder,
 
(g)    all Guaranty Obligations of such Person with respect to Indebtedness of
another Person,
 
(h)    the principal portion of all obligations of such Person under Capital
Leases synthetic leases, tax retention operating leases, off-balance sheet loans
or similar off-balance sheet financing products plus any accrued interest
thereon,
 
(i)    all obligations of such Person under Hedging Agreements to the extent
required to be accounted for as a liability under GAAP, excluding any portion
thereof which would be accounted for as interest expense under GAAP,
 
(j)    the maximum amount of all letters of credit issued or bankers'
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed) other than
commercial letters of credit, bankers acceptances, or the functional equivalent
thereof issued to support payment obligations in connection with trade payables
incurred in the ordinary course of business,
 
(k)    all preferred Equity Interests issued by such Person and which by the
terms thereof could be (at the request of the holders thereof or otherwise)
subject to mandatory sinking fund payments prior to the date six months after
the Maturity Date, redemption prior to the date six months after the Maturity
Date or other acceleration, and
 
(l)    the Indebtedness of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.
 
“Intangibles” means all assets which would be shown as intangible assets on a
balance sheet prepared in accordance with GAAP.
 
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated EBITDA for the four (4) consecutive fiscal quarter period
ending on such date, to (ii) Consolidated Interest Expense paid or payable in
cash during the four (4) consecutive fiscal quarter period ending on such date.
 
    

15

--------------------------------------------------------------------------------

 

“Interest Expense” means, with respect to any Person, as of any date of
determination for the four (4) consecutive fiscal quarter period ending on such
date, the sum of the amount of interest paid or accrued in respect of such
period.
 
“Interest Payment Date” means (a) as to any Alternate Base Rate Loan or
Swingline Loan bearing interest at the Alternate Base Rate, the last day of each
March, June, September and December and on the Maturity Date, (b) as to any
LIBOR Rate Loan or Competitive Loan having an Interest Period of three months or
less, the last day of such Interest Period, and (c) as to any LIBOR Rate Loan or
Competitive Loan having an Interest Period longer than three months, each day
which is three months after the first day of such Interest Period and the last
day of such Interest Period.
 
“Interest Period” means, (a) as to any LIBOR Rate Loan which is a Revolving
Loan, a period of one, two, three or six months duration, as the Borrower may
elect, commencing in each case, on the date of the borrowing (including
conversions, extensions and renewals), (b) as to any LIBOR Rate Loan which is a
Swingline Loan denominated in a Foreign Currency, a period of one or three
months duration and (c) with respect to any Competitive Loan, a period of not
less than seven (7) nor more than 180 days' duration, as the Borrower may
request and the Competitive Loan Lender may agree in accordance with the
provisions of Section 2.2; provided, however, (i) if any Interest Period
pertaining to a LIBOR Rate Loan would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day, (ii) any Interest Period pertaining
to a LIBOR Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the relevant calendar month, (iii) any Interest Period in respect of any Loan
that would otherwise extend beyond the Maturity Date is due on the Maturity Date
and (iv) no more than eight (8) LIBOR Rate Loans may be in effect at any time.
For purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.
 
“Investment” has the meaning set forth in Section 6.5.
 
“Issuing Lender” means Wells Fargo.
 
“Issuing Lender Fees” has the meaning set forth in Section 2.10(c).
 
    

16

--------------------------------------------------------------------------------

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit 5.8, executed and delivered by each Person required to become a
Guarantor in accordance with the provisions of Section 5.8.
 
“Joint Fee Letter” means that certain letter agreement, dated as of May 17,
2010, among the Administrative Agent, Bank of America, N.A. the Lead Arrangers
and the Borrower, as amended, modified, supplemented or replaced from time to
time.
 
“Lead Arrangers” means Wells Fargo Capital Markets, LLC and Banc of America
Securities LLC, together with their respective successors and assigns.
 
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, the Issuing Lender and the Swingline Lender, and their respective
successors and assigns.
 
“Letter of Credit Fee” has the meaning set forth in Section 2.10(b).
 
“Letters of Credit” means any letter of credit issued by the Issuing Lender
pursuant to the terms hereof and each Existing Letter of Credit, as such letters
of credit may be amended, restated, modified, extended, renewed or replaced from
time to time.
 
“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for the four
(4) consecutive fiscal quarter period ending on such date.
 
“LIBOR” means, for any LIBOR Rate Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars or the applicable Foreign
Currency, as appropriate, at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, then “LIBOR” means the rate per annum at which, as determined by the
Administrative Agent in accordance with its customary practices, Dollars in an
amount comparable to the Loans then requested are being offered to leading banks
at approximately 11:00 A.M. London time, two (2) Business Days prior to the
commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to the Interest Period selected. With respect to any LIBOR Rate Loan
denominated in Pounds Sterling, for any Interest Period, “LIBOR” means the rate
equal to the sum of (A) the rate determined in accordance with the foregoing
terms of this definition plus (B) the Mandatory Cost Rate for such Interest
Period.
 
“LIBOR Lending Office” means, initially, the office(s) of each Lender designated
as such Lender's LIBOR Lending Office in such Lender's Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.
 
    

17

--------------------------------------------------------------------------------

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 
LIBOR Rate =             LIBOR        
1.00 - Eurodollar Reserve Percentage
 
“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate. LIBOR Rate Loans which are Swingline Loans may be
denominated in Dollars or in Foreign Currencies. All Swingline Loans denominated
in Foreign Currencies shall be LIBOR Rate Loans.
        
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).
 
“Loan” or “Loans” means a Revolving Loan, a Swingline Loan and/or Competitive
Loans, as appropriate.
 
“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit and with respect to each Lender, the commitment of such Lender to
purchase participation interests in the Letters of Credit up to such Lender's
LOC Committed Amount as specified in Exhibit 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.
 
“LOC Commitment Percentage” means, for each Lender, the percentage identified as
its LOC Commitment Percentage on Exhibit 2.1(a), as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 10.6(c).
 
“LOC Committed Amount” means, collectively, the aggregate amount of all of the
LOC Commitments of the Lenders to issue and participate in Letters of Credit as
referenced in Section 2.4 and, individually, the amount of each Lender's LOC
Commitment as specified in Exhibit 2.1(a).
 
“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.
 
“LOC Obligations” means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.
 
    

18

--------------------------------------------------------------------------------

 

“Mandatory Borrowing” with respect to (a) Swingline Loans, has the meaning set
forth in Section 2.3(b) and (b) with respect to Letters of Credit, the meaning
set forth in Section 2.4(e).
 
“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Exhibit 1.1C.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Borrower and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Credit Parties, taken as a whole, to perform their obligations under this Credit
Agreement or any of the other Credit Documents; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of this Credit
Agreement or any of the other Credit Documents.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials, or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
 
“Maturity Date” means, as to each Lender, the fourth (4th) anniversary of the
Closing Date.
 
“Moody's” means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“National Currency Unit” means a fraction or multiple of one Euro Unit expressed
in units of the former national currency of a Participating Member State.
 
“Non-Defaulting Lender' means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Guarantor Subsidiaries” has the meaning given to such term in Section 5.8.
 
“Non-Wholly-Owned Subsidiary” means any Subsidiary that is not a Wholly-Owned
Subsidiary.
 

19

--------------------------------------------------------------------------------

 

“Note” or “Notes” means the promissory notes of the Borrower in favor of each of
the Lenders that request such notes (a) evidencing the Revolving Loans and
Competitive Loans in substantially the form attached as Exhibit 2.1(e) or (b)
evidencing the Swingline Loans in substantially the form attached as Exhibit
2.3(e), with the foregoing individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time.
 
“Note Purchase Agreement” means the Note Purchase Agreement, dated as of April
6, 2006, by and among the Borrower and the purchasers party thereto, with
respect to the Senior Notes, in the initial aggregate principal amount of
$150,000,000 and with a maximum aggregate principal amount of $650,000,000, as
each of the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
 
“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Exhibit 2.1(b)(i), as required by Section 2.1(b)(i).
 
“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Exhibit 2.7, as required by Section 2.7.
 
“Obligations” means, without duplication, all of the obligations of the Credit
Parties to the Lenders (including the Issuing Lender) and the Administrative
Agent, whenever arising, under this Credit Agreement or any of the other Credit
Documents (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code).
 
“OFAC” means the U.S. Department of the Treasury's Office of Foreign Assets
Control.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
 
“Participant” has the meaning set forth in Section 10.6(d).
 
“Participating Member State” means each country so described in any EMU
Legislation.
 
“Participation Interest” means the purchase by a Lender of a participation
interest in Swingline Loans as provided in Section 2.3(b)(ii) or in Letters of
Credit as provided in Section 2.4(c).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.
 

20

--------------------------------------------------------------------------------

 

“Payment Event of Default” means an Event of Default specified in Section
7.1(a).
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Permitted Acquisition” means any acquisition or any series of related
acquisitions by the Borrower or any of its Subsidiaries of substantially all of
the assets or a majority of the Voting Stock of a Person, or any division, line
of business or other business unit of a Person (such Person or such division,
line of business or other business unit of such Person referred to herein as the
“Target”), in each case that is a type of business (or assets used in a type of
business) permitted to be engaged in by the Credit Parties and their
Subsidiaries pursuant to Section 6.3 hereof, so long as (a) no Default or Event
of Default shall then exist or would exist after giving effect thereto, (b) the
Credit Parties will be in compliance on a Pro Forma Basis with all of the terms
and provisions of the financial covenants set forth in Section 5.9 after giving
effect to such acquisition, (c) the Target executes a Joinder Agreement in
accordance with, if required by, the terms of Section 5.8, (d) immediately after
giving effect to such acquisition, (i) there shall be at least $10,000,000 of
borrowing availability under the Aggregate Revolving Committed Amount and (ii)
there shall be at least $20,000,000 in the aggregate of Unrestricted Cash and
borrowing availability under the Aggregate Revolving Committed Amount, (e) such
acquisition shall not be a “hostile” acquisition and shall have been approved by
the board of directors (or equivalent) and/or shareholders (or equivalent) of
the applicable Credit Party and the Target and (f) if the purchase price for
such acquisition is in excess of $50,000,000, the Borrower delivers a
certificate with respect to such acquisition in accordance with Section 5.2(e).
 
“Permitted Investments” has the meaning set forth in Section 6.5.
 
“Permitted Liens” means:
 
(a)    Liens created by or otherwise existing, under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Lenders;
 
(b)    purchase money Liens securing purchase money indebtedness and Liens
arising in connection with Capital Leases, to the extent each is permitted under
Section 6.1(d);
 
(c)    Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings
diligently pursued, provided that adequate reserves with respect thereto are
maintained on the books of the Borrower or its Subsidiaries, as the case may be,
in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);
 
(d)    carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith by appropriate proceedings diligently pursued, provided that (i)
any proceedings commenced for the enforcement of such Liens and encumbrances
shall have been duly suspended and (ii) adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP (or, in the case of Subsidiaries with significant
operations outside of the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of incorporation);
 

21

--------------------------------------------------------------------------------

 

(e)    pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self‑insurance
arrangements;
 
(f)    Liens to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)    Liens existing on the Closing Date and set forth on Schedule 6.2;
provided that no such Lien shall at any time be extended to cover property or
assets other than the property or assets subject thereto on the Closing Date
(other than improvements thereto or, if required by the terms of the document or
instrument creating or governing such Lien as in effect on the Closing Date,
additions thereto and replacements and substitutions therefor);
 
(h)    [Reserved]
 
(i)    Liens arising in the ordinary course of the Borrower's or any
Subsidiary's business that (i) do not secure Indebtedness and (ii) do not in the
aggregate materially detract from the value of its assets or materially impair
the use thereof in the operation of its business;
 
(j)    Liens at any time of or resulting from any judgment or award, the time
for the appeal or petition for rehearing of which shall not have expired, or in
respect of which Borrower or a Subsidiary shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured;
 
(k)    minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which customarily
exist on properties of corporations engaged in similar activities and similarly
situated and which do not in any event materially impair their use in the
operation of the business of Borrower and the Subsidiaries;
 

22

--------------------------------------------------------------------------------

 

(l)    (i) Liens in favor of a Credit Party securing Indebtedness of another
Credit Party or a Non-Guarantor Subsidiary, and (ii) Liens in favor of a
Non-Guarantor Subsidiary securing indebtedness of another Non-Guarantor
Subsidiary;
 
(m)    customary rights of setoff, revocation, refund or chargeback under
deposit agreements or under applicable law, of banks or other financial
institutions where the Borrower or its Subsidiaries maintain deposits in the
ordinary course of business;
 
(n)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property);
 
(o)    Reserved;
 
(p)    Liens in favor of the Issuing Lender and/or Swingline Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations hereunder; and
 
(q)    other Liens in addition to those permitted by the foregoing clauses
secured by assets of the Borrower and its Subsidiaries with a fair market value
not to exceed 15% of Consolidated Net Tangible Assets determined at such time;
provided that the Indebtedness secured by such Liens shall not exceed 15% of
Consolidated Net Tangible Assets.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.
 
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.
 
“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the twelve-month period
ending as of the most recent quarter end preceding the date of such transaction.
 
“Properties” has the meaning given to such term in Section 3.13(a).
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
    

23

--------------------------------------------------------------------------------

 

“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.
 
“Register” has the meaning set forth in Section 10.6(c).
 
“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.
 
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.4(d) for amounts drawn under the Letters of
Credit.
 
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.
 
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.
 
“Required Lenders” means, as of any date of determination, Lenders collectively
having Credit Exposures representing more than 50% of the Credit Exposures of
all Lenders; provided that the Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
 
“Requirement of Law” means, as to any Person, (a) the articles or certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and (b) all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes, executive orders,
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(in each case whether or not having the force of law); in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its material property is subject.
 
“Responsible Officer” means, for any Credit Party, the chief executive officer,
the treasurer, controller, the president, the vice-president or the chief
financial officer of such Credit Party and any additional responsible officer
that is designated as such to the Administrative Agent.
 

24

--------------------------------------------------------------------------------

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Equity Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, or (d) any payment or prepayment of principal of, premium, if any,
or interest on, redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Subordinated Indebtedness; provided,
however, earnout and other contingent payments owing or paid with respect to
Permitted Acquisitions or acquisitions entered into prior to the date of this
Agreement shall not be considered Restricted Payments.
 
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal Dollar Amount at
any time outstanding up to such Lender's Revolving Committed Amount as specified
in Exhibit 2.1(a), as such amount may be reduced from time to time in accordance
with the provisions hereof.
 
“Revolving Committed Amount” means the amount of each Lender's Commitment as
specified in Exhibit 2.1(a), as such amount may be reduced from time to time in
accordance with the provisions hereof.
 
“Revolving Loans” has the meaning set forth in Section 2.1(a).
 
“S&P” means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002.
 
“Security” means “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.
 
“Senior Notes” means (a) the Borrower's 5.54% Series 2006-A Senior Notes due
April 6, 2016 and (b) any additional series of senior notes of the Borrower, in
each case issued pursuant to the Note Purchase Agreement (or a supplement
thereto) and with a maximum aggregate principal amount of $650,000,000.
 

25

--------------------------------------------------------------------------------

 

“Single Employer Plan” means any Plan covered by title IV of ERISA which is not
a Multiemployer Plan.
 
“Spot Rate” means, with respect to any Foreign Currency, the rate quoted by
Wells Fargo as the spot rate for the purchase by Wells Fargo of such Foreign
Currency with Dollars through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made.
 
“Subordinated Indebtedness” means any Indebtedness (including, without
limitation, any intercompany loans) incurred by any Credit Party that is
specifically subordinated in right of payment to the prior payment of the Credit
Party Obligations on terms acceptable to the Administrative Agent and the
Lenders.
 
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries. Unless otherwise identified, “Subsidiary” or
“Subsidiaries” means Subsidiaries of the Borrower.
 
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in Section
2.3(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.
 
“Swingline Committed Amount” means the amount of the Swingline Lender's
Swingline Commitment as specified in Section 2.3(a).
 
“Swingline Exposure” means, with respect to any Lender, an amount equal to the
Commitment Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.
 
“Swingline Lender” means Wells Fargo, in its capacity as such.
 
“Swingline Loan” or “Swingline Loans” has the meaning set forth in Section
2.3(a).
 
“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.3(e), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
 
“Target” has the meaning set forth in the definition of Permitted Acquisition.

26

--------------------------------------------------------------------------------

 

 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Transactions” means the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).
 
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.
 
“Type” means, as to any Loan, its nature as an Alternate Base Rate Loan, LIBOR
Rate Loan or Swingline Loan, as the case may be.
 
“Unrestricted Cash” means, as of any date of determination, cash and Cash
Equivalents of the Credit Parties on deposit that are readily available to the
Credit Parties without causing any adverse tax consequences and that are not
subject to any Lien other than a Lien in favor of the Administrative Agent, on
behalf of the Secured Parties.
 
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors' qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of the Borrower
and the Borrower's other Wholly-Owned Subsidiaries at such time.
 
1.2    Computation of Time Periods, Etc.
 
All time references in this Credit Agreement and the other Credit Documents
shall be to New York, New York time unless otherwise indicated. For purposes of
computation of periods of time hereunder, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”
 
1.3    Accounting Terms.
 
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the most recently delivered audited
Consolidated financial statements of the Borrower, except as otherwise
specifically prescribed herein.

27

--------------------------------------------------------------------------------

 

 
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
(c)    Financial Covenant Calculations. The parties hereto acknowledge and agree
that, for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 5.9 and for
purposes of determining the Applicable Percentage, (i) after consummation of any
Permitted Acquisition, (A) income statement items and other balance sheet items
(whether positive or negative) attributable to the Target acquired in such
transaction shall be included in such calculations to the extent relating to
such applicable period, subject to adjustments mutually acceptable to the
Borrower and the Administrative Agent and (B) Indebtedness of a Target which is
retired in connection with a Permitted Acquisition shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period and (ii) after any asset disposition permitted by Section 6.4,
(A) income statement items, cash flow statement items and balance sheet items
(whether positive or negative) attributable to the property or assets disposed
of shall be excluded in such calculations to the extent relating to such
applicable period, subject to adjustments mutually acceptable to the Borrower
and the Administrative Agent and (B) Indebtedness that is repaid with the
proceeds of such asset disposition shall be excluded from such calculations and
deemed to have been repaid as of the first day of such applicable period.
 
1.4    Exchange Rates; Currency Equivalents.
 
(a)    The Administrative Agent shall determine the Spot Rates as of each
Determination Date to be used for calculating the Dollar Amounts of Extensions
of Credit and amounts outstanding hereunder denominated in Foreign Currencies.
Such Spot Rates shall become effective as of such Determination Date and shall
be the Spot Rates employed in converting any amounts between the applicable
currencies until the next Determination Date to occur. Except for purposes of
financial statements delivered by the Borrower hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency for purposes of the Credit Documents shall be
such Dollar Amount as so determined by the Administrative Agent.

28

--------------------------------------------------------------------------------

 

 
(b)    Wherever in this Credit Agreement, in connection with any Extension of
Credit, any conversion, continuation or prepayment of a Loan or any renewal of a
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Extension of Credit or Loan is denominated in a
Foreign Currency, such amount shall be the relevant Foreign Currency Equivalent
of such Dollar amount (rounded to the nearest 1,000 units of such Foreign
Currency), as determined by the Administrative Agent.
 
1.5    Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts.
 
(a)    Each obligation of the Borrower to make a payment denominated in the
National Currency Unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euros at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Extension of Credit in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Extension of Credit, at the end of the then current Interest Period.
 
(b)    Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
 
1.6    Execution of Documents.
 
Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by an Authorized Officer.
 
 
SECTION 2
CREDIT FACILITY
 
2.1    Revolving Loans.
 
(a)    Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make Loans in Dollars (the
“Revolving Loans”) to the Borrower from time to time in the amount of such
Lender's Commitment Percentage of such Loans for the purposes hereinafter set
forth; provided that (i) with regard to the Lenders collectively, the

29

--------------------------------------------------------------------------------

 

sum of the aggregate principal Dollar Amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations plus outstanding
Competitive Loans shall not exceed the Aggregate Revolving Committed Amount, and
(ii) with regard to each Lender individually, the sum of the aggregate principal
Dollar Amount of such Lender's Commitment Percentage of outstanding Revolving
Loans plus such Lender's Revolving Commitment Percentage of outstanding
Swingline Loans plus such Lender's LOC Commitment Percentage of outstanding LOC
Obligations shall not exceed such Lender's Revolving Committed Amount. Revolving
Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a
combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof.
 
(b)    Revolving Loan Borrowings.
 
(i)    Notice of Borrowing. The Borrower shall request a Loan borrowing by
delivering a Notice of Borrowing (or telephone notice promptly confirmed in
writing through a Notice of Borrowing) to the Administrative Agent not later
than 11:00 A.M. on the Business Day of the requested borrowing in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans. Each such Notice of
Borrowing shall be irrevocable and shall specify (A) that a Loan is requested,
(B) the date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, and (D) whether the borrowing shall
be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) therefor.
If the Borrower shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, or (2) the
Type of Loan requested, then such notice shall be deemed to be a request for a
Alternate Base Rate Loan hereunder. The Administrative Agent shall give notice
to each Lender, promptly upon receipt of each Notice of Borrowing pursuant to
this Section 2.1(b)(i), of the contents thereof and of each such Lender's share
of any borrowing to be made pursuant thereto.
 
(ii)    Minimum Amounts. Each Revolving Loan shall be in a minimum aggregate
principal amount of (A) in the case of LIBOR Rate Loans, $2,000,000 and integral
multiples of $1,000,000 in excess thereof (or the remaining Aggregate Revolving
Committed Amount, if less) and (B) in the case of Alternate Base Rate Loans,
$1,000,000 and integral multiples of $500,000 in excess thereof (or the
remaining Aggregate Revolving Committed Amount, if less).
 
(iii)    Advances. Each Lender will make its Commitment Percentage of each Loan
borrowing available to the Administrative Agent for the account of the Borrower
at the office of the Administrative Agent specified in Section 10.2, or at such
office as the Administrative Agent may designate in writing, by 1:00 P.M. on the
date specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account designated by the Borrower with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

30

--------------------------------------------------------------------------------

 

 
(c)    Repayment. The principal amount of all Loans shall be due and payable in
full on the Maturity Date.
 
(d)    Interest. Subject to the provisions of Section 2.6:
 
(i)    Alternate Base Rate Loans. During such periods as Loans shall be
comprised in whole or in part of Alternate Base Rate Loans, such Alternate Base
Rate Loans shall bear interest at a per annum rate equal to the Alternate Base
Rate plus the Applicable Percentage;
 
(ii)    LIBOR Rate Loans. During such periods as Loans shall be comprised in
whole or in part of LIBOR Rate Loans, such LIBOR Rate Loans shall bear interest
at a per annum rate equal to the LIBOR Rate plus the Applicable Percentage.
 
Interest on Loans shall be payable in arrears on each applicable Interest
Payment Date (or at such other times as may be specified herein).
 
(e)    Notes. The Loans shall be further evidenced by a duly executed Note in
favor of each Lender in the form of Exhibit 2.1(e) attached hereto, if requested
by such Lender.
 
2.2    Competitive Loan Subfacility.
 
(a)    Competitive Loans. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, the Borrower
may, during the Commitment Period, request and each Lender may, in its sole
discretion, agree to make, Competitive Loans to the Borrower; provided, however,
that (i) with regard to each Lender individually, the sum of such Lender's share
of outstanding Revolving Loans plus such Lender's Revolving Commitment
Percentage of outstanding Swingline Loans plus such Lender's LOC Commitment
Percentage of outstanding LOC Obligations shall not exceed such Lender's
Revolving Committed Amount, (ii) with regard to the Lenders collectively, the
sum of the aggregate amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations plus outstanding Competitive
Loans shall not exceed the Aggregate Revolving Committed Amount and (iii) with
regard to the Lenders collectively, the sum of the aggregate amount of
outstanding Competitive Loans shall not exceed 50% of the Aggregate Revolving
Committed Amount. Each Competitive Loan shall be not less than $5,000,000 in the
aggregate and integral multiples of $1,000,000 in excess thereof (or the
remaining portion of the Revolving Committed Amount, if less).

31

--------------------------------------------------------------------------------

 

 
(b)    Competitive Bid Requests. The Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request substantially in the form of Exhibit
2.2(b)-1 to the Administrative Agent by 12:00 noon on a Business Day not less
than three (3) Business Days prior to the date of a requested Competitive Loan
borrowing. A Competitive Bid Request shall specify (i) the date of the requested
Competitive Loan borrowing (which shall be a Business Day), (ii) the amount of
the requested Competitive Loan borrowing and (iii) the applicable Interest
Periods requested. The Administrative Agent shall, promptly following its
receipt of a Competitive Bid Request under this subsection (b), notify the
affected Lenders of its receipt and the contents thereof and invite the Lenders
to submit Competitive Bids in response thereto. A form of such notice is
provided in Exhibit 2.2(b)-2. No more than three (3) Competitive Bid Requests
(e.g., the Borrower may request Competitive Bids for no more than three (3)
different Interest Periods at a time) shall be submitted at any one time and
Competitive Bid Requests may be made no more frequently than once every
three (3) Business Days (unless the Administrative Agent otherwise agrees).
 
(c)    Competitive Bid Procedure. Each Lender may, in its sole discretion, make
one or more Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid must be received by the Administrative Agent not
later than 10:00 A.M. on the Business Day next succeeding the date of receipt by
the Administrative Agent of the related Competitive Bid Request. A Lender may
offer to make all or part of the requested Competitive Loan borrowing and may
submit multiple Competitive Bids in response to a Competitive Bid Request. The
Competitive Bid shall specify (i) the particular Competitive Bid Request as to
which the Competitive Bid is submitted, (ii) the minimum (which shall be not
less than $1,000,000 and integral multiples of $500,000 in excess thereof) and
maximum principal amounts of the requested Competitive Loan or Loans as to which
the Lender is willing to make, and (iii) the applicable interest rate or rates
and Interest Period or Periods therefor. A form of such Competitive Bid is
provided in Exhibit 2.2(c). A Competitive Bid submitted by a Lender in
accordance with the provisions hereof shall be irrevocable. The Administrative
Agent shall promptly (and in any event by no later than 11:00 A.M. on the
Business Day next succeeding the date of receipt by the Administrative Agent of
the related Competitive Bid Request) notify the Borrower of all Competitive Bids
made and the terms thereof. The Administrative Agent shall send a copy of each
of the Competitive Bids to the Borrower for its records as soon as practicable.
 
(d)    Submission of Competitive Bids by Administrative Agent. If the
Administrative Agent, in its capacity as a Lender, elects to submit a
Competitive Bid in response to any Competitive Bid Request, it shall submit such
Competitive Bid directly to the Borrower one-half of an hour earlier than the
latest time at which the other Lenders are required to submit their Competitive
Bids to the Administrative Agent in response to such Competitive Bid Request
pursuant to subsection (c) above.

32

--------------------------------------------------------------------------------

 

 
(e)    Acceptance of Competitive Bids. The Borrower may, in its sole and
absolute discretion, subject only to the provisions of this subsection (e),
accept or refuse any Competitive Bid offered to it. To accept a Competitive Bid,
the Borrower shall give written notification (or telephonic notice promptly
confirmed in writing) substantially in the form of Exhibit 2.2(e) of its
acceptance of any or all such Competitive Bids to the Administrative Agent by
12:00 noon on the date on which notice of election to make a Competitive Bid is
to be given to the Administrative Agent by the Lenders; provided, however,
(i) the failure by the Borrower to give timely notice of its acceptance of a
Competitive Bid shall be deemed to be a refusal thereof, (ii) the Borrower may
accept Competitive Bids only in ascending order of rates within each Interest
Period, (iii) the aggregate amount of Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the Competitive Bid Request,
(iv) the Borrower may accept a portion of a Competitive Bid if, and to the
extent, acceptance of the entire amount thereof would cause the Borrower to
exceed the principal amount specified in the Competitive Bid Request, subject
however to the minimum amounts provided herein (and provided that where two or
more Lenders submit such a Competitive Bid at the same Competitive Bid Rate,
then portions of such Competitive Bids shall be accepted pro rata between or
among such Lenders) and (v) no bid shall be accepted for a Competitive Loan
unless such Competitive Loan is in a minimum principal amount of $1,000,000 and
integral multiples of $500,000 in excess thereof, except that where a portion of
a Competitive Bid is accepted in accordance with the provisions of subsection
(iv) hereof, then in a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof (but not in any event less than the
minimum amount specified in the Competitive Bid), and in calculating the pro
rata allocation of acceptances of portions of multiple bids at a particular
Competitive Bid Rate pursuant to subsection (iv) hereof, the amounts shall be
rounded to integral multiples of $100,000 in a manner which shall be in the
discretion of the Borrower. A notice of acceptance of a Competitive Bid given by
the Borrower in accordance with the provisions hereof shall be irrevocable. The
Administrative Agent shall, not later than 1:00 P.M. on the date of receipt by
the Administrative Agent of a notification from the Borrower of its acceptance
and/or refusal of Competitive Bids, notify each affected Lender of its receipt
and the contents thereof, and each successful bidding Lender will thereupon
become bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.
 
(f)    Funding of Competitive Loans. Each Lender which is to make a Competitive
Loan shall make its Competitive Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 10.2, or at such other office as the Administrative Agent
may designate in writing, by 2:00 P.M. on the date specified in the Competitive
Bid Request in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by crediting the account
of the Borrower on the books of such office with the aggregate of the amount
made available to the Administrative Agent by the applicable Competitive Loan
Lenders and in like funds as received by the Administrative Agent.
 
(g)    Maturity of Competitive Loans. Each Competitive Loan shall mature and be
due and payable in full on the last day of the Interest Period applicable
thereto, unless accelerated sooner pursuant to Section 7.2. Unless the Borrower
shall give notice to the Administrative Agent otherwise, the Borrower shall be
deemed to have requested a Revolving Loan borrowing in the amount of the
maturing Competitive Loan, the proceeds of which will be used to repay such
Competitive Loan.

33

--------------------------------------------------------------------------------

 

 
(h)    Interest on Competitive Loans. Subject to the provisions of Section 2.6,
Competitive Loans shall bear interest in each case at the Competitive Bid Rate
applicable thereto. Interest on Competitive Loans shall be payable in arrears on
each Interest Payment Date.
 
(i)    Competitive Loan Notes. The Competitive Loans made by each Lender shall
be further evidenced by such Lender's Revolving Note, if a Revolving Note was
requested by such Lender.
 
(j)    No Additional Rights. Nothing in this Section 2.2 shall be construed as a
right of first offer in favor of any Lender or otherwise limit the ability of
the Borrower to request and accept credit facilities from any Person (including
any Lender) so long as no Default has occurred and is continuing at the time of,
or would otherwise arise as a result of, the Borrower executing, delivering or
performing under such credit facilities.
 
2.3    Swingline Loan Subfacility.
 
(a)    Swingline Commitment. During the Commitment Period, subject to the terms
and conditions hereof, the Swingline Lender, in its individual capacity, agrees
to make certain revolving credit loans in Dollars and in Foreign Currencies to
the Borrower (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
for the purposes hereinafter set forth; provided, however, (i) the aggregate
Dollar Amount of Swingline Loans (determined as of the most recent Determination
Date) outstanding at any time shall not exceed TWENTY MILLION DOLLARS
($20,000,000) (the “Swingline Committed Amount”), and (ii) the sum of the
aggregate Dollar Amount (determined as of the most recent Determination Date) of
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
LOC Obligations plus outstanding Competitive Loans shall not exceed the
Aggregate Revolving Committed Amount. Swingline Loans hereunder may be repaid
and reborrowed in accordance with the provisions hereof. Notwithstanding
anything to the contrary contained herein, the Swingline Lender shall not at any
time be obligated to make any Swingline Loan hereunder if any Lender is at such
time a Defaulting Lender, unless the Swingline Lender has entered into
arrangements satisfactory to the Swingline Lender with the Borrower or such
Lender to eliminate the Swingline Lender's risk with respect to such Lender's
obligations in respect of its Swingline Commitment.
 
(b)    Swingline Loan Borrowings.
 
(i)    Notice of Borrowing and Disbursement. Upon receiving a Notice of
Borrowing from the Borrower (A) not later than 12:00 noon on any Business Day
requesting that a Swingline Loan be made in Dollars, the Swingline Lender will
make a Swingline Loan which is denominated in Dollars available to the Borrower
on the same Business Day and (B) not later than 10:00 A.M. (London, England
time) two Business Days prior to the date that a Swingline Loan is requested to
be made in a Foreign Currency, the Swingline Lender will make a Swingline Loan
which is denominated in the requested Foreign Currency available to such
Borrower on such date. Swingline Loan borrowings hereunder shall be made in
minimum amounts of $100,000 and in integral amounts of $100,000 in excess
thereof.

34

--------------------------------------------------------------------------------

 

 
(ii)    Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Maturity Date. The Swingline Lender may, at any time, in its
sole discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the Dollar Amount
of such Swingline Loans (each such Revolving Loan borrowing made on account of
any such deemed request therefor as provided herein being hereinafter referred
to as a “Mandatory Borrowing”); provided, however, that, in the following
circumstances, any such demand shall also be deemed to have been given one
Business Day prior to each of (A) the Maturity Date, (B) the occurrence of a
Bankruptcy Event, (C) upon acceleration of the Credit Party Obligations
hereunder, whether on account of a Bankruptcy Event or any other Event of
Default and (D) the exercise of remedies in accordance with the provisions of
Section 7.2 hereof; and provided, further, that, notwithstanding the foregoing
to the contrary, in the case of Swingline Loans denominated in Foreign
Currencies, the Swingline Lender shall be entitled to demand such repayment only
upon (1) the Maturity Date, (2) the occurrence of any Event of Default,
(3) acceleration of the Credit Party Obligations hereunder and (4) the exercise
of remedies in accordance with the provisions of Section 7.2 hereof. Each Lender
hereby irrevocably agrees to make such Revolving Loans promptly upon any such
request or deemed request on account of each Mandatory Borrowing in the Dollar
Amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (I) the amount of the Mandatory Borrowing may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (II) whether any conditions specified in Section 4.2 are
then satisfied, (III) whether a Default or an Event of Default then exists,
(IV) failure of any such request or deemed request for Revolving Loans to be
made by the time otherwise required in Section 2.1(b)(i), (V) the date of such
Mandatory Borrowing, or (VI) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith. If any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then the outstanding Swingline Loans
denominated in Foreign Currencies shall be automatically converted on such date
to Swingline Loans in Dollars in an amount equal to the Dollar Amount thereof as
of such date and each Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory Borrowing would otherwise have occurred, but adjusted
for any payments received from the Borrower on or after such date and prior to
such purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Lender to share in such
Swingline Loans ratably based upon its respective Revolving Commitment
Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2), provided that (x) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is purchased, and (y) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay to the Swingline Lender interest on
the principal Dollar Amount of such participation purchased for each day from
and including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to, if paid within two (2) Business Days of the date of the Mandatory
Borrowing, the Federal Funds Rate, and thereafter at a rate equal to the
Alternate Base Rate.

35

--------------------------------------------------------------------------------

 

 
(c)    Interest on Swingline Loans. Subject to the provisions of Section 2.6,
Swingline Loans that are denominated in (i) Dollars shall bear interest at a per
annum rate equal to the Alternate Base Rate plus the Applicable Percentage for
Revolving Loans that are Alternate Base Rate Loans and (ii) Foreign Currencies
shall bear interest at the applicable one or three month LIBOR Rate (as
specified in the Notice of Borrowing for such Swingline Loan or in a Notice of
Extension/Conversion applicable to such Swingline Loan) plus the Applicable
Percentage for Revolving Loans that are LIBOR Rate Loans. Interest on Swingline
Loans shall be payable in arrears on each Interest Payment Date.
 
(d)    Swingline Loan Extension/Continuations. The Interest Period for any
Swingline Loan denominated in a Foreign Currency may be extended or continued
for an additional Interest Period of one month or three months (and successive
Interest Periods of one month or three months after the expiration of any such
Interest Period). Any such Swingline Loan may be extended or continued only if
the conditions in Section 4.2 have been satisfied, shall be subject to the terms
of the definition of “Interest Period” set forth in Section 1.1 and shall be in
such minimum amounts as provided in Section 2.3(b)(i). Each extension or
continuation shall be effected by the Borrower by giving a Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Administrative Agent prior to 10:00 A.M. (London, England time) two Business
Days prior to the last day of the current Interest Period for the applicable
Swingline Loan, specifying (i) the date of the proposed extension or
continuation, (ii) the applicable Swingline Loan for which the Interest Period
is to be so extended or continued, and (iii) the new Interest Period with
respect thereto. Each request for extension or continuation shall be irrevocable
and shall constitute a representation and warranty by the Borrower of the
matters specified in Section 4.2. If the Borrower fails to request an extension
or continuation of any Interest Period for a Swingline Loan denominated in a
Foreign Currency in accordance with this Section 2.3, or any such extension or
continuation is not permitted or required by this Section 2.3, then the Interest
Period for such Swingline Loan shall be automatically continued as a one month
Interest Period at the end of the Interest Period then applicable thereto.

36

--------------------------------------------------------------------------------

 

 
(e)    Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the original amount
of the Swingline Committed Amount and substantially in the form of Exhibit
2.3(e).
 
(f)    Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Swingline Lender may, to the extent permitted under the terms of
Section 2.22, require the Borrower to cash collateralize the outstanding
Swingline Loans in accordance with Section 2.22.
 
2.4    Letter of Credit Subfacility.
 
(a)    Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Lenders shall participate in, Letters of Credit for the account
of the Borrower from time to time upon request in a form reasonably acceptable
to the Issuing Lender; provided, however, that (i) the aggregate amount of LOC
Obligations shall not at any time exceed FIFTY MILLION DOLLARS ($50,000,000)
(the “LOC Committed Amount”), (ii) the sum of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations plus outstanding
Competitive Loans shall not at any time exceed the Aggregate Revolving Committed
Amount, (iii) all Letters of Credit shall be denominated in U.S. Dollars and
(iv) Letters of Credit shall be issued for lawful corporate purposes and may be
issued as standby letters of credit, including in connection with workers'
compensation and other insurance programs, commercial letters of credit and
trade letters of credit. Except as otherwise expressly agreed upon by all the
Lenders, no Letter of Credit shall have an original expiry date more than twelve
(12) months from the date of issuance; provided, however, so long as no Default
or Event of Default has occurred and is continuing and subject to the other
terms and conditions to the issuance of Letters of Credit hereunder, the expiry
dates of Letters of Credit may be extended annually or periodically from time to
time on the request of the Borrower or by operation of the terms of the
applicable Letter of Credit to a date not more than twelve (12) months from the
date of extension; provided, further, that no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the date which
is three (3) Business Days prior to the Maturity Date. Each Letter of Credit
shall comply with the related LOC Documents. The issuance and expiry date of
each Letter of Credit shall be a Business Day. Any Letters of Credit issued
hereunder shall be in a minimum original face amount of $50,000 or such lesser
amount as the Issuing Lender may agree. Wells Fargo shall be the Issuing Lender
on all Letters of Credit issued on or after the Closing Date. The Issuing Lender
shall be under no obligation to issue any Letter of Credit if any Lender is at
such time a Defaulting Lender, unless the Issuing Lender has entered into
arrangements satisfactory to the Issuing Lender with the Borrower or such Lender
to eliminate the Issuing Lender's risk with respect to such Lender's LOC
Obligations.

37

--------------------------------------------------------------------------------

 

 
(b)    Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least three (3) Business Days prior
to the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Lenders a detailed
report specifying the Letters of Credit which are then issued and outstanding
and any activity with respect thereto which may have occurred since the date of
any prior report, and including therein, among other things, the account party,
the beneficiary, the face amount, expiry date as well as any payments or
expirations which may have occurred. The Issuing Lender will further provide to
the Administrative Agent promptly upon request copies of the Letters of Credit.
The Issuing Lender will provide to the Administrative Agent promptly upon
request a summary report of the nature and extent of LOC Obligations then
outstanding.
 
(c)    Participations. Each Lender upon issuance of a Letter of Credit shall be
deemed to have purchased without recourse a risk participation from the Issuing
Lender in such Letter of Credit and the obligations arising thereunder and any
collateral relating thereto, if any, in each case in an amount equal to its LOC
Commitment Percentage of the obligations under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its LOC Commitment Percentage of the obligations arising under such
Letter of Credit. Without limiting the scope and nature of each Lender's
participation in any Letter of Credit, to the extent that the Issuing Lender has
not been reimbursed as required hereunder or under any LOC Document, each such
Lender shall pay to the Issuing Lender its LOC Commitment Percentage of such
unreimbursed drawing in same day funds on the day of notification by the Issuing
Lender of an unreimbursed drawing pursuant to the provisions of subsection (d)
hereof. The obligation of each Lender to so reimburse the Issuing Lender shall
be absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Lender under any Letter of Credit, together
with interest as hereinafter provided.
 
(d)    Reimbursement. Upon any drawing under any Letter of Credit, the Issuing
Lender will promptly notify the Borrower and the Administrative Agent. The
Borrower shall reimburse the Issuing Lender (with the proceeds of a Revolving
Loan obtained hereunder or otherwise) in same day funds as provided herein or in
the LOC Documents on the Business Day next succeeding the day such notice is
received by the Borrower from the Issuing Lender (the “LC Due Date”). The
unreimbursed amount of each drawing shall bear interest at a per annum rate
equal to the Alternate Base Rate plus the Applicable Percentage; provided,
however, such rate shall be increased by two percent (2%) during each day that
such reimbursement obligation is past due. Unless the Borrower shall notify the
Issuing Lender and the Administrative Agent by the LC Due Date of its intent to
otherwise reimburse the Issuing Lender, the Borrower shall be deemed to have
requested a Revolving Loan in the amount of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
reimbursement obligations. Such reimbursement obligations shall be deemed to be
paid upon the making of any such Revolving Loan. The Borrower's reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Issuing Lender will
promptly notify the Lenders of the amount of any unreimbursed drawing and each
Lender shall promptly pay to the Administrative Agent for the account of the
Issuing Lender

38

--------------------------------------------------------------------------------

 

in Dollars and in immediately available funds, the amount of such Lender's LOC
Commitment Percentage of such unreimbursed drawing. Such payment shall be made
on the day such notice is received by such Lender from the Issuing Lender if
such notice is received at or before 2:00 P.M., otherwise such payment shall be
made at or before 12:00 noon on the Business Day next succeeding the day such
notice is received. If such Lender does not pay such amount to the Issuing
Lender in full upon such request, such Lender shall, on demand, pay to the
Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds Rate
and thereafter at a rate equal to the Alternate Base Rate. Each Lender's
obligation to make such payment to the Issuing Lender, and the right of the
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of a Default or Event of Default or the acceleration of the Credit Party
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.
 
(e)    Repayment with Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Lenders that a Revolving Loan has been requested or deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing comprised entirely of Alternate Base Rate Loans (each such
borrowing, a “Mandatory Borrowing”) shall be immediately made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Lender's respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to Section
7.2) and the proceeds thereof shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations. Each Lender hereby irrevocably
agrees to make such Revolving Loans immediately upon any such request or deemed
request on account of each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the same such date notwithstanding
(i) the amount of Mandatory Borrowing may not comply with the minimum amount for
borrowings of Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 4.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
a Revolving Loan to be made by the time otherwise required in Section 2.1(b)(i),
(v) the date of such Mandatory Borrowing, or (vi) any reduction in the Aggregate
Revolving Committed Amount after any such Letter of Credit may have been drawn
upon. If any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the LOC Obligations; provided, further, that if any
Lender shall fail to fund its Participation Interest on the day the Mandatory
Borrowing would otherwise have occurred, then the amount of such Lender's
unfunded Participation Interest therein shall bear interest payable by such
Lender to the Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Rate, and thereafter at a
rate equal to the Alternate Base Rate.

39

--------------------------------------------------------------------------------

 

 
(f)    Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
 
(g)    Letter of Credit Governing Law. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued, (i) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.
 
(h)    Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Issuing Lender, to the extent permitted under the terms of Section
2.22, may require the Borrower to cash collateralize the LOC Obligations in
accordance with Section 2.22.
 
2.5    Additional Loans.
 
(a)    Subject to the terms and conditions set forth herein, so long as no
Default or Event of Default shall have occurred and be continuing and the
Aggregate Revolving Committed Amount shall not have been reduced below
$150,000,000 pursuant to Section 2.9(a), the Borrower shall have the right from
time to time during the period from the Closing Date until the date one Business
Day prior to the Maturity Date, to incur additional Indebtedness under this
Credit Agreement in the form of (i) one or more increases to the Aggregate
Revolving Committed Amount (the “Additional Revolving Loans”) and/or (ii) a term
loan facility (the “Additional Term Loan”; together with the Additional
Revolving Loans, the “Additional Loans”), in an aggregate amount of up to
$100,000,000. The following terms and conditions shall apply: (A) the aggregate
amount of all Additional Loans shall not at any one time exceed $100,000,000,
(B) the terms and conditions of any Additional Term Loans shall be reasonably
satisfactory to the Administrative Agent and the Additional Loan Lenders (as
such term is defined below), (C) the loans made under any Additional Loan
facilities shall constitute Credit Party Obligations, (D) any Additional
Revolving Loans shall have the same terms (including interest rate) as the
existing Revolving Loans, (E) any Additional Term Loan shall have a maturity
date no sooner than the Maturity Date of the Revolving Loans, (F) any Additional
Loans shall be entitled to the same voting rights as the existing Loans and
shall be entitled to receive proceeds of prepayments on the same basis as
comparable Loans, (G) any Additional Loans shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds, in each
case in accordance with the terms set forth below (such Persons being referred
to herein as the “Additional Loan Lenders”), (H) each Additional Loan shall be
in a minimum principal amount of $10,000,000 and integral multiples of
$1,000,000 in excess thereof, (I) the proceeds of any Additional Loans will be
used to finance capital expenditures and working capital and other general
corporate purposes, including Permitted Investments, (J) the Borrower shall
execute such promissory notes as are necessary and requested by the Additional
Loan Lenders to reflect the Additional Loans, (K) the conditions to Extensions
of Credit in Section 4.2 shall have been satisfied and (L) the Administrative
Agent shall have received from the Borrower (1) updated financial projections
and an officer's certificate, in each case in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, after giving
effect to any such Additional Loan, the Borrower will be in compliance with the
financial covenants set forth in Section 5.9 and (2) such other documentation as
the Administrative Agent may reasonably request, including, without limitation,
corporate authorization documentation and legal opinions. Participation in any
Additional Loans shall be offered first to each

40

--------------------------------------------------------------------------------

 

of the existing Lenders on a pro rata basis, but none of such Lenders shall have
any obligation to provide all or any portion of any such Additional Loans. If
the amount of any Additional Loans requested by the Borrower shall exceed the
commitments which the existing Lenders are willing to provide with respect to
such Additional Loans, then the Borrower may invite other banks, financial
institutions and investment funds reasonably acceptable to the Administrative
Agent to join this Credit Agreement as Lenders hereunder for the portion of such
Additional Loans not taken by existing Lenders; provided that such other banks,
financial institutions and investment funds shall enter into such joinder
agreements to give effect thereto as the Administrative Agent and the Borrower
may reasonably request. In the case of Additional Revolving Loans, the existing
Lenders shall make such assignments (which assignments shall not be subject to
the requirements set forth in Section 10.6(c)) of the outstanding Revolving
Loans and Participation Interests to the Additional Loan Lenders providing any
Additional Revolving Loans so that, after giving effect to such assignments,
each Lender holding a Revolving Commitment (including such Additional Loan
Lenders) will hold Revolving Loans and Participation Interests equal to its
Commitment Percentage of all outstanding Revolving Loans and LOC Obligations.
Notwithstanding any provision of this Credit Agreement to the contrary, the
Administrative Agent is authorized (with the consent of the Borrower and the
Additional Loan Lenders), to enter into, on behalf of all Lenders, any
amendment, modification or supplement to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any Additional
Loans.
 
2.6    Default Rate.
 
Upon the occurrence and during the continuance of a (a) Bankruptcy Event or a
Payment Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder or under the other
Credit Documents shall automatically bear interest at a rate per annum which is
equal to the Default Rate and (b) any other Event of Default hereunder, at the
option of the Required Lenders, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall automatically bear interest, at a per annum rate
which is equal to the Default Rate, in each case from the date of such Event of
Default until such Event of Default is waived in accordance with Section 10.1.
Any default interest owing under this Section shall be due and payable on the
earlier to occur of (x) demand by the Administrative Agent (which demand the
Administrative Agent shall make if directed by the Required Lenders) and (y) the
Maturity Date.

41

--------------------------------------------------------------------------------

 

 
2.7    Extension and Conversion.
 
The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another Type; provided, however, that (a) except as expressly provided
otherwise in this Credit Agreement, LIBOR Rate Loans may be converted into
Alternate Base Rate Loans only on the last day of the Interest Period applicable
thereto, (b) LIBOR Rate Loans may be extended, and Alternate Base Rate Loans may
be converted into LIBOR Rate Loans, only if the conditions in Section 4.2 have
been satisfied and (c) Loans extended as, or converted into, LIBOR Rate Loans
shall be subject to the terms of the definition of “Interest Period” set forth
in Section 1.1 and shall be in such minimum amounts as provided in Section
2.1(b)(ii). Any request for extension or conversion of a LIBOR Rate Loan which
shall fail to specify an Interest Period shall be deemed to be a request for an
Interest Period of one month. Each such extension or conversion shall be
effected by the Borrower by giving a Notice of Extension/Conversion (or
telephone notice promptly confirmed in writing through delivery of a Notice of
Extension/Conversion) to the Administrative Agent prior to 11:00 A.M. on the
Business Day of, in the case of the conversion of a LIBOR Rate Loan into a
Alternate Base Rate Loan, and on the third Business Day prior to, in the case of
the extension of a LIBOR Rate Loan as, or conversion of a Alternate Base Rate
Loan into, a LIBOR Rate Loan, the date of the proposed extension or conversion,
specifying (i) the date of the proposed extension or conversion, (ii) the Loans
to be so extended or converted, (iii) the Types of Loans into which such Loans
are to be converted and (iv) if applicable, the applicable Interest Periods with
respect thereto. Each request for extension or conversion shall be irrevocable
and shall constitute a representation and warranty by the Borrower of the
matters specified in Section 4.2. If the Borrower fails to request extension or
conversion of any LIBOR Rate Loan in accordance with this Section, or any such
conversion or extension is not permitted or required by this Section, then such
LIBOR Rate Loan shall be converted to an Alternate Base Rate Loan at the end of
the Interest Period applicable thereto. The Administrative Agent shall give each
Lender notice as promptly as practicable of any such proposed extension or
conversion affecting any Loan.
 
2.8    Prepayments.
 
(a)    Voluntary Repayments. Revolving Loans, Swingline Loans and, with the
consent of the applicable Competitive Loan Lender or Lenders, Competitive Loans,
may be repaid in whole or in part without premium or penalty; provided that
(i) LIBOR Rate Loans may be repaid only upon three (3) Business Days' prior
written notice to the Administrative Agent, and Alternate Base Rate Loans may be
repaid only upon at least one (1) Business Day's prior written notice to the
Administrative Agent, (ii) repayments of LIBOR Rate Loans must be accompanied by
payment of any amounts owing under Section 2.17, and (iii) partial repayments of
the LIBOR Rate Loans shall be in minimum principal amount of $2,000,000, and in
integral multiples of $1,000,000 in excess thereof (or, if less, the remaining
amount thereof) and partial repayments of Alternate Base Rate Loans shall be in
minimum principal amount of $1,000,000, and in integral multiples of $500,000 in
excess thereof (or, if less, the remaining amount thereof).

42

--------------------------------------------------------------------------------

 

 
(b)    Mandatory Prepayments. If at any time, the aggregate principal Dollar
Amount (determined, with respect to Foreign Currency Loans, as of the most
recent Determination Date) of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations plus outstanding Competitive
Loans shall exceed the Aggregate Revolving Committed Amount, the Borrower shall
immediately make payment on the Loans in an amount sufficient to eliminate the
deficiency; provided, however, that, notwithstanding the foregoing to the
contrary, if the amount of such excess has been incurred as a result of exchange
rate fluctuations in the Dollar Amount of the Swingline Loans denominated in
Foreign Currencies and such excess is not greater than ten percent (10%) of the
Swingline Committed Amount, then the Borrower shall not be required to repay
such excess until thirty (30) days after the incurrence of such excess, and then
only to the extent, if any, of such excess on the date such payment is due.
 
(c)    Application. Unless otherwise specified by the Borrower, voluntary
repayments and mandatory prepayments made hereunder shall be applied first to
Alternate Base Rate Loans, then to LIBOR Rate Loans in direct order of Interest
Period maturities, second to Competitive Loans in direct order of Interest
Period Maturities and third (after all Loans have been repaid) to a cash
collateral account in respect of LOC Obligations. Amounts repaid on the
Swingline Loan and the Revolving Loans may be reborrowed in accordance with the
provisions hereof.
 
(d)    Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section 2.8 shall not affect the Borrower's obligation to
continue to make payments under any Bank Product with a Bank Product Provider,
which shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Bank Product.
 
2.9    Termination and Reduction of Commitments
 
(a)    Voluntary Reductions. The Commitments may be terminated or permanently
reduced by the Borrower in whole or in part upon one (1) Business Day's prior
written notice to the Administrative Agent; provided that (i) after giving
effect to any voluntary reduction, the aggregate principal amount of Loans plus
LOC Obligations outstanding shall not exceed the Aggregate Revolving Committed
Amount, as reduced, and (ii) partial reductions shall be in minimum principal
amounts of $3,000,000, and in integral multiples of $1,000,000 in excess
thereof; provided further, that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the then
outstanding aggregate principal amount of the Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations plus outstanding Competitive
Loans would exceed the Aggregate Revolving Committed Amount; and provided
further, that with respect to the portion of the Commitments comprising
Additional Revolving Loans, only one such reduction shall be permitted to be
made in any calendar year. Notwithstanding the foregoing to the contrary, so
long as the Aggregate Revolving Committed Amount shall not have been previously
reduced below $150,000,000 pursuant to this Section 2.9(a), then the portion of
the Commitments comprising Additional Revolving Loans, if reduced in whole or in
part pursuant to this Section 2.9(a), may be reinstated from time to time in the
form of new Additional Revolving Loans to the extent then permitted to be made
under Section 2.5 hereof.

43

--------------------------------------------------------------------------------

 

 
(b)    Mandatory Reduction. The Revolving Commitment, the LOC Commitment and the
Swingline Commitment shall automatically terminate on the Maturity Date.
 
2.10    Fees.
 
(a)    Commitment Fee. Subject to Section 2.23, in consideration of the
Revolving Commitments, the Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a commitment fee (the
“Commitment Fee”) in an amount equal to the Applicable Percentage per annum on
the average daily unused amount of the Revolving Committed Amount. The
Commitment Fee shall be calculated quarterly in arrears. For purposes of
computation of the Commitment Fee, LOC Obligations shall be considered usage of
the Revolving Committed Amount but Swingline Loans shall not be considered usage
of the Revolving Committed Amount. The Commitment Fee shall be payable quarterly
in arrears on the 15th day following the last day of each calendar quarter.
 
(b)    Letter of Credit Fees. Subject to Section 2.23, in consideration of the
LOC Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit Fee”)
equal to the Applicable Percentage for Revolving Loans that are LIBOR Rate Loans
per annum on the average daily maximum amount available to be drawn under each
Letter of Credit from the date of issuance to the date of expiration. The Letter
of Credit Fee shall be payable quarterly in arrears on the 15th day following
the last day of each calendar quarter.
 
(c)    Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (ii) above, the Borrower shall pay to the Issuing Lender
for its own account without sharing by the other Lenders (i) a fronting fee of
one-tenth of one percent (0.100%) per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it, such fee to
be paid quarterly in arrears on the 15th day following the last day of each
calendar quarter for the prior calendar quarter, and (ii) the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”).
 
(d)    Administrative Agent's Fee. The Borrower agrees to pay to the
Administrative Agent the annual administrative agent fee as described in the
Administrative Agent's Fee Letter.

44

--------------------------------------------------------------------------------

 

 
2.11    Computation of Interest and Fees.
 
(a)    Interest payable hereunder with respect to Alternate Base Rate Loans
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.
 
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.
 
2.12    Pro Rata Treatment and Payments.
 
(a)    Each borrowing of Loans and any reduction of the Commitments shall be
made pro rata according to the respective Commitment Percentages of the Lenders.
Each payment under this Credit Agreement or any Credit Document shall be applied
(i) first, to any Fees then due and owing, (ii) second, to interest then due and
owing in respect of the Loans to the Borrower and (iii) third, to principal then
due and owing hereunder and under the Loans to the Borrower. Each payment on
account of the Commitment Fees or the Letter of Credit Fees shall be made pro
rata in accordance with the respective amounts due and owing. Each payment
(other than voluntary repayments and mandatory prepayments) by the Borrower on
account of principal of and interest on the Loans shall be made pro rata
according to the respective amounts due and owing hereunder in the currency in
which such amount is denominated and in such funds as are customary at the place
and time of payment for the settlement of international payments in such
currency. Without limiting the terms of the preceding sentence, accrued interest
on any Foreign Currency Loans shall be payable in the same Foreign Currency as
such Loan. Each voluntary repayment and mandatory prepayment on account of
principal of the Loans shall be applied in accordance with Section 2.8. With
respect to Competitive Loans, if the Borrower fails to specify the particular
Competitive Loan or Loans as to which any payment or other amount should be
applied and it is not otherwise clear as to the particular Competitive Loan or
Loans to which such payment or other amounts relate, or any such payment or
other amount is to be applied to Competitive Loans without regard to any such
direction by the Borrower, then each payment or prepayment of principal on
Competitive Loans and each payment of interest or other amount on or in respect
of Competitive Loans, shall be allocated pro rata among the relevant Competitive
Loan Lenders in accordance with the then outstanding amounts of their respective
Competitive Loans. All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.18(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent's office specified in Section 10.2 in immediately available
funds (or at such other location mutually agreed to by the Administrative Agent
and the Borrower with respect to Foreign Currency Loans) and (A) in the case of
Loans or other amounts denominated in Dollars, shall be made in Dollars not
later than 1:00 P.M. on the date when due and (B) in the case

45

--------------------------------------------------------------------------------

 

of Loans or other amounts denominated in a Foreign Currency, shall be made in
such Foreign Currency not later than the Applicable Time specified by the
Administrative Agent on the date when due. The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received. If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.
 
(b)    Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provision of this Credit Agreement to the contrary, after the exercise of
remedies by the Administrative Agent or the Required Lenders pursuant to Section
7.2, all amounts collected or received by the Administrative Agent or any Lender
on account of the Credit Party Obligations or any other amounts outstanding
under any of the Credit Documents shall be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys' fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;
 
SECOND, to payment of any fees owed to the Administrative Agent and the Issuing
Lender;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys' fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

46

--------------------------------------------------------------------------------

 

 
FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest (including, without limitation, accrued fees and
interest arising under any Bank Product with a Bank Product Provider);
 
FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including, without limitation, the payment or cash
collateralization of the outstanding LOC Obligations, and including with respect
to any Bank Product with a Bank Product Provider, any breakage, termination or
other payments due under such Bank Product with a Bank Product Provider and any
interest accrued thereon);
 
SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section. Notwithstanding the foregoing terms of this Section, only proceeds and
payments under the Guaranty (as opposed to ordinary course principal, interest
and fee payments hereunder) shall be applied to obligations under any Bank
Product. The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the applicable Bank Product Provider. In the absence of such
notice, the Administrative Agent may assume the amount to be distributed is the
Bank Product Amount last reported to the Administrative Agent.

47

--------------------------------------------------------------------------------

 

 
2.13    Non-Receipt of Funds by the Administrative Agent.
 
(a)    Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Loan is to be made by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent, the Administrative Agent shall be able to recover
such corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent's demand therefor,
the Administrative Agent will promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from the Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) from the
Borrower at the applicable rate for the applicable borrowing pursuant to the
Notice of Borrowing and (ii) from a Lender at the Federal Funds Rate.
 
(b)    Unless the Administrative Agent shall have been notified in writing by
the Borrower, prior to the date on which any payment is due from it hereunder
(which notice shall be effective upon receipt) that the Borrower does not intend
to make such payment, the Administrative Agent may assume that such Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent at a
per annum rate equal to, if repaid to the Administrative Agent within two (2)
days from the date such amount was made available by the Administrative Agent,
the Federal Funds Rate and thereafter at a rate equal to the Alternate Base
Rate.
 
(c)    A certificate of the Administrative Agent submitted to the Borrower or
any Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.
 
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4 are not satisfied or waived in accordance with the
terms thereof, the Administrative Agent shall return such funds (in like funds
as received from such Lender) to such Lender, without interest.

48

--------------------------------------------------------------------------------

 

 
(e)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 10.5(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any such payment
under Section 10.5(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.5(c).
 
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
2.14    Inability to Determine Interest Rate.
 
Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period. If such notice
is given (a) any Foreign Currency Loans requested to be made on the first day of
such Interest Period shall be made, at the sole option of the Borrower, in
Dollars as Alternate Base Rate Loans or such request shall be cancelled, (b) any
affected LIBOR Rate Loans requested to be made on the first day of such Interest
Period shall be made, at the sole option of the Borrower, in Dollars as
Alternate Base Rate Loans or such request shall be cancelled and (c) any
affected Loans that were to have been converted on the first day of such
Interest Period to or continued as LIBOR Rate Loans shall be converted to or
continued, at the sole option of the Borrower, in Dollars as Alternate Base Rate
Loans or such request shall be cancelled. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected. The Administrative Agent shall withdraw any notice given pursuant to
this Section at such time as the condition giving rise to such notice is
reasonably determined by the Administrative Agent to no longer be applicable.

49

--------------------------------------------------------------------------------

 

 
2.15    Illegality.
 
(a)    Notwithstanding any other provision of this Credit Agreement, if (i) any
Change in Law shall make it unlawful for such Lender or its LIBOR Lending Office
to make or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or
to obtain in the interbank eurodollar market through its LIBOR Lending Office
the funds with which to make such Loans, or (ii) there shall have occurred any
change in national or international financial, political or economic conditions
(including the imposition of or any change in exchange controls) or currency
exchange rates which would make it unlawful or impossible for any Lender to make
Loans denominated in any Foreign Currency to the Borrower, as contemplated by
this Credit Agreement, then such Lender shall be an “Affected Lender” and by
written notice to the Borrower and to the Administrative Agent:
 
(A)    such Affected Lender may declare that LIBOR Rate Loans (in the affected
currency or currencies) will not thereafter (for the duration of such
unlawfulness or impossibility) be made by such Affected Lender hereunder,
whereupon any request for a LIBOR Rate Loan (in the affected currency or
currencies) shall, as to such Affected Lender only (1) if such Loan is not a
Foreign Currency Loan, be deemed a request for a Alternate Base Rate Loan
(unless it should also be illegal for the Affected Lender to provide an
Alternate Base Rate Loan, in which case such Loan shall bear interest at a
commensurate rate to be agreed upon by the Administrative Agent and the Affected
Lender, and so long as no Event of Default shall have occurred and be
continuing, the Borrower), unless such declaration shall be subsequently
withdrawn and (2) if such Loan is a Foreign Currency Loan, be deemed to have
been withdrawn, unless such declaration shall be subsequently withdrawn; and
 
(B)    such Affected Lender may require that all outstanding LIBOR Rate Loans or
Foreign Currency Loans (in the affected currency or currencies), as the case may
be, made by it be (1) if such Loans are not Foreign Currency Loans, converted to
Alternate Base Rate Loans, in which event all such LIBOR Rate Loans shall be
automatically converted to Alternate Base Rate Loans as of the effective date of
such notice as provided in paragraph (b) below or (2) if such Loans are Foreign
Currency Loans, repaid immediately, in which event all such Foreign Currency
Loans (in the affected currency or currencies) shall be required to be repaid in
full by the Borrower as of the effective date of such notice as provided in
paragraph (b) below.
 
If any Affected Lender shall exercise its rights under (i) or (ii) above with
respect to any Loans which are not Foreign Currency Loans, all payments and
prepayments of principal which would otherwise have been applied to repay the
LIBOR Rate Loans that would have been made by such Affected Lender or the
converted LIBOR Rate Loans of such Affected Lender shall instead be applied to
repay the Alternate Base Rate Loans made by such Affected Lender in lieu of, or
resulting from the conversion, of such LIBOR Rate Loans. An Affected Lender
shall withdraw any notice given pursuant to this Section at such time as the
condition giving rise to such notice is reasonably determined by such Affected
Lender to no longer be applicable.

50

--------------------------------------------------------------------------------

 

 
(b)    Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office, as the case may be) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this Section
2.15; provided, however, that such efforts shall not cause the imposition on
such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender in its sole discretion to be material.
 
(c)    For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each such Loan, if lawful, on the last day of the
Interest Period currently applicable to such Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
 
2.16    Change in Law.
 
(a)    Increased Costs Generally. If any Change in Law shall:
 
(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);
 
(ii)     subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
2.16 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the Issuing Lender); or
 
(iii)     impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Lender, the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

51

--------------------------------------------------------------------------------

 

 
(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender's or the Issuing Lender's holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender's or the Issuing Lender's capital or on the
capital of such Lender's or the Issuing Lender's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender's or the Issuing Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or the Issuing Lender's policies and the policies of such Lender's or
the Issuing Lender's holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender's or the Issuing Lender's holding
company for any such reduction suffered.
 
(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered, as the case may be, for any
period more than 180 days prior to the date the Borrower receives the
certificate of such Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, required under subsection (c) of this Section.
 
(e)     Termination. The agreements in this Section 2.16 shall survive the
termination of this Credit Agreement and payment of the Loans and all other
amounts payable hereunder.

52

--------------------------------------------------------------------------------

 

 
2.17    Indemnity.
 
The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense (but excluding any loss of anticipated
profits) which such Lender may sustain or incur as a consequence of (a) a
default by the Borrower in payment of the principal amount of or interest on any
LIBOR Rate Loan by such Lender in accordance with the terms hereof, (b) a
default by the Borrower in accepting a LIBOR Rate Loan borrowing after the
Borrower has given a notice in accordance with the terms hereof, (c) a default
by the Borrower in making any repayment of a LIBOR Rate Loan after the Borrower
has given a notice in accordance with the terms hereof, and/or (d) the making by
the Borrower of a repayment or prepayment of a LIBOR Rate Loan, or the
conversion thereof, on a day which is not the last day of the Interest Period
with respect thereto, in each case including, but not limited to, any such loss
or expense (but excluding any loss of anticipated profits) arising from interest
or fees payable by such Lender to lenders of funds obtained by it in order to
maintain its LIBOR Rate Loans hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Borrower (which certificate must be delivered to
the Administrative Agent within thirty days following such default, repayment,
prepayment or conversion) shall be conclusive in the absence of manifest error.
The agreements in this Section 2.17 shall survive termination of this Credit
Agreement and payment of the Loans and all other amounts payable hereunder.
 
2.18    Taxes.
 
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

53

--------------------------------------------------------------------------------

 

 
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
(f)    Foreign Lenders. Without limiting the generality of the foregoing, in the
event that the Borrower is resident for tax purposes in the United States of
America, any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:
 
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
 
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (i) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (ii) duly
completed copies of Internal Revenue Service Form W-8BEN,

54

--------------------------------------------------------------------------------

 

 
(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made, or
 
(v)    if a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent (A) a certification signed by the chief
financial officer, principal accounting officer, treasurer or controller and (B)
other documentation reasonably requested by the Administrative Agent sufficient
for the Administrative Agent to comply with its obligations under FATCA and to
determine that such Lender has complied with such applicable reporting
requirements.
 
(g)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.
 
(h)    Mitigation.
 
(i) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its LIBOR Lending Office, as the case may be) to avoid or to minimize
any amounts which might otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.

55

--------------------------------------------------------------------------------

 

 
(ii)    If the Borrower pays any additional amount pursuant to this Section with
respect to a Lender, such Lender shall use reasonable efforts to obtain a refund
of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (A) it is in an excess foreign tax credit position or (B) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it. If such Lender receives such a
refund or credit, such Lender shall pay to the Borrower an amount that such
Lender reasonably determines is equal to the net tax benefit obtained by such
Lender as a result of such payment by the Borrower. If no refund or credit is
obtained with respect to the Borrower's payments to such Lender pursuant to this
Section, then such Lender shall upon request provide a certification that such
Lender has not received a refund or credit for such payments. Nothing contained
in this Section shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section to the Borrower or any other party.
 
2.19    Indemnification; Nature of Issuing Lender's Duties.
 
(a)    In addition to its other obligations under Section 2.4, the Borrower
hereby agrees to protect, indemnify, pay and hold the Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys' fees) that the
Issuing Lender may incur or be subject to as a consequence, direct or indirect,
of (i) the issuance of any Letter of Credit, except to the extent resulting from
the gross negligence or willful misconduct of the Issuing Lender or (ii) the
failure of the Issuing Lender to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority (all such acts
or omissions, herein called “Government Acts”).
 
(b)    As between the Borrower and the Issuing Lender, the Borrower shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lender shall not be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) any consequences arising from causes beyond the
control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender's rights or powers hereunder.

56

--------------------------------------------------------------------------------

 

 
(c)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower. It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Lender against any and all risks involved in the issuance
of the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any Government Authority. The Issuing Lender
shall not, in any way, be liable for any failure by the Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Lender.
 
(d)    Nothing in this Section 2.19 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.4 hereof. The obligations of
the Borrower under this Section 2.19 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender to enforce any right, power or benefit under this Credit Agreement.
 
(e)    Notwithstanding anything to the contrary contained in this Section 2.19,
the Borrower shall have no obligation to indemnify any Issuing Lender in respect
of any liability incurred by such Issuing Lender arising out of the gross
negligence or willful misconduct of the Issuing Lender, as determined by a court
of competent jurisdiction.
 
2.20    Replacement of Lenders.
 
The Borrower shall, at its sole cost and expense, be permitted to replace with
an Eligible Assignee, acceptable to the Administrative Agent, any Lender (other
than Wells Fargo) that (a) requests reimbursement for amounts owing pursuant to
Section 2.15, 2.16 or 2.18 or (b) is a Defaulting Lender; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall not have taken action
under Section 2.15, 2.16 or 2.18, as applicable, to successfully eliminate the
continued need for payment of amounts owing pursuant to Section 2.15, 2.16 or
2.18, as applicable, (iv) the replacement Eligible Assignee shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (v) the Borrower shall be liable to such replaced
Lender under Section 2.17 if any LIBOR Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement Eligible Assignee, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.15, 2.16 or 2.18, as the case
may be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender. If any replaced Lender fails to execute the
agreements required under Section 10.6 in connection with an assignment pursuant
to this Section 2.20, the Borrower may, upon two (2) Business Days' prior notice
to such replaced Lender, execute such agreements on behalf of such replaced
Lender. A Lender shall not be required to be replaced if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such replacement cease to apply.

57

--------------------------------------------------------------------------------

 

 
2.21    Lender Representation and Warranty.
 
Each Lender represents and warrants to the Credit Parties for the purpose of
making the representation and warranty in Section 3.7(e) that (i) no part of any
of the funds, monies, assets or other consideration to be used for the funding
of any Loan, LOC Obligation or other extension of credit under this Credit
Agreement or other Credit Document shall constitute “plan assets” as defined in
ERISA and (ii) the rights, benefits and interests of the Lenders under this
Credit Agreement and other Credit Documents will not be “plan assets” under
ERISA.
 
2.22    Cash Collateral.
 
At any time that there shall exist a Defaulting Lender, and to the extent such
Defaulting Lender's LOC Obligations and its Swingline Exposure cannot be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Commitment Percentages as provided in Section 2.23(a)(iv) below, then within
three (3) Business Days following the request of the Administrative Agent, the
Issuing Lender or any Swingline Lender, as applicable, the Borrower shall
deliver Cash Collateral to the Administrative Agent in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.23 and any Cash
Collateral provided by such Defaulting Lender).
 
(a)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the Issuing Lender and the Lenders
(including the Swingline Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

58

--------------------------------------------------------------------------------

 

 
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.23 in
respect of Letters of Credit or Swingline Loans, shall be held and applied to
the satisfaction of the specific LOC Obligations, Swingline Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
(c)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee)), or
(ii) the Issuing Lender's or Swingline Lender's, as applicable, good faith
determination that there exists excess Cash Collateral; provided, however, (A)
that Cash Collateral furnished by or on behalf of a Credit Party shall not be
released during the continuance of a Default (and following application as
provided in this Section may be otherwise applied in accordance with Section
2.12), and (B) the Person providing Cash Collateral and the Issuing Lender or
Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
 
2.23    Defaulting Lenders.
 
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i)
Waivers and Amendments. Such Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and Section 10.1.

 
(ii)    Reallocation of Payments. Any payment of principal, interest, fees (to
the extent payable to such Defaulting Lender pursuant to Section 2.23(a)(iii))
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to the
Administrative Agent, the Issuing Lender and the Swingline Lender hereunder;
second, if so determined by the Administrative Agent or requested by any Issuing
Lender or Swingline Lender, to be held as Cash Collateral for future funding
obligations of such Defaulting Lender in respect of any participation in any
Swingline Loan or Letter of Credit; third, as the Borrower may request (so long
as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of such
Defaulting Lender to fund Loans and other amounts under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Issuing Lender or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; sixth, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and seventh, to such Defaulting Lender or as
otherwise

59

--------------------------------------------------------------------------------

 

directed by a court of competent jurisdiction; provided that if such payment is
a payment of the principal amount of any Loans or LOC Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, such
payment shall be applied solely to pay the Loans of, and LOC Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LOC Obligations owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.
 
(iii)
Defaulting Lender Fees.

 
(A)    Commitment Fees. A Defaulting Lender shall not be entitled to receive any
Commitment Fee for any period during which it is a Defaulting Lender (and the
Borrower shall not be required to pay any such Commitment Fee that otherwise
would have been required to have been paid to such Defaulting Lender), except
that such Defaulting Lender shall be entitled to receive a Commitment Fee with
respect to the sum of (1) the outstanding amount of the Loans funded by such
Defaulting Lender, and (2) such Defaulting Lender's Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.22 and Section 2.23.
 
(B)    Letter of Credit Fees. A Defaulting Lender shall not be entitled to
receive any Letter of Credit Fee for any period during which it is a Defaulting
Lender, except that a Defaulting Lender shall be entitled to receive a Letter of
Credit Fee with respect to each Letter of Credit or portion thereof for which it
has provided Cash Collateral pursuant to Section 2.22 and Section 2.23. With
respect to any Letter of Credit Fee that a Defaulting Lender is not entitled to
receive in accordance with the terms of this Section, such Letter of Credit Fee
shall be paid to the non-Defaulting Lenders to the extent such Defaulting
Lender's LOC Obligations have been reallocated to the Non-Defaulting Lenders in
accordance with clause (iv) below; provided that if any portion of such
Defaulting Lender's LOC Obligations have not been reallocated to the
Non-Defaulting Lenders and have not been Cash Collateralized by the Defaulting
Lender (the “Exposed LOC Obligations”), the Letter of Credit Fees corresponding
to the Exposed LOC Obligations (1) shall not be payable by the Borrower to the
extent the Borrower has Cash Collateralized such Exposed LOC Obligations and (2)
shall be payable to the Issuing Lender to the extent the Borrower has not Cash
Collateralized such Exposed LOC Obligations.

60

--------------------------------------------------------------------------------

 

 
(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender's LOC Obligations and its Swingline Exposure shall
automatically (effective on the day such Lender becomes a Defaulting Lender) be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Commitment Percentages (calculated without regard to such Defaulting Lender's
Commitment) but only to the extent that such reallocation does not cause the
aggregate Committed Funded Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender's Commitment.
 
(v)Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, immediately following
notice by the Administrative Agent, the Issuing Lender or the Swingline Lender,
Cash Collateralize such Defaulting Lender's LOC Obligations and its Swingline
Exposure (after giving effect to any partial reallocation pursuant to clause
(iv) above) in accordance with the procedures set forth in Section 2.22 for so
long as such LOC Obligations or Swingline Exposure are outstanding.
 
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender each agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Defaulting Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Committed Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their Commitment Percentages (without giving effect to Section
2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender's having been a Defaulting Lender.
 
(c)    Termination of Commitment. The Borrower may terminate (i) the entire
Commitment of a Defaulting Lender to the extent there are no Loans or Letters of
Credit outstanding at the time of such termination or (ii) the unused amount of
the Commitment of any Impacted Lender, in each case upon not less than ten
Business Days' prior notice to the Administrative Agent (which shall promptly
notify the Lenders thereof); provided that (A) no Event of Default shall have
occurred and be continuing, and (B) such termination shall not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Lender, the Swingline Lender or any Lender may have against such
Impacted Lender. If the unused amount of the Commitment of any Impacted Lender
is terminated pursuant to clause (c)(ii) above, the provisions of Section
2.23(a)(ii) will apply to all amounts thereafter paid by the Borrower for the
account of such Impacted Lender under this Agreement (whether on account of
principal, interest, fees (to the extent payable to such Impacted Lender
pursuant to Section 2.23(a)(iii)), indemnity or other amounts),

61

--------------------------------------------------------------------------------

 

 
 
SECTION 3
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that as of the Closing Date and as of
each date such representations and warranties are required to be made in
accordance with the terms of the Credit Documents:
 
3.1    Financial Statements.
 
The Borrower has delivered to the Administrative Agent copies of the financial
statements of the Borrower and its Subsidiaries referenced in Section 4.1(g).
The financial statements described in Sections 4.1(g)(ii) and (iii) (including
in each case the related schedules and notes) fairly present in all material
respects the Consolidated financial position of the Borrower and its
Subsidiaries as of the respective dates specified in such financial statements
and the Consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes).
 
3.2    Organization; Existence; Patriot Act Information.
 
Each of the Credit Parties is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign entity and is in good standing under the laws of each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Credit Parties has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Credit Agreement and the other Credit Documents and to
perform the provisions hereof and thereof. Set forth on Schedule 3.2 as of the
Closing Date, and as of the last date such Schedule was required to be updated
in accordance with Section 5.2, is the following information for each Credit
Party: the exact legal name of such Credit Party in the four (4) months prior to
the Closing Date, the state of incorporation or organization, the type of
organization, the jurisdictions in which such Credit Party is qualified to do
business, the chief executive office, the principal place of business, the
business phone number, the organization identification number, the federal tax
identification number and ownership information (e.g. publicly held, if private
or partnership, the owners and partners of each of the Credit Parties).

62

--------------------------------------------------------------------------------

 

 
3.3    Authorization; Power; Enforceable Obligations.
 
This Credit Agreement and the other Credit Documents have been duly authorized
by all necessary corporate action on the part of the Borrower and the other
Credit Parties, and this Credit Agreement constitutes, and upon execution and
delivery thereof each Credit Document will constitute, a legal, valid and
binding obligation of the Credit Parties executing such documents enforceable
against such Credit Parties in accordance with their respective terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law.
 
3.4    Consent; Government Authorizations.
 
No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of extensions of credit by the Borrower or the making
of the guaranties hereunder or with the execution, delivery or performance of
any Credit Documents by the other Credit Parties (other than those which have
been obtained) or with the validity or enforceability of any Credit Document
against the Credit Parties, except such filings as are required to be made with
and have been, or will be, made on a timely basis with, the United States
Securities and Exchange Commission.
 
3.5    No Material Litigation.
 
(a)    There are no actions, suits or proceedings pending or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any Subsidiary
or any property of the Borrower or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(b)    Neither the Borrower nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

63

--------------------------------------------------------------------------------

 

 
3.6    Taxes.
 
The Borrower and its Subsidiaries have filed all tax returns (federal, state,
local and foreign) that are required to have been filed in any jurisdiction, and
have paid all income taxes shown to be due and payable (including interest and
penalties) on such returns and all other taxes and assessments payable by them,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Borrower or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
None of the Credit Parties or their respective Subsidiaries are aware, as of the
Closing Date, of any proposed tax assessments against it or any of its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.
 
3.7    ERISA.
 
(a)    Each Credit Party and each ERISA Affiliate have operated and administered
each Plan (other than Multiemployer Plans) in compliance with all applicable
laws except for such instances of noncompliance as have not resulted in and
would not reasonably be expected to result in a Material Adverse Effect. Neither
any Credit Party nor any ERISA Affiliate has incurred any liability pursuant to
Title IV of ERISA (other than for premiums payable to the PBGC not yet due) or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in Section 3 of ERISA) or for failure to comply with the
provisions of Title I of ERISA, in each case which has not been satisfied, and
no event, transaction or condition has occurred or exists that would reasonably
be expected to result in the incurrence of any such liability by any Credit
Party or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of any Credit Party or any ERISA Affiliate, in
either case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions including Section 401(a)(29) or 412 of the Code, other than such
liabilities or Liens as would not be individually or in the aggregate Material.
 
(b)    The present value of all “benefit liabilities” (as defined in Section
4001(a)(16) of ERISA), whether or not vested, under all Single Employer Plans,
determined with respect to each Single Employer Plan, as of the most recent
valuation date prior to the date on which this representation is made or deemed
made (determined, in each case, in accordance with the Financial Account
Standards Board Statement 87 utilizing the actuarial valuation report) did not
exceed the fair market value of the assets of the Single Employer Plans by more
than $40,000,000 in the aggregate for all such Plans.
 
(c)    Neither any Credit Party nor any ERISA Affiliate has incurred any
withdrawal liabilities under Section 4201 of ERISA that have not been satisfied
or is subject to contingent withdrawal liabilities under Section 4204 of ERISA
with respect to any Multiemployer Plan that individually or in the aggregate are
Material. Neither any Credit Party nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in Reorganization, Insolvency, or
has been terminated (within the meaning of Title IV of ERISA), and, to the
knowledge of the Credit Parties, no Multiemployer Plan is reasonably expected to
be in Reorganization, Insolvency, or terminated.

64

--------------------------------------------------------------------------------

 

 
(d)    The aggregate expected post-retirement benefit obligation (determined
with respect to a Credit Party as of the last day of the Credit Party's most
recently ended fiscal year in accordance with Financial Accounting Standards
Board Statement No. 106, without regard to liabilities attributable to
continuation coverage mandated by Section 4980B of the Code or similar state
law) of the Credit Parties and their Subsidiaries would not reasonably be
expected to have a Material Adverse Effect. Each Plan which is an “employee
welfare benefit plan” (as defined in Section 3(1) of ERISA) maintained by the
Credit Party or any ERISA Affiliate to which Sections 601 or 609 of ERISA and
Section 4980B of the Code apply has been administered in compliance in all
material respects with such sections.
 
(e)    The execution and delivery of this Credit Agreement and the other Credit
Documents hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation
and warranty of the Credit Parties in the preceding sentence is made on reliance
upon and subject to the accuracy of the Lenders' representations in Section 2.22
and any purchasing Lender's representations made pursuant to Section 10.6.
 
3.8    Governmental Regulations, Anti-Terrorism Laws; Etc.
 
(a)    No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 referred to in said Regulation U. No Indebtedness being reduced or retired
out of the proceeds of the Loans hereunder was or will be incurred for the
purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T.
“Margin stock” within the meaning of Regulation U does not constitute more than
25% of the value of the Consolidated Assets of the Borrower and its
Subsidiaries. Neither the execution and delivery hereof by the Borrower, nor the
performance by it of any of the Transactions (including, without limitation, the
direct or indirect use of the proceeds of the Loans) will violate or result in a
violation of the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended, or regulations issued pursuant thereto, or Regulation
T, U or X.
 
(b)    The Borrower is not (i) an “investment company” registered or required to
be registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company, or (ii) a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

65

--------------------------------------------------------------------------------

 

 
(c)    The use of the proceeds of the Loans hereunder will not violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. Without limiting the foregoing, none of the Credit Parties is or will
(i) become a person whose property or interest in property are blocked pursuant
to Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) or (ii) to the best of its
knowledge, engage in any dealings or transactions relating to any property or
interests in property blocked pursuant to Executive Order 13224.
 
(d)    None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.
 
(e)    None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has a more
than 10% of its assets located in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any Loan will be used
nor have any been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
 
(f)    Each of the Credit Parties and their Subsidiaries is in compliance with
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (i) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (ii) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (iii) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
 
(g)    Neither the making of the Loans hereunder nor the Borrower's use of the
proceeds thereof will violate the Patriot Act.

66

--------------------------------------------------------------------------------

 

 
3.9    Subsidiaries.
 
(a)    As of the Closing Date or as of the last date such Schedule was required
to be updated in accordance with Section 5.2, set forth on Schedule 3.9 is
(except as noted therein) a complete and correct list of the Borrower's
Subsidiaries showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its Equity Interests outstanding owned by the Borrower and each other
Subsidiary.
 
(b)    As of the Closing Date or as of the last date such Schedule was required
to be updated in accordance with Section 5.2, all of the outstanding shares of
Equity Interests of each Subsidiary shown in Schedule 3.9 as being owned by the
Borrower and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Borrower or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 3.9).
 
(c)    Each Subsidiary identified in Schedule 3.9 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization (if such jurisdiction provides for such
a concept), and is duly qualified as a foreign corporation or other legal entity
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.
 
3.10    Use of Proceeds.
 
The Extensions of Credit will be used solely (a) to refinance the Existing
Facility and certain other Indebtedness and to pay fees and expenses in
connection herewith and therewith and (b) to provide for the working capital and
general corporate requirements of the Borrower, including Permitted Acquisitions
and dividends and stock repurchases permitted hereunder.
 
3.11    Contractual Obligations; Compliance with Laws; No Conflicts.
 
The execution, delivery and performance by the Borrower and the other Credit
Parties, as applicable, of this Credit Agreement and the other Credit Documents
will not (a) result in the creation of any Lien in respect of any property of
the Borrower or any Subsidiary under any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws, or any
other Material agreement or instrument to which the Borrower or any Subsidiary
is bound or by which the Borrower or any Subsidiary or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Borrower or any Subsidiary, (c) violate any Requirement of Law applicable to the
Borrower or any of its Subsidiaries (except those as to which waivers or
consents have been obtained) or (d) conflict with, result in a breach of or
constitute a default under (i) the articles of incorporation, bylaws or other
organizational documents of such Person, (ii) any Material indenture, agreement
or other instrument to which such Person is a party or by which any of its
properties may be bound or (iii) any approval of any Governmental Authority
relating to such Person.

67

--------------------------------------------------------------------------------

 

 
3.12    Accuracy and Completeness of Information.
 
All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Borrower or any Credit Party in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Credit Agreement or any other Credit Document, or the Transactions, is or will
be true and accurate in all material respects as of the date stated therein and
not incomplete by omitting to state any material fact necessary to make such
information not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact now known to the Borrower or any Credit Party which has, or would
reasonably be expected to have, a Material Adverse Effect which fact has not
been set forth herein, in the financial statements of the Borrower furnished to
the Administrative Agent and/or the Lenders, or in any certificate, opinion or
other written statement made or furnished by the Borrower or any Credit Party to
the Administrative Agent and/or the Lenders.
 
3.13    Environmental Matters.
 
(a)    Except where such violation or liability would not reasonably be expected
to have a Material Adverse Effect, the facilities and properties owned, leased
or operated by any of the Credit Parties and their Subsidiaries (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) have resulted in
liability under, any Environmental Law.
 
(b)    Except where such violation would not reasonably be expected to have a
Material Adverse Effect, (i) the Properties and all operations of the Credit
Parties and their Subsidiaries at the Properties are in compliance, and have in
the last five years been in compliance, in all material respects with all
applicable Environmental Laws, and (ii) there is no contamination at or under
the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by any of the Credit Parties (the
“Business”).
 
(c)    Neither the Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business which would reasonably be
expected to have a Material Adverse Effect, nor does the Borrower nor any of its
Subsidiaries have knowledge of any such threatened notice.

68

--------------------------------------------------------------------------------

 

 
(d)    Except where such violation or liability would not reasonably be expected
to have a Material Adverse Effect, (i) Materials of Environmental Concern have
not been transported or disposed of from the Properties in violation of, or in a
manner or to a location which has given rise to liability under any
Environmental Law, and (ii) Materials of Environmental Concern have not been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that has given rise to liability under, any
applicable Environmental Law.
 
(e)    Except where such proceeding or action would not reasonably be expected
to have a Material Adverse Effect, (i) no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of any Credit Party,
threatened, under any Environmental Law to which any of the Credit Parties is or
will be named as a party with respect to the Properties or the Business, and
(ii) there are no consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
directives outstanding under any Environmental Law with respect to the
Properties or the Business.
 
(f)    Except where such violation or liability would not reasonably be expected
to have a Material Adverse Effect, there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner requiring remediation under
Environmental Laws.
 
3.14    No Burdensome Restrictions.
 
None of the Borrower or any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
3.15    Title to Property.
 
The Borrower and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 3.1 and Section 5.1 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of business
or as otherwise permitted hereunder), in each case free and clear of Liens
prohibited by this Credit Agreement, except for those defects in title and Liens
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.
 
3.16    Insurance.
 
As of the Closing Date or as of the last date such Schedule was required to be
updated in accordance with Section 5.2, the insurance coverage of the Borrower
and its Subsidiaries is outlined as to carrier, policy number, expiration date,
type and amount on Schedule 3.16 and such insurance coverage complies with the
requirements set forth in Section 5.5.

69

--------------------------------------------------------------------------------

 

 
3.17    Licenses and Permits.
 
The Borrower and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, required for the continued conduct of their
business, that are Material, without known conflict with the rights of others,
except for those conflicts or failures to own or possess that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
 
3.18    Labor Matters.
 
There are no collective bargaining agreements covering the employees of the
Credit Parties as of the Closing Date, other than as set forth in Schedule 3.18
hereto, and none of the Credit Parties has suffered any material strikes,
walkouts, work stoppages or other material labor difficulty within the five
years prior to the date hereof, other than as set forth in Schedule 3.18 hereto.
 
3.19    No Material Adverse Effect.
 
Since January 2, 2010 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.
 
3.20    Solvency.
 
Before and after giving effect to the Transactions, (a) the Credit Parties,
taken as a whole, are solvent and able to pay their debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) the fair saleable value of the assets of the Credit Parties,
measured on a going concern basis, exceeds all probable liabilities, including
those to be incurred pursuant to this Agreement, (c) the Credit Parties do not
have unreasonably small capital, taken as a whole, in relation to the business
in which they are or propose to be engaged and (d) the Credit Parties, taken as
a whole, have not incurred, nor believe that they will incur, debts beyond their
ability to pay such debts as they become due. In executing the Credit Documents
and consummating the Transactions, none of the Credit Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Credit Parties is or will become indebted.
 
3.21    Authorized Officer.
 
As of the Closing Date, set forth on Schedule 3.21 are Responsible Officers that
are permitted to sign Credit Documents on behalf of the Credit Parties, holding
the offices indicated next to their respective names. Such Authorized Officers
are the duly elected and qualified officers of such Credit Party and are duly
authorized to execute and deliver, on behalf of the respective Credit Party, the
Credit Agreement, the Notes and the other Credit Documents.

70

--------------------------------------------------------------------------------

 

 
SECTION 4
CONDITIONS
 
4.1    Conditions to Closing.
 
This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Loans is subject to, the satisfaction of the
following conditions precedent:
 
(a)    Execution of Credit Agreement and Credit Documents. Receipt by the
Administrative Agent of (i) multiple counterparts of this Credit Agreement and
(ii) for the account of each Lender that requests a Revolving Note, Revolving
Notes and for the account of the Swingline Lender, a Swingline Note, in each
case executed by a duly authorized officer of each party thereto and in each
case conforming to the requirements of this Credit Agreement.
 
(b)    Legal Opinion. Receipt by the Administrative Agent of a legal opinion of
counsel to the Credit Parties relating to this Credit Agreement and the other
Credit Documents and the Transactions, in form and substance reasonably
acceptable to the Administrative Agent.
 
(c)    [Reserved.]
 
(d)    Corporate Documents. Receipt by the Administrative Agent of the following
(or their equivalent), each (other than with respect to clause (iv)) certified
by the secretary or assistant secretary of the Borrower as of the Closing Date
to be true and correct and in force and effect pursuant to a certificate
substantially in the form attached hereto as Exhibit 4.1(d):
 
(i)    Articles of Incorporation. Copies of the articles of incorporation or
charter documents of the Credit Parties certified to be true and complete as of
a recent date by the appropriate Governmental Authority of the state of its
organization.
 
(ii)    Resolutions. Copies of resolutions of the board of directors or
comparable managing body of the Credit Parties approving and adopting the
respective Credit Documents, the Transactions and authorizing execution and
delivery thereof.
 
(iii)    Bylaws. Copies of the bylaws, operating agreement or partnership
agreement of the Credit Parties certified by a secretary or assistant secretary
as of the Closing Date to be true and correct and in force and effect as of such
date.

71

--------------------------------------------------------------------------------

 

 
(iv)    Good Standing. Copies, where applicable, of certificates of good
standing, existence or its equivalent of each of the Credit Parties certified as
of a recent date by the appropriate Governmental Authorities of the State of
organization.
 
(e)    Officer's Certificate. Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of an
Authorized Officer certifying that immediately after giving effect to this
Credit Agreement (including the initial Extensions of Credit hereunder), the
other Credit Documents, and the Transactions, (i) no Default or Event of Default
exists and (ii) all representations and warranties contained herein and in the
other Credit Documents are true and correct.
 
(f)    Account Designation Letter. Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.
 
(g)    Financial Information. Receipt by the Administrative Agent of
(i) four‑year financial and operational projections of balance sheets, income
statements and cash flow statements for the Borrower and its Subsidiaries
together with a reasonably detailed explanation of all management assumptions
contained therein, which projections shall be in form and substance satisfactory
to the Administrative Agent and the Lenders, (ii) the final audited financial
statements of the Borrower for the three fiscal years most recently ended for
which for which financial statements are available and (iii) the unaudited
quarterly financial statements of the Borrower for each quarterly period ended
since the last audited financials statements for which financial statements are
available.
 
(h)    Capital Structure/Other Documentation/Patriot Act Information. Receipt by
the Administrative Agent of any information requested by it relating to the
corporate and capital structure of the Borrower and its Subsidiaries and the
Patriot Act information required by Section 3.2.
 
(i)    Flow of Funds. Receipt by the Administrative Agent of a sources and uses
table and payment instructions with respect to each wire transfer to be made by
the Administrative Agent on behalf of the Lenders or the Borrower on the Closing
Date setting forth the amount of such transfer, the purpose of such transfer,
the name and number of the account to which such transfer is to be made, the
name and ABA number of the bank or other financial institution where such
account is located and the name and telephone number of an individual that can
be contacted to confirm receipt of such transfer.
 
(j)    Repayment of Existing Indebtedness. All existing Indebtedness for
borrowed money of the Borrower and its Subsidiaries (other than the Indebtedness
permitted by Section 6.1) shall have been repaid in full and terminated and the
Administrative Agent shall have received such evidence of such repayment and
termination as the Administrative Agent may reasonably require.

72

--------------------------------------------------------------------------------

 

 
(k)    Consents. The Administrative Agent shall have received evidence that all
necessary governmental, corporate, shareholder and third party consents and
approvals, if any, in connection with the Transactions have been received and no
condition exists which would reasonably be likely to restrain, prevent or impose
any material adverse conditions on the Transactions.
 
(l)    No Material Adverse Change. No material adverse change shall have
occurred since January 2, 2010 in the business, assets, liabilities, or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole.
 
(m)    Litigation. There shall not exist any pending or, to the knowledge of the
Borrower, threatened litigation, investigation, bankruptcy or insolvency,
injunction, order or claim affecting or relating to any Credit Party or any of
its Subsidiaries, this Agreement and the other Credit Documents that has not
been settled, dismissed, vacated, discharged or terminated prior to the Closing
Date which would reasonably be expected to have a Material Adverse Effect.
 
(n)    Fees. Receipt by the Administrative Agent and the Lenders of all fees, if
any, then owing pursuant to the Administrative Agent Fee Letter and the Joint
Fee Letter, Section 2.10 or pursuant to any other Credit Document.
 
(o)    Additional Matters. All other documents and legal matters in connection
with the Transactions shall be reasonably satisfactory in form and substance to
the Administrative Agents and the Required Lenders.
 
Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.2    Conditions to All Extensions of Credit.
 
The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
 
(a)    Representations and Warranties. The representations and warranties made
by the Credit Parties herein or in any other Credit Document or which are
contained in any certificate furnished at any time under or in connection
herewith or therewith shall be true and correct on and as of the date of such
Extension of Credit as if made on and as of such date (except for those which
expressly relate to an earlier date which shall be true and correct as of such
date).

73

--------------------------------------------------------------------------------

 

 
(b)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.
 
(c)    Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations plus
outstanding Competitive Loans shall not exceed the Aggregate Revolving Committed
Amount, (ii) the outstanding LOC Obligations shall not exceed the LOC Committed
Amount and (iii) the outstanding Swingline Loans shall not exceed the Swingline
Committed Amount (except that if the Extension of Credit then being made is a
continuation or extension of an Interest Period applicable to a Swingline Loan
denominated in a Foreign Currency, clauses (i) and (iii) shall not be required
to be satisfied as a condition thereto to the extent of any excess resulting
from exchange rate fluctuations regarding the Dollar Amount of Swingline Loans
denominated in Foreign Currencies of not greater than 10% of the Swingline
Committed Amount).
 
Each request for an Extension of Credit (including extensions and conversions)
and each acceptance by the Borrower of an Extension of Credit (including
extensions and conversions) shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions in
subsections (a) and (b) of this Section have been satisfied.
 
 
SECTION 5
AFFIRMATIVE COVENANTS
 
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full, the Credit Parties shall, and shall cause each Subsidiary to:
 
5.1    Financial Statements.
 
Furnish, or cause to be furnished, to the Administrative Agent and the Lenders:
 
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower (or, if earlier, within five (5)
Business Days after such date as the Borrower is required to file its annual
report on Form 10-K for such fiscal year with the Securities and Exchange
Commission), a Consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, and the related Consolidated statements of
income or operations, shareholders' equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

74

--------------------------------------------------------------------------------

 

 
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, within five (5) Business Days after such date as the
Borrower is required to file its quarterly report on Form 10-Q for such fiscal
quarter with the Securities and Exchange Commission), a Consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related Consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal quarter and for the portion of the
Borrower's fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such Consolidated statements to be certified by an Authorized
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders' equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year‑end audit
adjustments and the absence of footnotes; and
 
(c)    Annual Operating Budget and Cash Flow. As soon as available, but in any
event within sixty (60) days after the end of each fiscal year (including the
2010 fiscal year), a copy of the detailed annual operating budget or plan
including cash flow projections of the Borrower and its Subsidiaries, prepared
on a Consolidated basis, for the next fiscal year on a quarterly basis, in form
and detail reasonably acceptable to the Administrative Agent and the Lenders,
together with a summary of the material assumptions made in the preparation of
such annual budget or plan.
 
As to any information contained in materials furnished pursuant to
Section 5.2(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and further accompanied by a description of, and an estimation of the
effect on the financial statements on account of, any change in the application
of accounting principles as provided in Section 1.3.
 
5.2    Certificates; Other Information.
 
Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:
 
(a)    Accountant's Certificate and Reports. Concurrently with the delivery of
the financial statements referred to in Section 5.1(a) above, a certificate of
the independent certified public accountants reporting on such financial
statements stating that in making the examination necessary therefor no
knowledge was obtained of any breach of Section 5.9, except as specified in such
certificate.

75

--------------------------------------------------------------------------------

 

 
(b)    Officer's Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and 5.1(b) above, a certificate of an
Authorized Officer stating that, to the best of such Authorized Officer's
knowledge and belief, (i) the financial statements fairly present in all
material respects the financial condition of the parties covered by such
financial statements, (ii) during such period each Credit Party has observed or
performed its covenants and other agreements hereunder and under the other
Credit Documents, and satisfied the conditions contained in this Credit
Agreement to be observed, performed or satisfied by it (except to the extent
waived in accordance with the provisions hereof), (iii) such Authorized Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate and (iv) solely in connection with the delivery of the
financial statements referred to in Section 5.1(a), there has been no
development or event during the fiscal year covered thereby which has had or
would reasonably be expected to have a Material Adverse Effect. Such certificate
shall include the calculations required to indicate compliance with Section 5.9
as of the last day of the period covered by such financial statements. A form of
Officer's Certificate is attached as Exhibit 5.2(b).
 
(c)    Other Information. Promptly, such additional financial and other
information as the Administrative Agent, at the request of any Lender, may from
time to time reasonably request.
 
(d)    Public Information. Promptly after the same are sent, copies of all
reports (other than those otherwise provided pursuant to Section 5.1) and other
financial information which any Credit Party sends to its public stockholders,
and promptly after the same are filed, copies of all financial statements and
non-confidential reports which any Credit Party may make to, or file with, the
Securities and Exchange Commission or any successor or analogous United States
Governmental Authority.
 
(e)    Permitted Acquisition Information. Not less than five (5) Business Days
prior to the consummation of any Permitted Acquisition with a purchase price in
excess of $50,000,000, a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, executed by an Authorized Officer of
the Borrower (A) certifying that (1) such Permitted Acquisition complies with
the requirements of this Credit Agreement and (2) after giving effect to such
Permitted Acquisition and any borrowings in connection therewith, the Borrower
believes in good faith that it will have sufficient availability under the
Aggregate Revolving Committed Amount to meet its ongoing working capital
requirements and (B) demonstrating compliance with clauses (b), (d) and (e)(i)
of the definition of the Permitted Acquisition.
 
(f)    Updated Schedules. Concurrently with or prior to the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 3.2 and Schedule 3.9 if the Credit Parties or any of
their Subsidiaries has formed or acquired a new Subsidiary since the Closing
Date or since such Schedule was last updated, as applicable and (ii) an updated
copy of Schedule 3.16 if the Credit Parties or any of their Subsidiaries has
altered or acquired any insurance policies since the Closing Date or since such
Schedule was last updated.

76

--------------------------------------------------------------------------------

 

 
Documents required to be delivered pursuant to Section 5.1(a) or (b) or Section
5.2(d) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower's Internet website; or (ii) on which such documents are posted on the
Borrower's behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender.
 
5.3    Notices.
 
Give notice to the Administrative Agent (which shall promptly transmit such
notice to each Lender) of:
 
(a)    Defaults. Promptly (but in any event within two (2) Business Days) after
any Credit Party knows thereof, the occurrence of any Default or Event of
Default.
 
(b)    Legal Proceedings. Promptly, any litigation, or any investigation or
proceeding (including without limitation, any environmental or Governmental
Authority proceeding) known to any Credit Party, relating to the Borrower or any
of its Subsidiaries which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect.
 
(c)    ERISA. Promptly, on any Credit Party gaining knowledge of (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan,
(ii) a failure by any Credit Party or any ERISA Affiliate to make any required
contribution to a Single Employer Plan required to meet the minimum funding
standard set forth in ERISA and the Code with respect thereto, (iii) the
creation of any Lien on the assets of any Credit Party or any ERISA Affiliate in
favor of the PBGC (other than a Permitted Lien) or a Plan, or (iv) with respect
to any Multiemployer Plan, the assessment of any withdrawal liability against
any Credit Party or any ERISA Affiliate, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan; and in each case in clauses (i) and (iv)
above, such event or condition would reasonably be expected to have a Material
Adverse Effect.
 
(d)    Guarantors. As soon as possible and in any event within ten (10) days
prior to creating or acquiring any Domestic Subsidiary required to be joined as
a Guarantor, under the terms of Section 5.8, notice of the creation or
acquisition of such Domestic Subsidiary.

77

--------------------------------------------------------------------------------

 

 
(e)    Other. Promptly, any other development or event which a Responsible
Officer gains knowledge of which would reasonably be expected to have a Material
Adverse Effect.
 
Each notice pursuant to this Section 5.3 shall be accompanied by a statement of
an Authorized Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.
 
5.4    Maintenance of Existence; Compliance with Laws; Contractual Obligations.
 
(a)    Subject to Section 6.4, each Credit Party will at all times preserve and
keep in full force and effect its and the corporate existence of each of its
Subsidiaries (unless merged into the Borrower or a Subsidiary) and all rights
and franchises of itself and its Subsidiaries unless, in the good faith judgment
of the Borrower, the termination of or failure to preserve and keep in full
force and effect such corporate existence, right or franchise would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(b)    Comply with all Requirements of Law, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws and ERISA-related Requirements of Law, and obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
 
(c)    Fully perform and satisfy all of its obligations under all of its
contractual obligations except to the extent that failure to perform and satisfy
such obligations would not reasonably be expected, in the aggregate, to have a
Material Adverse Effect.
 
5.5    Maintenance of Property; Insurance.
 
(a)    Maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times; provided that this Section 5.5 shall not
prevent the Borrower or any Subsidiary from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable or
acceptable in the conduct of its business and the Borrower has concluded that
such discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

78

--------------------------------------------------------------------------------

 

 
(b)    Maintain, with financially sound and reputable insurers, insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated; and furnish to the Administrative Agent, upon written request, full
information as to the insurance carried.
 
5.6    Inspection of Property; Books and Records; Discussions.
 
Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any such Lender
to visit and inspect any of its properties and examine and make abstracts
(including photocopies) from any of its books and records at any reasonable
time, and to discuss the business, operations, properties and financial and
other condition of the Credit Parties and their Subsidiaries with officers and
employees of the Credit Parties and their Subsidiaries and with their
independent certified public accountants. The cost of the inspection referred to
in the preceding sentence shall be for the account of the Lenders unless an
Event of Default has occurred and is continuing, in which case the cost of such
inspection shall be for the account of the Borrower.
 
5.7    Use of Proceeds.
 
Use the Loans solely for the purposes provided in Section 3.10.
 
5.8    Additional Guarantors.
 
Where Domestic Subsidiaries of the Borrower that are not Credit Parties
hereunder (the “Non‑Guarantor Subsidiaries”) shall at any time constitute more
than either
 
(a)    fifteen percent (15%), in the aggregate, of Consolidated Assets, or
 
(b)    fifteen percent (15%), in the aggregate, of Consolidated EBITDA,
 
(collectively, the “Threshold Requirement”), the Borrower shall promptly so
notify the Administrative Agent and shall cause one or more Domestic
Subsidiaries to become a “Guarantor” hereunder within thirty (30) days after
such notice by (i) executing a Joinder Agreement and (ii) delivering such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent such that immediately after the joinder of such
Domestic Subsidiaries as Guarantors hereunder, the remaining Non‑Guarantor
Subsidiaries shall not, either individually or as a group, exceed the Threshold
Requirement.

79

--------------------------------------------------------------------------------

 

 
For purposes of determining compliance with this Section 5.8, the Threshold
Requirement shall be tested (i) at the end of each fiscal quarter of the
Borrower and (ii) at the time any Permitted Acquisition with a purchase price in
excess of $50,000,000 is consummated.
 
In addition to the foregoing requirements of this Section 5.8, the Borrower
shall cause any Domestic Subsidiary that guarantees the obligations of the
Borrower under the Senior Notes (and which is not a Guarantor) to promptly
become a “Guarantor” hereunder by executing and delivering to the Administrative
Agent a Joinder Agreement and such other documentation as contemplated above;
provided that the Administrative Agent shall, at the Borrower's request and
without the need for any action by or approval of any Lender, release such
Domestic Subsidiary from its obligations as a Guarantor and such Domestic
Subsidiary shall cease to be a “Guarantor” so long as such Domestic Subsidiary
is not otherwise required to be a Guarantor pursuant to the requirements of this
Section 5.8 above and substantially concurrently with such release such Domestic
Subsidiary is released from its guaranty obligations under the Note Purchase
Agreement.
 
5.9    Financial Covenants.
 
(a)    Leverage Ratio. On a Consolidated basis, maintain a Leverage Ratio as of
the end of each fiscal quarter of the Borrower of less than or equal to 3.00 to
1.0.
 
(b)    Interest Coverage Ratio. On a Consolidated basis, maintain an Interest
Coverage Ratio as of the end of each fiscal quarter of the Borrower of greater
than or equal to 4.00 to 1.0.
 
5.10    Payment of Obligations.
 
File all income tax or similar tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent such taxes and assessments have become due
and payable and before they have become delinquent; provided that neither the
Borrower nor any Subsidiary need pay any such tax or assessment if (a) the
amount, applicability or validity thereof is contested by the Borrower or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Borrower or a Subsidiary has established adequate reserves therefore in
accordance with GAAP on the books of the Borrower or such Subsidiary or (b) the
nonpayment of all such taxes and assessments in the aggregate would not
reasonably be expected to have a Material Adverse Effect.
 
5.11    Environmental Laws.
 
(a)    Except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (i) comply in all material respects
with and take commercially reasonable steps to ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and (ii) obtain and comply in all material respects with and
maintain, and take commercially reasonable steps to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

80

--------------------------------------------------------------------------------

 

 
(b)    Except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (i) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and (ii) promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.
 
(c)    Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or their Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney's and consultant's fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Credit Party Obligations and termination of the
Credit Documents.
 
5.12    Further Assurances.
 
(a)     The Credit Parties shall provide such information regarding the
operations, business affairs and financial condition of the Credit Parties and
their Subsidiaries as the Administrative Agent or any Lender may reasonably
request.
 
 
SECTION 6
NEGATIVE COVENANTS
 
The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full, the Credit Parties shall not and shall not permit any Subsidiary to:
 
6.1    Indebtedness.
 
At any time, create, incur, assume or suffer to exist any Indebtedness, except:

81

--------------------------------------------------------------------------------

 

 
(a)    Indebtedness represented by the Credit Party Obligations;
 
(b)    Indebtedness of the Borrower or any Subsidiary owing to the Borrower or
any other Subsidiary;
 
(c)    Indebtedness existing as of the Closing Date and set forth on Schedule
6.1;
 
(d)    Indebtedness of the Borrower and the Subsidiaries incurred after the
Closing Date consisting of Capital Leases or Indebtedness incurred to provide
all or a portion of the purchase price or cost of construction of an asset;
provided that (i) such Indebtedness when incurred shall not exceed the purchase
price or cost of construction of such asset, (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing and (iii) the total amount of all such
Indebtedness shall not exceed $10,000,000 at any time outstanding;
 
(e)    Indebtedness and obligations owing under (i) Bank Products and (ii) other
Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;
 
(f)    Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent the incurrence or existence of such Indebtedness is not prohibited by
this Section 6.1;
 
(g)    Indebtedness of any Person (i) that is existing at the time such Person
is acquired by, or merged or consolidated with or into, the Borrower or a
Subsidiary of the Borrower, and (ii) that is not created in contemplation of
such event; provided that such Indebtedness shall not exceed $25,000,000 at any
time outstanding;
 
(h)    Indebtedness arising from (i) the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business, or (ii) the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business;
 
(i)    any refunding or refinancing of any Indebtedness referred to in this
Section 6.1, provided that any such refunding or refinancing does not increase
the principal amount thereof;
 
(j)    Indebtedness incurred under the Senior Notes after the Closing Date;
provided that the Borrower shall have demonstrated, to the reasonable
satisfaction of the Administrative Agent, that the Credit Parties are in pro
forma compliance with the financial covenant calculations set forth in Section
5.9 after giving effect to such Indebtedness;

82

--------------------------------------------------------------------------------

 

 
(k)    other Indebtedness of the Subsidiaries in an aggregate amount not to
exceed $25,000,000 at any time outstanding; and
 
(l)    other Indebtedness of the Borrower so long as the Borrower is in pro
forma compliance with the financial covenants set forth in Section 5.9.
 
6.2    Liens.
 
Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.
 
6.3    Nature of Business.
 
Engage in any Material line of business substantially different from those lines
of business conducted by the Credit Parties and the Subsidiaries on the date
hereof or any business substantially related or incidental thereto.
 
6.4    Mergers, Sale of Assets and Indebtedness of Subsidiaries
 
(a)    Dissolve, liquidate or wind up its affairs, sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time;
provided that the following, without duplication, shall be expressly permitted
(including under Section 5.4):
 
(i)    the sale, transfer, lease or other disposition of inventory and materials
in the ordinary course of business;
 
(ii)    the dissolution, liquidation or winding up of the affairs of any
Subsidiary (other than a Credit Party) so long as the property and assets of
such Subsidiary available for distribution are distributed to the Borrower or
one or more of its Subsidiaries in connection therewith;
 
(iii)    the sale, transfer or other disposition of cash and Cash Equivalents;
 
(iv)    (A) the disposition of property or assets as a direct result of a
Recovery Event or (B) the sale, lease, transfer or other disposition of
machinery, parts and equipment no longer used or useful in the conduct of the
business of the Borrower or any of its Subsidiaries;
 
(v)    the sale, lease or transfer of property or assets between and among the
Borrower and its Subsidiaries; and
 
(vi)    the sale, lease or transfer of property or assets not to exceed 15% of
Consolidated Net Tangible Assets (determined at the time of such sale, lease or
transfer) in the aggregate in any fiscal year; or

83

--------------------------------------------------------------------------------

 

 
(b)    (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) substantially all of the property or assets of
any Person (other than in connection with investments or acquisitions permitted
pursuant to Section 6.5) or (ii) enter into any transaction of merger or
consolidation, except for (A) investments or acquisitions permitted pursuant to
Section 6.5, and (B) the merger or consolidation of the Borrower and any of its
Subsidiaries or by and between any of the Subsidiaries; provided that if the
Borrower is a party thereto, the Borrower will be the surviving corporation.
 
6.5    Advances, Investments and Loans.
 
At any time make or permit to remain outstanding any loan or advance to, or
guarantee, endorse or otherwise be or become contingently liable, directly or
indirectly, in connection with the obligations, stock or dividends of, or own,
purchase or acquire any stock, obligations or Securities of, or any other
interest in, or make any capital contribution to (collectively, “Investments”),
any Person, except that (each of the following, collectively, “Permitted
Investments”):
 
(a)    the Borrower may make or permit to remain outstanding Investments to or
in any Subsidiary and any Subsidiary may make or permit to remain outstanding
Investments to or in the Borrower or any other Subsidiary;
 
(b)    the Borrower and any Subsidiary may make Permitted Acquisitions;
 
(c)    the Borrower and its Subsidiaries may own, purchase or acquire cash and
Cash Equivalents;
 
(d)    the Borrower and its Subsidiaries may make loans and advances to
employees (other than any officer or director) of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding;
 
(e)    the Borrower and its Subsidiaries may make loans to and enter into
Guaranty Obligations for the account of distributors in the ordinary course of
business in an amount as to each distributor not in excess of the greater of
purchases for the preceding three months or projected three months of purchases;
 
(f)    the Borrower and any Subsidiary may make Investments in an aggregate
amount at any time not to exceed $50,000,000 in any evidence of Indebtedness the
interest on which is exempt from federal income taxation under the Code, of
issuers with long-term debt ratings, at any date of determination, P‑2 (or the
equivalent thereof) or better by Moody's, or A‑2 (or the equivalent thereof) or
better by S&P and/or auction rate preferred stock issued by a corporation or
association organized and existing under the laws of any State of the U.S. or
the District of Columbia, with a long-term debt rating, at any date of
determination, of P-2 (or the equivalent thereof) or better by Moody's, or A‑2
(or the equivalent thereof) or better by S&P;

84

--------------------------------------------------------------------------------

 

 
(g)    Pearl City Insurance Company, a Vermont corporation, may make Investments
in an aggregate amount not to exceed $75,000,000 at any one time outstanding so
long as such Investments are in accordance with the investment policy of Pearl
City Insurance Company as in effect at the time of each such Investment;
 
(h)    Investments permitted under Section 6.4;
 
(i)    guarantees permitted by Section 6.1(f); and
 
(j)    the Borrower and Subsidiaries may make or permit to remain outstanding
any Investment in any other Person, which is not otherwise included in the
foregoing clauses (a) through (i), inclusive, provided that the aggregate of
such Investments shall not, at any time, exceed 15% of Consolidated Net Tangible
Assets determined at such time.
 
Investments shall be valued at cost, less any return of capital thereon.
 
6.6    Transactions with Affiliates.
 
Enter into directly or indirectly any Material transaction or Material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Borrower or another Subsidiary or an employee stock
ownership plan for the benefit of employees of the Borrower or any Subsidiary),
except pursuant to the reasonable requirements of the Borrower's or such
Subsidiary's business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than would be obtainable in a comparable
arm's-length transaction with a Person not an Affiliate or, if such transaction
is not one which by its nature could be obtained from any such Person, is on
fair and reasonable terms.
 
6.7    Fiscal Year; Organizational Documents.
 
Neither change its fiscal year nor amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Administrative
Agent.
 
6.8    Limitation on Restricted Actions.
 
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions to the Borrower on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to the
Borrower, (c) make loans or advances to the Borrower, (d) sell, lease or
transfer any of its properties or assets to the Borrower, or (e) act as a
guarantor of the Borrower pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (a) through (d) above) for (i) such
encumbrances or restrictions existing under or by reason of (A) this Credit
Agreement and the other Credit Documents, (B) applicable law, (C) any Permitted
Lien or any document or instrument governing any Permitted Lien (provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien), (D) any agreement relating to any Indebtedness
issued by a Subsidiary on or prior to the date on which such Subsidiary became a
Subsidiary or was acquired by the Borrower (other than Indebtedness issued as
consideration in, or to provide all or any portion of the funds utilized to
consummate, the transaction or series of related transactions in contemplation
of or pursuant to which such Person became

85

--------------------------------------------------------------------------------

 

a Subsidiary or was acquired by the Borrower) and outstanding on such date, and
(E) customary non-assignment provisions in leases governing leasehold interests
to the extent such provisions restrict the transfer of the lease, (ii) any
requirement that a Non-Wholly-Owned Subsidiary make Restricted Payments to all
owners of its equity interests, including owners other than the Borrower or
other Subsidiaries, in accordance with their respective equity interests, and
(iii) a requirement that a Subsidiary give the holders of any Indebtedness of
such Subsidiary not more than thirty days prior written notice of its intention
to pay a dividend to its stockholders, and except (in respect of the matters
referred to in clause (e) above) for restrictions in the Note Purchase
Agreement, provided that the Note Purchase Agreement does not so restrict any
Subsidiary that has guaranteed the Borrower's obligations under the Senior
Notes.
 
6.9    Restricted Payments.
 
Directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Equity Interests of such Person, (b) to make dividends or other
distributions payable to the Borrower or other Subsidiaries and (c) the Borrower
may make other Restricted Payments so long as, after giving effect thereto on a
Pro Forma Basis, no Default or Event of Default shall exist.
 
6.10    Sale Leasebacks.
 
Directly or indirectly, become or remain liable for amounts outstanding in
excess of $50,000,000 at any time outstanding as lessee or as guarantor or other
surety with respect to any lease, whether an operating lease or a Capital Lease,
of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which the Borrower has sold or transferred or is to sell
or transfer or (b) which the Borrower intends to use for substantially the same
purpose as any other property which has been sold or is to be sold or
transferred by the Borrower in connection with such lease.
 
6.11    No Further Negative Pledges.
 
Enter into, assume, become subject to, or permit to exist, any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, in favor of
the Administrative Agent (for the benefit of the Lenders) to secure the Credit
Party Obligations (provided that any restriction (a) on the amount of
Indebtedness under this Credit Agreement and the other Credit Documents that can
be secured shall not be deemed a restriction prohibited by this Section 6.11 so
long as the permitted amount of secured Indebtedness is equal to or greater than
the aggregate Commitments hereunder including the permitted amount of any
Additional Loans as then in effect when such restriction is entered into and
(b) in the Note Purchase Agreement shall not be deemed a restriction prohibited
by this Section 6.11 if such Liens in favor of the Administrative Agent shall be
permitted thereunder on the condition that the Senior Notes be equally and
ratably secured with the Credit Party Obligations secured thereby pursuant to an
agreement reasonably satisfactory to the Required Holders (as defined in the
Note Purchase Agreement).
 

86

--------------------------------------------------------------------------------

 

 
SECTION 7
EVENTS OF DEFAULT
 
7.1    Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a)    (i) The Borrower shall fail to pay any principal on any Loan when due in
accordance with the terms hereof; or (ii) the Borrower shall fail to reimburse
the Issuing Lender for any LOC Obligations when due in accordance with the terms
hereof; or (iii) the Borrower shall fail to pay any interest on any Loan or any
Fee or other amount payable hereunder when due in accordance with the terms
hereof and such failure shall continue unremedied for three (3) Business Days
(or any Guarantor shall fail to pay on the Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations thereunder within
three (3) Business Days); or
 
(b)    Any representation or warranty made or deemed made herein or in any of
the other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Credit Agreement shall prove to have been incorrect, false or misleading in
any material respect on or as of the date made or deemed made; or
 
(c)    (i) Any Credit Party shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Sections 5.3(a),
5.4(a) or 5.9 or in Section 6; or (ii) any Credit Party shall fail to perform,
comply with or observe any covenant or agreement contained in Section 5.1 and
such failure shall continue unremedied for a period of five (5) Business Days;
or (iii) any Credit Party shall fail to comply with any other covenant contained
in this Credit Agreement or the other Credit Documents (other than as described
in Sections 7.1(a), 7.1(b), 7.1(c)(i) or 7.1(c)(ii) above), and in the event
such breach or failure to comply is capable of cure, is not cured within thirty
(30) days of its occurrence; or
 
(d)    Any Credit Party or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $30,000,000 in the aggregate for the Credit Parties and their
Subsidiaries beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness in a principal amount outstanding of at least $30,000,000 in the
aggregate for the Credit Parties or their Subsidiaries or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity; or

87

--------------------------------------------------------------------------------

 

 
(e)    (i) Any Credit Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Credit Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Credit Party any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 consecutive days; or (iii) there
shall be commenced against any Credit Party any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Credit Party shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clauses (i), (ii), or (iii) above; or (v) any Credit Party shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(f)    One or more judgments or decrees shall be entered against any Credit
Party or any of its Subsidiaries involving in the aggregate a liability (to the
extent not paid when due or covered by insurance) of $30,000,000 or more and all
such judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within forty-five (45) days from the
entry thereof; or
 
(g)    (i) Any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) the determination that a Single Employer Plan or a Multiemployer Plan
is considered an at risk plan or a plan in endangered or critical status within
the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and
305 of ERISA or any Lien in favor of the PBGC or a Plan (other than a Permitted
Lien) shall arise on the assets of any Credit Party or any ERISA Affiliate,
(iii) a Reportable Event shall occur with respect to, or proceedings under Title
IV of ERISA shall commence to have a trustee appointed, or a trustee shall be
appointed under Title IV of ERISA, to administer or to terminate, any Single
Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, or (v) any Credit Party or any ERISA Affiliate shall incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any Multiemployer Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect; or

88

--------------------------------------------------------------------------------

 

 
(h)    There shall occur a Change of Control; or
 
(i)    The Guaranty or any provision thereof shall cease to be in full force and
effect or any Guarantor or any Person acting by or on behalf of any Guarantor
shall deny or disaffirm any Guarantor's obligations under the Guaranty; or
 
(j)    The Credit Agreement or any Credit Document shall fail to be in full
force and effect or to give the Administrative Agent and/or the Lenders the
rights, powers and privileges purported to be created thereby, or any Credit
Party or any Person acting by or on behalf of any Credit Party shall deny or
disaffirm any Credit Party Obligation.
 
If a Default shall have occurred under the Credit Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Credit Documents or is otherwise expressly
waived by Administrative Agent (with the approval of requisite Lenders (in their
sole and absolute discretion) as determined in accordance with Section 10.1);
and once an Event of Default occurs under the Credit Documents, then such Event
of Default will continue to exist until it is expressly waived by the requisite
Lenders or by the Administrative Agent with the approval of the requisite
Lenders, as required hereunder in Section 10.1.
 
7.2    Acceleration; Remedies.
 
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):
 
(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.
 
(b)    Acceleration. Declare the unpaid principal of and any accrued interest in
respect of the Credit Party Obligations (other than liabilities and obligations
arising under Bank Products) and any and all other indebtedness or obligations
(including, without limitation, Fees) of any and every kind owing by any Credit
Party to the Administrative Agent and/or any of the Lenders hereunder to be due
and direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to 105% of the maximum amount which may be
drawn under Letters of Credit then outstanding, whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Credit Party.

89

--------------------------------------------------------------------------------

 

 
(c)    Enforcement of Rights. Exercise any and all rights and remedies created
and existing under the Credit Documents, whether at law or in equity.
 
(d)    Rights Under Applicable Law. Exercise any and all rights and remedies
available to the Administrative Agent or the Lenders under applicable law.
 
Notwithstanding the foregoing, if a Bankruptcy Event shall occur, then the
Commitments shall automatically terminate and all Loans, all accrued interest in
respect thereof, all accrued and unpaid Fees and other indebtedness or
obligations owing to the Administrative Agent and/or any of the Lenders
hereunder automatically shall immediately become due and payable without
presentment, demand, protest or the giving of any notice or other action by the
Administrative Agent or the Lenders, all of which are hereby waived by the
Borrower.
 
7.3    Rescission of Acceleration.
 
Anything in Section 7.2 to the contrary notwithstanding, the Administrative
Agent shall at the direction of the Required Lenders, rescind and annul any
acceleration pursuant to Section 7.2(b) by written instrument filed with the
Borrower, provided, however, that at the time such acceleration is so rescinded
and annulled:
 
(a)    all past due interest and principal, if any, on the Obligations and all
other sums payable under this Credit Agreement (except any principal and
interest on any Obligations which has become due and payable solely by reason of
such acceleration) shall have been duly paid; and
 
(b)    no other Event of Default shall have occurred and be continuing which
shall not have been waived in accordance with this Credit Agreement.
 
 
SECTION 8
AGENCY PROVISIONS
 
8.1    Appointment and Authority.
 
Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.

90

--------------------------------------------------------------------------------

 

 
8.2    Nature of Duties.
 
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
 
8.3    Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
 
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
 
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

91

--------------------------------------------------------------------------------

 

 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
8.4    Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
8.5    Notice of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

92

--------------------------------------------------------------------------------

 

 
8.6    Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
 
8.7    Indemnification.
 
The Lenders agree to indemnify each of the Administrative Agent, the Issuing
Lender, and the Swingline Lender in its capacity hereunder and its Affiliates
and their respective officers, directors, agents and employees (to the extent
not reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the Transactions or any action taken or omitted by any
such indemnitee under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee's
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section shall survive the termination of
this Agreement and payment of the Credit Party Obligations, any Reimbursement
Obligation and all other amounts payable hereunder.

93

--------------------------------------------------------------------------------

 

 
8.8    Administrative Agent in Its Individual Capacity.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
 
8.9    Successor Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, or an Affiliate of any such bank. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent's resignation hereunder and
under the other Credit Documents, the provisions of this Section and
Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

94

--------------------------------------------------------------------------------

 

 
8.10    Guaranty Matters.
 
(a)    The Lenders and the Bank Product Providers irrevocably authorize and
direct the Administrative Agent to release any Guarantor from its obligations
under the applicable Guaranty if such Person ceases to be a Guarantor as a
result of a transaction permitted hereunder.
 
(b)    In connection with a release pursuant to this Section, the Administrative
Agent shall promptly execute and deliver to the applicable Credit Party, at such
Credit Party's expense, all documents that the applicable Credit Party shall
reasonably request to evidence such termination or release. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent's authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section.
 
8.11    Bank Products.
 
No Bank Product Provider that obtains the benefits of Sections 2.12 and 7.2 or
any Guaranty by virtue of the terms of this Credit Agreement shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Credit
Documents. The Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Credit Party Obligations arising under Bank Products unless the Administrative
Agent has received written notice of such Credit Party Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Bank Product Provider.
 
 
SECTION 9
GUARANTY
 
9.1    The Guaranty.
 
To induce the Lenders to enter into this Credit Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent and the Lenders as
follows: the Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all indebtedness of the Borrower owed to the Administrative Agent, the
Lenders and the Bank Product Providers under the Credit Documents. If any or all
of such indebtedness becomes due and payable hereunder or under any Bank Product
with a Bank Product Provider, each Guarantor unconditionally promises to pay
such indebtedness to the Administrative Agent, the Lenders, the Bank Product
Providers, or their respective order, or demand, together with any and all
reasonable expenses which may be incurred by the Administrative Agent, the
Lenders or the Bank Product Providers in collecting any of the Credit Party
Obligations. The word “indebtedness” is used in this Section in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of the Borrower and the Guarantors under the Credit Documents,
including specifically all Credit Party Obligations, arising in connection with
this Credit Agreement, the other Credit Documents or Bank Product with a Bank
Product Provider, in each case, heretofore, now, or hereafter made, incurred or
created, whether voluntarily or involuntarily, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether or not such
indebtedness is from time to time reduced, or extinguished and thereafter
increased or incurred, whether the Borrower and the Guarantors may be liable
individually or

95

--------------------------------------------------------------------------------

 

jointly with others, whether or not recovery upon such indebtedness may be or
hereafter become barred by any statute of limitations, and whether or not such
indebtedness may be or hereafter become otherwise unenforceable.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under applicable law
(including, without limitation, the Bankruptcy Code or its non-U.S. equivalent).
 
9.2    Bankruptcy.
 
Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Bank Product Provider whether or not due or
payable by the Borrower upon the occurrence of a Bankruptcy Event as applicable
to the Borrower or any Subsidiaries of the Borrower, and unconditionally
promises to pay such Credit Party Obligations to the Administrative Agent for
the account of the Lenders and to any such Bank Product Provider, or order, on
demand, in lawful money of the United States. Each of the Guarantors further
agrees that to the extent that the Borrower or a Guarantor shall make a payment
or a transfer of an interest in any property to the Administrative Agent, any
Lender or any Bank Product Provider, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or other
applicable law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.

96

--------------------------------------------------------------------------------

 

 
9.3    Nature of Liability.
 
The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor's liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, (c) any payment on or in reduction of any such
other guaranty or undertaking, (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the Credit
Party Obligations that the Administrative Agent, such Lenders or such Bank
Product Provider repay the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.
 
9.4    Independent Obligation.
 
The obligations of each Guarantor hereunder are independent of the obligations
of any other guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.
 
9.5    Authorization.
 
Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable law and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Credit Agreement and any Bank Product, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of this
Guaranty or the Credit Party Obligations and exchange, enforce waive and release
any such security, (c) apply such security and direct the order or manner of
sale thereof as the Administrative Agent and the Lenders in their discretion may
determine and (d) release or substitute any one or more endorsers, Guarantors,
the Borrower or other obligors.
 
9.6    Reliance.
 
It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Providers to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

97

--------------------------------------------------------------------------------

 

 
9.7    Waiver.
 
(a)    Each of the Guarantors waives any right (except as shall be required by
applicable law and cannot be waived) to require the Administrative Agent, any
Lender or any Bank Product Provider to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party, or (iii) pursue
any other remedy in the Administrative Agent's, any Lender's or any Bank Product
Provider's power whatsoever. Each of the Guarantors waives any defense based on
or arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Credit Party Obligations, including
without limitation any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Credit Party Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrower other than payment in full of
the Credit Party Obligations. The Administrative Agent or any of the Lenders
may, at their election, foreclose on any security held by the Administrative
Agent or a Lender by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent and any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full. Each of the Guarantors, to the extent permitted by law,
waives any defense arising out of any such election by the Administrative Agent
and each of the Lenders, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Guarantors against the Borrower or any other party or any security.
 
(b)    Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower's financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.
 
(c)    Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of the Lenders or the Bank Product Provider against the Borrower or
any other guarantor of the Credit Party Obligations of the Borrower owing to the
Lenders or such Bank Product Provider (collectively, the “Other Parties”) and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Credit Party Obligations shall
have been paid in full, no Credit Document or Bank Product with a Bank Product
Provider remains in effect and the Commitments have been terminated. Each of the
Guarantors hereby further agrees not to exercise any right to enforce any other
remedy which the Administrative Agent, the Lenders or any Bank Product Provider
now have or may hereafter have against any Other Party, any endorser or any
other guarantor of all or any part of the Credit Party Obligations of the
Borrower and any benefit of, and any right to participate in, any security or
collateral given to or for the benefit of the Lenders and/or the Bank Product
Providers to secure payment of

98

--------------------------------------------------------------------------------

 

the Credit Party Obligations of the Borrower until such time as the Credit Party
Obligations shall have been paid in full, no Credit Document or Bank Product
with a Bank Product Provider remains in effect and the Commitments have been
terminated.
 
9.8    Limitation on Enforcement.
 
The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or any such Bank Product Provider (only
with respect to obligations under the applicable Bank Product entered into with
such Bank Product Provider) and that no Lender or Bank Product Provider shall
have any right individually to seek to enforce or to enforce this Guaranty, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent for the benefit of the Lenders under the terms of this
Credit Agreement and for the benefit of any Bank Product Provider under any Bank
Product provided by such Bank Product Provider. The Lenders and the Bank Product
Providers further agree that this Guaranty may not be enforced against any
director, officer, employee or stockholder of the Guarantors.
 
9.9    Confirmation of Payment.
 
The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations under the Credit Documents which are the subject of
this Guaranty and termination of the Commitments relating thereto, confirm to
the Borrower, the Guarantors or any other Person that the Credit Party
Obligations under the Credit Documents have been paid in full and the
Commitments relating thereto terminated, subject to the provisions of Section
9.2.
 
 
SECTION 10
MISCELLANEOUS
 
10.1    Amendments and Waivers.
 
Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section. The Required Lenders may, or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the Borrower
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders may specify in such instrument, any of the requirements of this
Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that, subject to Section 7.3,
no such waiver and no such amendment, waiver, supplement, modification or
release shall:

99

--------------------------------------------------------------------------------

 

 
(i)    reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate) or extend the scheduled date of any payment thereof
or increase the amount or extend the expiration date of any Lender's Commitment,
in each case without the written consent of each Lender directly affected
thereby; or
 
(ii)    amend, modify or waive any provision of this Section 10.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or
 
(iii)    amend, modify or waive any provision of Section 9 without the written
consent of the then Administrative Agent; or
 
(iv)    release all or substantially all of the Guarantors from their
obligations under the Guaranty, without the written consent of all the Lenders;
or
 
(v)    amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of the Required Lenders or of all Lenders as appropriate; or
 
(vi)    amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Bank Product Provider directly affected thereby;
or
 
(vii)    amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.12(a), Section 2.12(b) or Section 10.7, in each case, without
the written consent of each Lender and each Bank Product Provider directly
affected thereby;
 
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent in
addition to the Lenders required hereinabove to take such action.
 
Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the other Credit Parties, the Administrative Agent and
all future Lenders. In the case of any waiver, the Borrower, the other Credit
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the outstanding Loans and Notes
and other Credit Documents, and any Default or Event of Default permanently
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

100

--------------------------------------------------------------------------------

 

 
The Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Exhibit 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided further, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Borrower and each Lender.
 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (C) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (x) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (y) to the
extent such amendment, waiver or consent is of the type contemplated by clauses
(i)-(vii) above and such Defaulting Lender is impacted by such amendment, waiver
or consent more than the other Lenders.
 
The Borrower shall be permitted to replace with an Eligible Assignee acceptable
to the Administrative Agent any Lender (other than Wells Fargo) that fails to
consent to any proposed amendment, modification, termination, waiver or consent
with respect to any provision hereof or of any other Credit Document that
requires the unanimous approval of all of the Lenders, the approval of all of
the Lenders affected thereby or the approval of a class of Lenders, in each case
in accordance with the terms of this Section 10.1, so long as the consent of the
Required Lenders shall have been obtained with respect to such amendment,
modification, termination, waiver or consent; provided that (1) such replacement
does not conflict with any Requirement of Law, (2) the replacement Eligible
Assignee shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (3) the replacement
Eligible Assignee shall approve the proposed amendment, modification,
termination, waiver or consent, (4) the Borrower shall be liable to such
replaced Lender under Section 2.17 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (5) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (6) until such time as such replacement shall be consummated, the
Borrower shall pay to the replaced Lender all additional amounts (if any)
required pursuant to Section 2.15, 2.16 or 2.18, as the case may be, (7) the
Borrower provides at least three (3) Business Days' prior notice to such
replaced Lender, and (8) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender. If any replaced Lender fails to execute
the agreements required under Section 10.6 in connection with an assignment
pursuant to this Section 10.1, the Borrower may, upon two (2) Business Days'
prior notice to such replaced Lender, execute such agreements on behalf of such
replaced Lender. A Lender shall not be required to be replaced if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such replacement cease to apply.

101

--------------------------------------------------------------------------------

 

 
10.2    Notices.
 
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
 
if to the Borrower:
 
HNI Corporation
408 East Second Street
Muscatine, IA 52761
Attention:    Kelly McGriff
Vice President, Treasurer
Telephone:     (563) 272-7967
Telecopy:     (563) 272-7655
 
with a copy to:
 
HNI Corporation
408 East Second Street
Muscatine, IA 52761
Attention:    General Counsel
Telephone:    (563) 272-7123
Telecopy:    (563) 272-7237
 
if to the Administrative Agent:
 
Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
MAC D1109-019
Charlotte, North Carolina  28262
Attention:    Syndication Agency Services
Telephone:    (704) 590-2713
Telecopy:    (704) 590-3481

102

--------------------------------------------------------------------------------

 

 
with a copy to:
 
Wells Fargo Bank, National Association
301 South College Street NC0760
One Wachovia Center, 6th Floor
Charlotte, North Carolina  28288-0760
Attention:    Peter Martinets
Telephone:    (312) 845-8602
Telecopy:    (312) 553-4783
 
if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire.
 
(b)    Notices and other communications to the Lenders or the Administrative
Agent hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
10.3    No Waiver; Cumulative Remedies.
 
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

103

--------------------------------------------------------------------------------

 

 
10.4    Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the other
Credit Documents and the making of the Loans; provided that all such
representations and warranties shall terminate on the date upon which the
Commitments have been terminated and all Credit Party Obligations have been paid
in full.
 
10.5    Payment of Expenses and Taxes.
 
(a)    Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the Issuing Lender and the Swingline Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Swingline Loan or any demand for payment thereunder and (iii) all
reasonable out‑of‑pocket expenses incurred by the Administrative Agent, any
Lender, the Issuing Lender or the Swingline Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)    Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, the Issuing
Lender, the Swingline Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and reasonable out-of-pocket expenses (including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Materials of Environmental Concern on or from any
property owned or operated by any Credit Party or any of its Subsidiaries, or
any liability under Environmental Law related in any way to any Credit Party or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence

104

--------------------------------------------------------------------------------

 

or willful misconduct of such Indemnitee.
 
(c)    Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lender, Swingline Lender or such Related
Party, as the case may be, such Lender's Commitment Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender or Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), Issuing Lender or Swingline Lender in connection
with such capacity.
 
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Credit Parties shall assert, and each of the Credit
Parties hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the Transactions, except to the
extent that a court of competent jurisdiction by final and nonappealable
judgment determines that the receipt of such information or materials by any
such unintended recipient resulted from the gross negligence or willful
misconduct of such Indemnitee.

105

--------------------------------------------------------------------------------

 

 
(e)    Payments. All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.
 
(f)    Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent, the Swingline Lender and the Issuing
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of the Credit Party Obligations.
 
10.6    Successors and Assigns; Participations; Purchasing Lenders.
 
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)     Minimum Amounts.
 
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 (provided, however, that
simultaneous assignments shall be aggregated in respect of a Lender and its
Approved Funds), unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

106

--------------------------------------------------------------------------------

 

 
(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate tranches
on a non-pro rata basis.
 
(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
 
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
 
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and
 
(C)    the consent of the Issuing Lender and Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for assignments.
 
(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that only one (1) such
fee shall be payable in respect of simultaneous assignments by a Lender and its
Approved Funds), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

107

--------------------------------------------------------------------------------

 

 
(v)     No Assignment to a Credit Party. No such assignment shall be made to any
Credit Party or any Credit Party's Affiliates or Subsidiaries.
 
(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
 
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 10.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.
 
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice; provided that a Lender shall
only be entitled to inspect its own entry in the Register and not

108

--------------------------------------------------------------------------------

 

that of any other Lender.
 
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Credit Party or any Credit Party's
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders, Issuing Lender and Swingline Lender shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.
 
(e)    Limitations Upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.17 and 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.18 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.18 as though it were a Lender.
 
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

109

--------------------------------------------------------------------------------

 

 
10.7    Adjustments; Set-off.
 
(a)    If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, the Swingline Lender or the Issuing Lender,
irrespective of whether or not such Lender, the Swingline Lender or the Issuing
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Swingline Lender or the Issuing Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (i)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Credit
Party Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Swingline Lender, the Issuing
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Swingline Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender, the Swingline Lender and the Issuing Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender's receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

110

--------------------------------------------------------------------------------

 

 
(A)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
(B)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) (1) any amounts applied by the
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the Issuing Lender and/or Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder.
 
(c)    Each Credit Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
10.8    Table of Contents and Section Headings.
 
The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.
 
10.9    Counterparts; Effectiveness: Electronic Execution.
 
(a)    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Borrower, the Guarantors, the Administrative Agent, and the Lenders and the
Administrative Agent shall have received copies hereof and thereof (telefaxed or
otherwise), and thereafter this Agreement shall be binding upon and inure to the
benefit of the Borrower, the Guarantors, the Administrative Agent and each
Lender and their respective successors and permitted assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or email
shall be effective as delivery of a manually executed counterpart of this
Agreement.

111

--------------------------------------------------------------------------------

 

 
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
10.10    Judgment Currency.
 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Credit
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Lender in the Agreement Currency, each Credit Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Lender
in such currency, the Administrative Agent or such Lender agrees to return the
amount of any excess to the Borrower (or to any other Person who may be entitled
thereto under applicable law).
 
10.11    Severability.
 
Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.12    Integration.
 
This Credit Agreement and the other Credit Documents represent the agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the Borrower or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Credit Documents.

112

--------------------------------------------------------------------------------

 

 
10.13    GOVERNING LAW.
 
THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.14    Consent to Jurisdiction and Service of Process.
 
All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Credit Agreement, any Note or any of the other Credit
Documents may be brought in the courts of the State of New York in New York
County or of the United States for the Southern District of New York, and, by
execution and delivery of this Credit Agreement, each of the Borrower and the
other Credit Parties accepts, for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any final judgment rendered thereby
in connection with this Credit Agreement, any Note or any other Credit Document
from which no appeal has been taken or is available. Each of the Borrower and
the other Credit Parties irrevocably agrees that all service of process in any
such proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by each of the Borrower and the
other Credit Parties to be effective and binding service in every respect. Each
of the Borrower, the Administrative Agent and the Lenders irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
based on the grounds of forum non conveniens which it may now or hereafter have
to the bringing of any such action or proceeding in any such jurisdiction.
Nothing herein shall affect any right that any party hereto may have to serve
process in any other manner permitted by law or shall limit the right of any
Lender to bring proceedings against the Borrower or the other Credit Parties in
the court of any other jurisdiction.
 
10.15    Confidentiality; Non-Public Information.
 
Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agrees to maintain the confidentiality of non-public information
with respect to the Borrower and its Subsidiaries which is furnished pursuant to
this Credit Agreement, any other Credit Documents or any documents contemplated
by or referred to herein or therein, except that such information may be
disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and that the disclosing party
shall remain responsible for any unauthorized disclosure of such information by
such Persons), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that such Person will, to the extent permitted
by law, promptly give notice to the Borrower before any such disclosure so that
the Borrower may seek to obtain a protective order, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder, under any
other Credit Document or Bank Product or any action or proceeding relating to
this Agreement, any other Credit Document or Bank Product or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) to (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations,

113

--------------------------------------------------------------------------------

 

(ii) an investor or prospective investor in securities issued by an Approved
Fund that also agrees that such information shall be used solely for the purpose
of evaluating an investment in such securities issued by the Approved Fund,
(iii) a trustee, collateral manager, servicer, backup servicer, noteholder or
secured party in connection with the administration, servicing and reporting on
the assets serving as collateral for securities issued by an Approved Fund, or
(iv) a nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential and, in the case of any recipient described
in clauses (i), (ii) or (iii), required to execute an agreement containing
provisions substantially the same as those of this Section), (h) with the
consent of the Borrower or (i) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Swingline
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. Any Person required
to maintain the confidentiality of information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
10.16    Acknowledgments.
 
The Borrower and the other Credit Parties each hereby acknowledges that:
 
(a)    it has been advised by counsel in the negotiation, execution and delivery
of each Credit Document;
 
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and
 
(c)    no joint venture exists among the Lenders or among the Borrower and the
Lenders.

114

--------------------------------------------------------------------------------

 

 
10.17    Waivers of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.18    Patriot Act Notice.
 
Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.
 
10.19    Resolution of Drafting Ambiguities.
 
Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.
 
10.20    Press Releases and Related Matters.
 
The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person (such consent not to be unreasonably withheld or
delayed), unless (and only to the extent that), the Credit Parties or such
Affiliate is required to do so under law and then, in any event, the Credit
Parties or such Affiliate will consult with such Person before issuing such
press release or other public disclosure. Likewise, neither the Administrative
Agent nor any Lender shall publish any advertising material relating to the
Transactions which uses the name, product photographs, logo or trademark of the
Credit Parties without the prior written consent of the Borrower (such consent
not to be unreasonably withheld or delayed); provided that the Administrative
Agent or any Lender may publish or otherwise identify in any advertising or
marketing materials a “tombstone” or similar summary of the credit facility that
includes the role of such party in the credit facility, the Borrower's logo, the
names of the parties to this Agreement and the amount and type of the credit
facility without the consent of the Borrower.

115

--------------------------------------------------------------------------------

 

 
10.21    Appointment of Borrower.
 
Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes under this Agreement and agrees that (a) the Borrower may execute such
documents on behalf of such Guarantor as the Borrower deems appropriate in its
sole discretion and each Guarantor shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Borrower on behalf of each Guarantor.
 
10.22    No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates' understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm's-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and WFS, on the other
hand, and the Credit Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions
(including any amendment, waiver or other modification hereof or thereof);
(b) in connection with the process leading to such transaction, the
Administrative Agent and WFS each is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for any Credit Party or
any of their Affiliates, stockholders, creditors or employees or any other
Person; (c) neither the Administrative Agent nor WFS has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of any Credit Party
with respect to any of the Transactions or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent
or WFS has advised or is currently advising any Credit Party or any of its
Affiliates on other matters) and neither the Administrative Agent nor WFS has
any obligation to any Credit Party or any of their Affiliates with respect to
the Transactions except those obligations expressly set forth herein and in the
other Credit Documents; (d) the Administrative Agent and WFS and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent nor WFS has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and WFS have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the Transactions hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of the Credit Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent or WFS with respect to any breach or alleged
breach of agency or fiduciary duty.
 

116

--------------------------------------------------------------------------------

 

10.23    Responsible Officers and Authorized Officers.
 
The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers and the Authorized Officers
with respect to all matters pertaining to the Credit Documents including, but
not limited to, the selection of interest rates, the submission of requests for
Extensions of Credit and certificates with regard thereto. Such authorization
may be changed only upon written notice to Administrative Agent accompanied by
(a) an updated Schedule 3.21 and (b) evidence, reasonably satisfactory to
Administrative Agent, of the authority of the Person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent (or such earlier time as agreed to by
the Administrative Agent).
 
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 

117

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.
 
 
 BORROWER:
HNI CORPORATION,
an Iowa corporation
 
 
 
 
 
 
By:
/s/ Kurt A. Tjaden
 
 
 
Name:  Kurt A. Tjaden
 
 
 
Title:    Vice President and Chief Financial Officer 
 
 
 
 
 

 
 
GUARANTORS:
THE HON COMPANY
ALLSTEEL INC.
HEARTH & HOME TECHNOLOGIES INC.
PAOLI INC.
THE GUNLOCKE COMPANY L.L.C.
MAXON FURNITURE INC.
HICKORY BUSINESS FURNITURE, LLC
 
 
 
 
 
 
By:
/s/ Kurt A. Tjaden
 
 
 
Name:  Kurt A. Tjaden
 
 
 
Title:    Vice President 
 
 
 
 
 

   
 
    
    
 
 
 

118

--------------------------------------------------------------------------------

 

 
 
LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually in its capacity as a
Lender and in its capacity as Administrative Agent
 
 
 
 
 
 
By:
/s/ Charles W. Reed
 
 
 
Name:  Charles W. Reed
 
 
 
Title:    Director 
 
 
 
 
 

 
 
    
    
 
 
 
 
 
 

119

--------------------------------------------------------------------------------

 

 
    
 
 
BANK OF AMERICA, N.A.,
as a Lender
 
 
 
 
 
 
By:
/s/  Scott Hitchens
 
 
 
Name:  Scott Hitchens 
 
 
 
Title:    Vice President
 
 
 
 
 

                                            
 
 
    
 
 
 
 
 
 

120

--------------------------------------------------------------------------------

 

 
 
    
 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
 
 
By:
/s/ Jon R. Hinard
 
 
 
Name:  Jon R. Hinard
 
 
 
Title:    Senior Vice President
 
 
 
 
 

 
 
 
 
 
 
 
 

121

--------------------------------------------------------------------------------

 

 
 
 
THE PRIVATE BANK AND TRUST COMPANY,
as a Lender
 
 
 
 
 
 
By:
/s/   Kim A. Butler
 
 
 
Name:  Kim A. Butler
 
 
 
Title:    Managing Director 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 

122

--------------------------------------------------------------------------------

 

 
 
 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
 
 
By:
/s/   Sandra J. Hartay
 
 
 
Name:  Sandra J. Hartay 
 
 
 
Title:    Vice President 
 
 
 
 
 

 
 
 
 
 
 
 
 

123

--------------------------------------------------------------------------------

 

 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY,
as a Lender
 
 
 
 
 
 
By:
/s/  Roger Eric Searls
 
 
 
Name:  Roger Eric Searls 
 
 
 
Title:    Vice President 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 

124

--------------------------------------------------------------------------------

 

 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
 
 
By:
/s/   Melissa A. Morris
 
 
 
Name:  Melissa A. Morris
 
 
 
Title:    Vice President, Commercial Lending
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 

125

--------------------------------------------------------------------------------

 

 
 
 
THE NORTHERN TRUST COMPANY,
as a Lender
 
 
 
 
 
 
By:
/s/   William R. Kopp
 
 
 
Name:  William R. Kopp
 
 
 
Title:     Vice President 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 

126

--------------------------------------------------------------------------------

 

 
 
 
BANKERS TRUST COMPANY,
as a Lender
 
 
 
 
 
 
By:
/s/  Joe DeJong
 
 
 
Name:  Joe DeJong 
 
 
 
Title:    Vice President 
 
 
 
 
 

 
 
 
 
    
    
 
 

127

--------------------------------------------------------------------------------

 

 
 
 
Schedule 3.2
 
 
 
PATRIOT ACT INFORMATION
 
 
Legal Name of the Borrower:
HNI Corporation
State of Organization:
Iowa
Type of Organization:
Corporation
Jurisdictions Where Qualified
California
Address of Chief Executive Office:
408 East Second Street, Muscatine, IA 52761
Address of Principal Place of Business:
408 East Second Street, Muscatine, IA 52761
Business Phone Number:
563-272-7400
Organizational Identification Number:
19,355
Federal Tax Identification Number:
42-0617510
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
Publicly held

 
Legal Name of the Guarantor:
Maxon Furniture Inc.
State of Organization:
Iowa
Type of Organization:
Corporation
Jurisdictions Where Qualified
Alabama, Maryland, North Carolina, Pennsylvania, South Carolina, Washington
Address of Chief Executive Office:
408 East Second Street, Muscatine, IA 52761
Address of Principal Place of Business:
408 East Second Street, Muscatine, IA 52761
Business Phone Number:
563-272-7400
Organizational Identification Number:
112,831
Federal Tax Identification Number:
42-1295118
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
Wholly owned subsidiary of HNI Corporation

 
 
Legal Name of the Guarantor:
The Gunlocke Company L.L.C.
State of Organization:
Iowa
Type of Organization:
Limited Liability Company
Jurisdictions Where Qualified
Maryland, Pennsylvania, New York
Address of Chief Executive Office:
408 East Second Street, Muscatine, IA 52761
Address of Principal Place of Business:
408 East Second Street, Muscatine, IA 52761
Business Phone Number:
563-272-7400
Organizational Identification Number:
273,864
Federal Tax Identification Number:
22-3887942
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
100% membership interest vested in Allsteel Inc. Allsteel Inc. is a wholly owned
subsidiary of HNI Corporation.

 

--------------------------------------------------------------------------------

 

Legal Name of the Guarantor:
Hickory Business Furniture, LLC
State of Organization:
North Carolina
Type of Organization:
Limited Liability Company
Jurisdictions Where Qualified
California
Address of Chief Executive Office:
408 East Second Street, Muscatine, IA 52761
Address of Principal Place of Business:
408 East Second Street, Muscatine, IA 52761
Business Phone Number:
563-272-7400
Organizational Identification Number:
660,286
Federal Tax Identification Number:
74-3255576
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
100% membership interest vested in Allsteel Inc. Allsteel Inc. is a wholly owned
subsidiary of HNI Corporation.

 
Legal Name of the Borrower:
Allsteel Inc.
State of Organization:
Illinois
Type of Organization:
Corporation
Jurisdictions Where Qualified
California, Colorado, Florida, Georgia, Iowa, Minnesota, New York, North Dakota,
Pennsylvania, Tennessee, Texas
Address of Chief Executive Office:
408 East Second Street, Muscatine, IA 52761
Address of Principal Place of Business:
408 East Second Street, Muscatine, IA 52761
Business Phone Number:
563-272-7400
Organizational Identification Number:
1198-658-7
Federal Tax Identification Number:
36-0717079
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
Wholly owned subsidiary of HNI Corporation

 
Legal Name of the Borrower:
The HON Company
State of Organization:
Iowa
Type of Organization:
Corporation
Jurisdictions Where Qualified
Alabama, California, District of Columbia, Georgia, Illinois, Indiana, Kentucky,
North Carolina, Pennsylvania, Virginia
Address of Chief Executive Office:
408 East Second Street, Muscatine, IA 52761
Address of Principal Place of Business:
408 East Second Street, Muscatine, IA 52761
Business Phone Number:
563-272-7400
Organizational Identification Number:
230,031
Federal Tax Identification Number:
42-1491474
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
Wholly owned subsidiary of HNI Corporation

 
 

--------------------------------------------------------------------------------

 

Legal Name of the Borrower:
Paoli Inc.
State of Organization:
Iowa
Type of Organization:
Corporation
Jurisdictions Where Qualified
California, Indiana, Maryland
Address of Chief Executive Office:
408 East Second Street, Muscatine, IA 52761
Address of Principal Place of Business:
408 East Second Street, Muscatine, IA 52761
Business Phone Number:
563-272-7400
Organizational Identification Number:
287,583
Federal Tax Identification Number:
20-0473460
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
Wholly owned subsidiary of HNI Corporation

 
Legal Name of the Borrower:
Hearth & Home Technologies Inc.
State of Organization:
Iowa
Type of Organization:
Corporation
Jurisdictions Where Qualified
California, Delaware, Georgia, Illinois, Indiana, Maryland, Michigan, Minnesota,
North Carolina, New Jersey, Ohio, Pennsylvania, South Carolina, Tennessee,
Virginia, Washington, West Virginia, Wisconsin
Address of Chief Executive Office:
408 East Second Street, Muscatine, IA 52761
Address of Principal Place of Business:
408 East Second Street, Muscatine, IA 52761
Business Phone Number:
563-272-7400
Organizational Identification Number:
18,406
Federal Tax Identification Number:
42-1161782
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
Publicly held

 
 
 

--------------------------------------------------------------------------------

 

Schedule 3.9
 
SUBSIDIARIES
HNI Corporation and Subsidiaries
Company
Jurisdiction of Organization
Percent of Ownership By
HNI Corporation
IA
 
The HON Company
IA
100% - HNI Corporation
Allsteel Inc.
IL
100% - HNI Corporation
The Gunlocke Company L.L.C.
IA
100% - Allsteel Inc.
Hickory Business Furniture, LLC
NC
100% - Allsteel Inc.
MacThrift Office Furniture LLC
DE
100% - Allsteel Inc.
Compass Office Solutions LLC
DE
85% - Allsteel Inc.
Commercial Office Interiors LLC
DE
51% - Allsteel Inc.
Contract Resource Group LLC
DE
80% - Allsteel Inc.
Fullmer Contract LLC
DE
100% - Allsteel Inc.
IAW LLC
DE
100% - Allsteel Inc.
Workspace Ohio LLC
DE
85.2% - Allsteel Inc.
Wilson Office Interiors LLC
DE
75% - Allsteel Inc.
Young Office Solutions LLC
DE
89.33% - Allsteel Inc.
Amovo Workplace Environments Inc.
Canada
100% - Allsteel Inc.
Hearth & Home Technologies Inc.
IA
100% - HNI Corporation
HHT L.L.C.
WA
100% - Hearth & Home Technologies Inc.
Allied Fireside, Inc.
WI
100% - Hearth & Home Technologies Inc.
Paoli Inc.
IA
100% - HNI Corporation
Maxon Furniture Inc.
IA
100% - HNI Corporation
HNI International Inc.
IA
100% - HNI Corporation
HNI International (Mexico) L.L.C.
IA
100% - HNI International Inc.
HNI International (Puerto Rico) LLC
IA
100% - HNI International Inc.
HON Internacional de Mexico, S. de R.L. de C.V.
Mexico
99% - HNI International Inc.
1% - HNI International (Mexico) L.L.C.
HON Internacional Servicios de Mexico, S. de R.L. de C.V.
Mexico
99% - HNI International Inc.
1% - HNI International (Mexico) L.L.C.
HNI Technologies Inc.
IA
100% - HNI Corporation
Pearl City Insurance Company
VT
100% - HNI Corporation
Omni Workspace Company
MN
80% - HNI Corporation
A & M Business Interior Services L.L.C.
MN
100% - Omni Workspace Company
Emerald City Moving & Storage LLC
MN
100% - A & M Business Interior Services L.L.C.
Corporate Installations Minneapolis LLC
IA
100% - Omni Workspace Company
Interior Construction Services L.L.C.
MN
100% - Omni Workspace Company
Installation Technology L.L.C.
MN
100% - Omni Workspace Company
HFM Partners
IA Partnership
95% - HNI Corporation
5% - Maxon Furniture Inc.
River Bend Capital Corporation
IA
95% - HNI Corporation
5% - Maxon Furniture Inc.
HNI Services L.L.C.
IA
70% - HNI Corporation
30% HFM Partners
HON INDUSTRIES (Canada) Inc.
Canada
100% - HNI Corporation
HNI Asia L.L.C.
IA
100% - HNI Corporation
HNI Asia (Taiwan Branch)
China
100% - HNI Asia L.L.C.
HNI Asia Technology Services (Shenzhen) Limited
China
100% - HNI Asia L.L.C.

--------------------------------------------------------------------------------

 

HNI Hong Kong Limited
Hong Kong
100% - HNI Corporation
Lamex China Investment Ltd.
Hong Kong
100% - Global Known Ltd.
Dongguan Lamex Furniture Co. Ltd.
China
100% - Lamex China Investment Ltd.
Lamex China Development Ltd.
Hong Kong
100% - HNI Hong Kong Limited
Global Known Ltd.
Hong Kong
100% - HNI Hong Kong Limited
Lamex Holdings Ltd.
Hong Kong
100% - Global Known Ltd.
Lamex Trading Co. Ltd.
Hong Kong
100% - Global Known Ltd.
Allsteel Asia Limited
Hong Kong
100% - Global Known Ltd.
Polden Co. Ltd.
Hong Kong
100% - Global Known Ltd.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.16
 
 
 
 
 
 
INSURANCE
 
 
 
 
 
 
HNI Corporation Inc.
  SEE POLICIES FOR ACTUAL TERMS, CONDITIONS & DEDUCTIBLES
 
 
 
 
 
 
COVERAGE
POLICY
NUMBER
INSURANCE COMPANY
POLICY
PERIOD
LIMITS
DEDUCTIBLE
LEAD PROPERTY
CLP3011235
Allianz Insurance Co.
3/1/2010
All Perils - 60% part of $300,000,000 (except sublimits below & additional
sublimits per policy)
 
$1,000,000 deductible for
property damage & time
element combined except:
 
 
PRPNA1000243
Lloyds of London
3/1/2010
All Perils - 30% part of $100,000,000 (except sublimits below & additional
sublimits per policy)
 
$1,000,000 deductible for
property damage & time
element combined except:
 
 
PRPNA1000243
Lloyds of London- MARP
3/1/2010
All Perils - 10% part of $100,000,000 (except sublimits below & additional
sublimits per policy)
 
 
 
PRPNA1000244
Lloyds of London
3/1/2010
All Perils - 40% part of $100,000,000 excess of $100,000,000 (except sublimits
below & additional sublimits per policy)
 
 
 
PRPNA1000527
Lloyds of London
3/1/2010
All Perils - 40% part of $100,000,000 excess of $200,000,000 (except sublimits
below & additional sublimits per policy)
 
 
Engineering Fees- International (Allianz)
 
 
3/1/2010
 
 
 
 
 
 
 
 
DIC EXCESS FlOOD/FEDERAL FLOOD
           Flood - FEDERAL
99044715812009; 99044715822009; 99044715832009; 99044715842009; 99044715852009;
99044715862009
The Hartford
7/17/2010
$500,000 Building & $500,000 Contents
 
$50,000 Building & $50,000 Contents
 
           Flood - FEDERAL
87044818692009; 87044818672009
The Hartford
8/23/2009
$500,000 Building & $500,000 Contents
 
$50,000 Building & $50,000 Contents
 
Flood - FEDERAL
87045291522009 (Tukwila); 87045291512009 (Renton); 87045345402009 (Kent)
The Hartford
11/2/2009
$500,000 Contents Coverage Only)
 
$
50,000
 
                        Flood
PRPNA1000312
Lloyds of London
3/1/2010
$25,000,000 x/s $75,000,000
 
$1,000,000 per occurrence
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

BOILER & MACHINERY (U.S. & Canada)
FBP01917260028
Hartford Steam Boiler
3/1/2010
$100,000,000 Combined Single Limit
$250,000 Expediting Expense, Hazardous Substance, Water Damage, Ammonia
Contamination
10,000,000 Contingent Business Income
 
$1,000,000
24-hour waiting period for
business interruption
 
 
 
 
 
$250,000 Data Restoration
 
 
 
 
 
 
 
 
 
 
 
 
Statutory for Workers Compensation
 
 
WORKERS' COMPENSATION
WLRC 45700045
ACE USA
7/1/2009
EL-$1,000,000 Bodily Injury -Each Accident
 
$1,000,000 per occurrence
 
(All Other States)
 
 
 
EL-$1,000,000 Bodily Injury by Disease, each
 
 
 
 
 
 
employee and policy limit.
 
 
 
 
 
 
Statutory for Workers Compensation
 
 
WORKERS' COMPENSATION
SCFC 45700057
ACE USA
7/1/2009
EL-$1,000,000 Bodily Injury -Each Accident
 
$
1,000,000
 
(WI)
 
 
 
EL-$1,000,000 Bodily Injury by Disease, each employee and policy limit
 
 
 
 
 
 
$1,000,000 Stop Gap Insurance (each accident and each employee for disease)
 
 
 
 
 
 
 
 
 
 
 
 
Statutory for Workers Compensation Limit
 
 
EXCESS WORKERS' COMP
EWC 008318
Midwest Employers
7/1/2009
 
$
1,000,000
 
(WA,GA,IA,KY,NY)
 
 
 
 
 
 
 
 
 
 
 
PRODUCTS LIABILITY
XSLG 24932680
ACE USA
7/1/2009
$1,000,000 Each Occurrence
$4,000,000 Annual Aggregate
 
$1,000,000 SIR each occ.
 
PRODUCTS LIABILITY (GUARANTEE COST)
OGLG 24932679
ACE USA
7/1/2009
$2,000,000 Each Occurrence $4,000,000 Annual Aggregate
 
GC; Pearl City will act as reinsurer for 1st $1M
 
 
 
 
 
 
 
 
 
 
 
$1,000,000 Each Occurrence
 
 
GENERAL LIABILITY (Excl Products/Comp Ops)
HDOG 24932667
ACE USA
7/1/2009
$1,000,000 Personal & Advertising Injury
 
$250,000 each occurrence
 
 
 
 
 
$2,000,000 General Aggregate Limit
 
 
 
 
 
 
 
 
 
 
 
 
$2,000,000 Each Erroneous Act
 
 
Professional Errors & Omissions (Interior Design)
SG00436/003
Allied World Assurance (US) Inc
7/1/2009
$2,000,000 Aggregate
 
$
5,000
 
 
 
 
 
 
 
 
 
 
 
$2,000,000 Liability Limit Per Accident
 
 
AUTOMOBILE
ISAH 08578904
ACE USA
7/1/2009
Personal Injury/Property Protection included
 
$500,000 per accident
 
 
 
 
 
Uninsured Motorists cov. (minimum statutory)
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
Auto Medical Payments $5,000 per accident
 
 
 
 
 
 
 
 
UMBRELLA LIABILITY - $100,000,000 Total Limit
LEAD
XOO G24900241
ACE USA
7/1/2009
$25,000,000 each occurrence
 
1,000,000 - SIR
 
 
 
 
 
$25,000,000 annual aggregate
 
 
EXCESS
US00011036LI09A
XL Insurance
7/1/2009
$25,000,000 each occurrence
 
Excess
 
 
 
 
 
$25,000,000 annual aggregate
 
 
EXCESS
IPR 3792252-00
Zurich NA
7/1/2007
$50,000,000 each occurrence
 
Excess
 
 
 
 
 
$50,000,000 annual aggregate
 
 
 
 
 
 
 
 
PUNITIVE DAMAGES
HNI-PD/09
ACE Bermuda
7/1/2009
$25,000,000 each occurrence
 
See policy wording on
 
 
 
Insurance LTD
 
$25,000,000 annual aggregate
 
retention
 
NON-OWNED AIRCRAFT LIABILITY
A4GA000423109AM
Allianz
7/4/2009
$100,000,000 Each Occurrence
 
—
 
 
 
 
 
$1,000,000 Each Person
 
 
 
 
 
 
Med $5,000 Each Person, $25,000 Occurrence
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Aviation - NETJETS Owner's Interest Endorsement and Certificate of Insurance HNI
named as Additional Insured Share of Aircraft: 18.75%
Contract No. 1032151
USAIG
Contract Term
     300,000,000 Each Occurrence 1,000,000 Each Passenger and/or Crew Member
5,100,000 Aircraft Damage Coverage
 
—
 
 
 
 
 
 
 
TRAVEL ACCIDENT
ADD N01061355
Ace American
7/1/2009
Class 1: $250,000
 
—
 
 
(July 1, 2009 to July 1, 2012)
 
 
Class 2: $100,000
 
 
BUSINESS TRAVELER
Business Traveler Gold
 
 
 
 
 
5348-HNI-BTG16
HTH Worldwide
12/8/2009
$250,000 Medical Coverage, $100,000 Medical evacuation
 
 
 
 
 
 
 
 
DIRECTORS & OFFICERS - $50,000,000 except $70,000,000 - Side A
D&O (ABC)
8115-5458
Federal Insurance Co. (Chubb)
11/1/2009
$
10,000,000
 
$0 Non-Indemnifiable
 
 
(Same)
 
 
(Includes Outside Directors Liability)
 
$500,000 Indemnifiable loss
 
 
 
 
 
 
$5,000,000 SEC Claims
 

--------------------------------------------------------------------------------

 

Excess D&O
EC01202310
St. Paul Mercury Inc. Co. (Travelers)
11/1/2009
  $10,000,000 XS 10,000,000
 
Excess
 
Excess D&O
CUG 33383
Old Republic (Chicago Underwriting Group, Inc.,)
11/1/2009
 $10,000,000 XS 20,000,000
 
Excess
 
Excess D&O
DOC 5942514-01
Zurich North America
11/1/2009
  $10,000,000 XS 30,000,000
 
Excess
 
Excess D&O
8210-9417 (same)
Federal Insurance Co. (Chubb)
11/1/2009
  $10,000,000 XS 40,000,000
 
Excess
 
D&O (SIDE A ONLY)
1/1/332
National Union Fire Insurance Co.
11/1/2009
  $10,000,000 XS 50,000,000
 
Excess
 
D&O (SIDE A ONLY)
287979087 (same)
Continental Casualty Company (CAN)
11/1/2009
 $10,000,000 XS 60,000,000
 
Excess
 
 
 
 
 
 
 
FIDUCIARY LIABILITY
EC01202309
St Paul Mercury Insurance Co. (Travelers)
11/1/2009
$
10,000,000
 
$0 Non-indemnifiable loss $50,000 Indemnifiable loss $2,000,000 SEC claims
 
 
ECOO
 
 
 
 
Employment Practices Liability (integrated program)
IPR379225200
Steadfast Insurance Company (Zurich)
7/1/2009
$10,000,000 p/o $50,000,000
 
$
2,000,000
 
 
 
 
 
 
 
BLANKET CRIME
8209-2326 (same)
Federal Insurance (Chubb)
11/1/2009
$
10,000,000
 
$
100,000
 
 
 
 
 
 
 
KIDNAP & RANSOM/EXTORTION
8115-5458
Federal Insurance Co. (Chubb)
11/1/2007
$
10,000,000
 
$
—
 
LAMEX HOLDINGS LTD. CHINA AND HONG KONG
HONG KONG
 
 
 
 
 
PUBLIC LIABILITY
HCL0576280/09
ACE
EXPIRES 7/01/2010
$
2,000,000
 
Nil
 
EMPLOYEE'S COMPENSATION
PICC/HK1/EC1/2010/000151
PICC HK
EXPIRES 12/31/2010
$
25,641,026
 
Nil
 

--------------------------------------------------------------------------------

 

COMMERCIAL VEHICLE - 3RD PARTY ONLY
PICC/HK2/MCV/2010/000135
PICC/HK2/MCV/2010/000134
PICC/HK2/MCV/2010/000133
PICC/HK2/MCV/2010/000131
PICC/HK2/MCV/2010/000132
PICC/HK2/MCV/2010/000138
PICC/HK2/MCV/2010/000130
PICC/HK2/MCV/2010/000137
PICC/HK2/MCV/2010/000136
PICC HK
EXPIRES 12/31/2010
Third Party Death or Bodily Injury: $12,820,513
Third Party Property Damage: $128,205
 
$
962
 
PRIVATE VEHICLE - 3RD PARTY ONLY
PICC/HK2/MPV/2010/000129
PICC/HK2/MPV/2010/000128
PICC HK
EXPIRES 12/31/2010
Third Party Death or Bodily Injury: $12,820,513
Third Party Property Damage: $256,410
 
Vehicle 1
Third Party PD: $641
 
Vehicle 2
Young Driver: $641
Inexperienced Driver: $641
Third Party PD: $641
 
BUSINESS TRAVEL
10-10-CM001247(001)
General
EXPIRES 01/05/2011
Only for Peter Chiu
various
 
Nil
 
CHINA
 
 
 
 
 
PROPERTY (Hong Kong and China combined)
1,351,800,010,300,099,800
PING AN P&C
EXPIRES 12/31/2010
Sum Insured Hong Kong
$817,179
Sum Insured China
$44,603,846
75% stock deposit premium (premium shown is 100%)
 
Water Damage: $1,282 or 25% of loss (whichever greater)
Landslip & Subsidence: $1,282 or 10% of loss (whichever greater)
Earthquake: $6,410 or 15% of loss (whichever greater)
Others: $385 or 10% of loss (whichever greater)
but max. $641,026
 
BUSINESS INCOME (Hong Kong and China combined)
1,351,800,011,900,099,800
PING AN P&C
EXPIRES 12/31/2010
Annual Gross Profit : $25,512,821
On Auditors' Fee: $64,103
Indemnity Period: 24 months
 
7 Consecutive Days
 
BOILER & MACHINERY
(MECHANICAL BREAKDOWN COVERAGE)
(Hong Kong and China combined)
1,351,800,010,401,000,000
PING AN P&C
EXPIRES 12/31/2010
$
7,948,718
 
$2,564 or 10% of loss, whichever is greater but max. $641,026
 
PUBLIC LIABILITY
1,019,325,022,009,000,000
Huatai
EXPIRES 7/01/2010
$
2,000,000
 
Nil
 
 
 
 
 
 
 
 
 
 
 
$2,000,000 Bodily Injury & Property Damage
 
Nil
 
 
 
 
 
$1,000,000 Personal & Advertising Injury
 
Nil
 

--------------------------------------------------------------------------------

 

FOREIGN Package Program
(GL, AUTO, WC)
PHFD36908427
ACE USA
EXPIRES 7/01/2010
$4,000,000 Prods./Comp. Ops (Aggregate)
 
Nil
 
 
 
 
 
$1,000,000 Employee Benefits Liability
 
$1,000 Per Occurrence
 
 
 
 
 
$1,000,000 Excess/DIC Automobile (PD & BI)
 
Nil
 
 
 
 
 
$25,000 Hired Auto Physical Damage
 
Nil
 
 
 
 
 
$50,000 medical expense
 
Nil
 
PEARL CITY INSURANCE COMPANY
 
 
 
 
 
Crime
CRIME-11012009 deductible reimbursement policy - TRIA
PCIC
11/1/2009
$100,000 each occurrence/No Annual aggregate
 
 
Directors & Officers
D&O-11012009 deductible reimbursement policy
PCIC
11/1/2009
$500,000 Indemnifiable loss each occurrence/No annual aggregate $5,000,000 SEC
claims each occurrence/No annual aggregate
 
 
Employment Practices Liability
 Policy # EMP-11012009, deductible reimbursement policy - TRIA
PCIC
11/1/2009
$2,000,000 each occurrence/No annual aggregate
 
 
Fiduciary Liability*
 Policy # FIDUCIARY-11012009, deductible reimbursement policy- TRIA
PCIC
11/1/2009
$50,000 Indemnifiable loss each occurrence/No annual aggregate $2,000,000 SEC
claims each occurrence/No annual aggregate
 
 
*(TRIA included)
 
 
 
(of total policy premium $170.00 or .5% is for TRIA coverage)
 
 
 
 
 
 
 
 
Property Deductible Reimbursement Policy
 1 PROP 00 2010
PCIC
3/1/2010
$1M per occurrence most losses, $10M flood (zone A & B), earthquake 5% of value,
$10M aggregate, named windstorm, 2% of value, $10M aggregate. deductible $50K
per occurrence.
 
$50,000 each occurrence
Inland, Ocean and Marine Cargo
 CARGO-03012010
PCIC
3/1/2010
$500,000 per occurrence and a $1 Million annual aggregate
 
$25,000 each occurrence
 
 
 
 
 
 
Auto Liability Deductible Reimbursement Policy
1 AL-00 00 2009 (No TRIA)
PCIC
7/1/2009
$500,000 per occurrence No annual aggregate
 
None
Auto Physical Damage
1 APD-0 00 2009 No TRIA
PCIC
7/1/2009
$250,000 each occurrence and covers Auto Liability claims under $5,000 per
occurrence. Direct/ Occurrence policy
 
$1,000 each occurrence
Direct General Liability for non disputed claims with no bodily injuries
1 GL-00 01 2009 TRIA
PCIC
7/1/2009
$5,000 each occurrence no annual aggregate. Per Direct/Occurrence Policy Form
 
$1,000 each occurrence

--------------------------------------------------------------------------------

 

Pollution Legal Liability & Business Interruption
1 PLL-0 00 2009 TRIA
PCIC
7/1/2009
$1 Million per occurrence, $2 million annual aggregate, LAE erode the the
limits. Claims Made Policy form
 
$5,000 each occurance
Product Liability Deductible Reimbursement Policy
1 PR-00 00 2009 TRIA
PCIC
7/1/2009
$1 Million each ccurrence and $5 Million in the agregate.
 
None
Product Liability Fronted policy from ACE
OGL G24932679
ACE/PCIC
7/1/2009
$1 Million each ccurrence and $1 Million in the agregate.
 
Premium will be net of $25K ceding commission
General Liability Deductible Reimbursement policy
1 GL-00 00 2009 TRIA
PCIC
7/1/2009
$250,000 per occurrence No annual aggregate
 
None
Insured WC Deductible Reimbursement Policy
1 WC-00 00 2009 TRIA
PCIC
7/1/2009
$1 Million per occurrence no annual aggregate. Direct/ Occurrence policy
 
None
Self Insured WC Deductible Reimbursement Policy
2 WC-00 00 2009 TRIA
PCIC
7/1/2009
$1 Million per occurrence no annual aggregate. Direct/ Occurrence policy
 
None

 
 
 

--------------------------------------------------------------------------------

 

 
 
Schedule 3.18
 
LABOR MATTERS
 
The Owensboro Collective Bargaining Agreement with The HON Company.
 

--------------------------------------------------------------------------------

 

 
Schedule 3.21
 
Authorized Officers
 
The Authorized Officers listed below are duly elected and qualified officers of
such Credit Party and are duly authorized to execute and deliver, on behalf of
the respective Credit Party, the Credit Agreement, the Notes and the other
Credit Documents.
 
HNI Corporation
 
Stan A. Askren        Chairman, President and Chief Executive Officer
Kurt A. Tjaden        Vice President and Chief Financial Officer
Steven M. Bradford        Vice President, General Counsel and Secretary
Kelly J. McGriff        Treasurer and Vice President, Investor Relations
 
 
Allsteel Inc., The HON Company, Hearth & Home Technologies Inc., Maxon Furniture
Inc., Paoli Inc., The Gunlocke Company L.L.C. and Hickory Business Furniture,
LLC
 
 
Stan A. Askren        Chairman
Kurt A. Tjaden        Vice President
Steven M. Bradford        Vice President and Secretary
Kelly J. McGriff        Treasurer
 

--------------------------------------------------------------------------------

 

Schedule 6.1
 
INDEBTEDNESS
 
As of June 11, 2010, Senior Notes in the amount of $150 million under the Note
Purchase Agreement.
 
As of May 31, 2010, Guaranty Obligation on behalf of the Borrower for the real
property lease obligations of an independent office furniture dealer in the
amount of approximately $328,500.
 
As of June 9, 2010, Lamex Trading Co. Ltd. and/or Polden Co. Ltd. had drawn HKD
3,096,903 (approximately US $396,713) in the form of letters of credit and
performance bonds of the HKD 15,000,000 (approximately US $1,921,500) maximum
borrowing availability under its local banking facility with Standard Charter
Bank, which obligations are guaranteed by the Borrower.
 
As of May 31, 2010, Indebtedness on behalf of a Guarantor in the form of a
forgivable loan from the Iowa Department of Economic Development in the amount
of $445,000.
 
As of May 31, 2010, a Guaranty Obligation on behalf of a Guarantor for the
inventory financing obligations of independent hearth products dealers in the
amount of approximately $3,547,371.
 
 

--------------------------------------------------------------------------------

 

Schedule 6.2
 
LIENS
 
 
Jurisdiction
Thru Date
Findings
Current Secured Party of Record
File Type
File #, Case#
Book #,
Page #
File Date
Collateral Description
ALLSTEEL INC.
IL Secretary of State - UCC Liens
6/7/2010
UCC
NMHG Financial Services
UCC-1
9,396,616
12/28/2004
Equipment leased by Lessor to Lessee; all proceeds.
IL Secretary of State - UCC Liens
6/7/2010
UCC
NMHG Financial Services
UCC-1
8,998,798
8/12/2009
Continuation Statement to UCC-1, File No. 9396616.
IL Secretary of State - UCC Liens
6/7/2010
UCC
Canon Financial Services, Inc.
UCC-1
10,017,513
7/18/2005
Equipment as described on financing statement. Lease No. 004-0207000-008
IL Secretary of State - UCC Liens
6/7/2010
UCC
NMHG Financial Services
UCC-1
10,440,173
12/7/2005
Equipment as described on financing statement.
IL Secretary of State - UCC Liens
6/7/2010
UCC
Canon Financial Services, Inc.
UCC-1
11,354,386
9/19/2006
Equipment as described on financing statement. Lease No. 004-0207000-011
IL Secretary of State - UCC Liens
6/7/2010
UCC
Canon Financial Services, Inc.
UCC-1
11,590,292
12/5/2006
Equipment as described on financing statement. Lease No. 004-0207000-017
IL Secretary of State - UCC Liens
6/7/2010
UCC
Canon Financial Services, Inc.
UCC-1
11,735,053
1/19/2007
Equipment as described on financing statement. Lease No. 004-0207000-018
IL Secretary of State - UCC Liens
6/7/2010
UCC
Canon Financial Services, Inc.
UCC-1
11,957,161
4/2/2007
Equipment as described on financing statement. Lease No. 5176 Rosemary B
IL Secretary of State - UCC Liens
6/7/2010
UCC
Canon Financial Services, Inc.
UCC-1
12,503,067
9/18/2007
Equipment as described on financing statement. Lease No. 004-0207000-023
HEARTH & HOME TECHNOLOGIES INC.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Fleet Capital Corporation
UCC-1
P404828
12/9/2002
Goods as described on the Schedule A to financing statement and Lease Schedule
No. 35881-00001.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Banc of America Leasing & Capital, LLC
CONT
X102950-7
8/17/2007
Continuation Statement to UCC-1, File No. P404828.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Banc of America Leasing & Capital, LLC
AMEND
C103315-7
8/22/2007
Amendment to UCC-1, File No. P404828 to change secured party.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Monogram Credit Card Bank of Georgia
UCC-1
P438870
8/13/2003
All property as described on Exhibit A to the financing statement.

--------------------------------------------------------------------------------

 

IA Secretary of State - UCC Liens
6/3/2010
UCC
Monogram Credit Card Bank of Georgia
UCC-1
X132202-9
6/17/2008
Continuation Statement to UCC-1, File No. P438870.
IA Secretary of State - UCC Liens
6/3/2010
UCC
First Fleet Corporation
UCC-1
P476082
6/23/2004
Filed for informational purposes only. Equipment, under Schedule E, dated 1/1/04
to Lease No. HTECH2002 dated 10/22/02 to the financing statement, together with
vehicles and personal property as described on the financing statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
First Fleet Corporation
UCC-1
X162528-4
5/29/2009
Continuation Statement to UCC-1, File No. P476082.
IA Secretary of State - UCC Liens
6/3/2010
UCC
First Fleet Corporation
UCC-1
P476083
6/23/2004
Filed for informational purposes only. Equipment, under Schedule F, dated 4/1/04
to Lease No. HTECH2002 dated 10/22/02 to the financing statement, together with
vehicles and personal property as described on the financing statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
First Fleet Corporation
UCC-1
X162527-8
5/29/2009
Continuation Statement to UCC-1, File No. P476083.
IA Secretary of State - UCC Liens
6/3/2010
UCC
US Bancorp
UCC-1
E622289
8/23/2004
Filed for informational purposes only. Lease No. 408192, Canon Color Printer.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Greater Bank Bank N.A.
UCC-1
P516313
8/26/2005
Equipment (Forklift) as described on the financing statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
First Fleet Corporation
UCC-1
X092292-6
4/16/2007
Filed for informational purposes only. Equipment, under Schedule S, dated
3/15/07 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
First Fleet Corporation
UCC-1
X092294-8
4/16/2007
Filed for informational purposes only. Equipment, under Schedule R, dated
1/29/04 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Banc of America Leasing & Capital, LLC
ASSGN
X102744-8
8/15/2007
Assignment of UCC File No. X092294-8.

--------------------------------------------------------------------------------

 

IA Secretary of State - UCC Liens
6/3/2010
UCC
Banc of America Leasing & Capital, LLC
ASSGN
X102745-4
8/15/2007
Filed for informational purposes only. Equipment, under Schedule R, dated
1/29/04 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
First Fleet Corporation
UCC-1
X097833-8
6/18/2007
Filed for informational purposes only. Equipment, under Schedule U, dated
3/27/07 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Banc of America Leasing & Capital, LLC
ASSGN
X102746-0
8/15/2007
Assignment of UCC-l, File No. X097833-8.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Greater Bay Bank N.A.
UCC-1
X107556-1
10/5/2007
Equipment (Forklift) as described on the financing statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
PNC Equipment Finance, LLC
UCC-1
P561010-5
11/15/2007
Leased equipment and subleases thereof as described on the financing statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Manufacturers and Traders Trust Company
UCC-1
P561011-1
11/15/2007
Leased equipment and subleases described on the financing statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Fulton Bank/Leasing Department
UCC-1
P561116-9
11/19/2007
Hyster Lift Truck and related accessories.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Fulton Bank/Leasing Department
UCC-1
P561117-5
11/19/2007
Disa Golf 60” Table Blast W TD 650 Dust Collector.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Fulton Bank/Leasing Department
UCC-1
P561118-1
11/19/2007
New Powder Coating System and all related accessories.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Fulton Bank/Leasing Department
UCC-1
P561119-7
11/19/2007
10 USM PA 220-990 Grivet Guns.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Fulton Bank/Leasing Department
UCC-1
P561120-0
11/19/2007
Equipment (Lasers)
IA Secretary of State - UCC Liens
6/3/2010
UCC
Fulton Bank/Leasing Department
UCC-1
P561121-6
11/19/2007
40 Yard Compactor and Extra Wall Ratchet Kit.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Fulton Bank/Leasing Department
UCC-1
P561122-2
11/19/2007
Trumpf V130 Press Brake and related accessories.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Mid Penn Bank
UCC-1
P561718-9
12/6/2007
Equipment (Tractor) and related accessories and proceeds thereof.

--------------------------------------------------------------------------------

 

IA Secretary of State - UCC Liens
6/3/2010
UCC
Banc of America Leasing & Capital, LLC
UCC-1
X116167-3
1/4/2008
Filed for informational purposes only. Equipment, under Schedule T, dated
12/15/07 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Wells Fargo Equipment Finance, Inc., Its Successors and/or Assigns
UCC-1
X116406-9
1/8/2008
Filed for informational purposes only. Equipment, under Schedule X, dated
12/12/07 to Lease No. HTECH2002 dated 10/22/02 to the financing statement,
together with vehicles and personal property as described on the financing
statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Toshiba Financial Services
UCC-1
X128290-9
5/6/2008
Equipment leased under Lease No. 7572023 and related accessories and all
proceeds thereof.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Wisconsin Lift Truck Co.
UCC-1
P575246-9
12/8/2008
2008 Model #GT3, S/N
305470.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Mid Penn Bank Leasing Services
UCC-1
P581522-8
6/8/2009
Filed for informational purposes only. Equipment, under Schedule A, to Lease No.
990007.2009.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,517,333,793
7/21/2005
Equipment (Pallet Jack) as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,518,308,947
10/11/2005
Equipment (Forklift) as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,610,744,994
2/24/2006
Equipment (Forklift) as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,610,869,576
6/6/2006
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,611,709,463
5/1/2006
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,611,938,230
5/16/2006
Equipment (Forklift) as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,612,394,605
6/19/2006
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,612,597,098
7/3/2006
Equipment (Forklift) as described on the financing statement.

--------------------------------------------------------------------------------

 

MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,612,882,056
7/26/2006
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,613,663,703
9/27/2006
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,718,080,619
9/4/2007
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,719,237,564
12/10/2007
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,810,814,484
3/4/2008
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,812,539,361
7/17/2008
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,812,700,726
7/31/2008
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,812,730,289
8/4/2008
Equipment (Forklifts) as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,813,524,761
10/14/2008
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,914,534,591
1/12/2009
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,916,494,839
6/22/2009
Equipment (Forklifts) as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,917,199,745
8/28/2009
Equipment (Forklift) as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,918,326,305
12/11/2009
Equipment as described on the financing statement.
MN Secretary of State - UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
201,020,068,865
4/30/2010
Equipment as described on the financing statement.
PA Secretary of State - UCC Liens
5/27/2010
UCC
Mid Penn Bank
UCC-1
2,006,011,007,532
1/9/2006
Equipment as described on the financing statement.
PA Secretary of State - UCC Liens
5/27/2010
UCC
Mid Penn Bank
UCC-1
2,007,111,600,848
11/15/2007
Amendment to Financing Statement 2006011007532 to add change debtor.
HNI CORPORATION
IA Secretary of State - UCC Liens
6/3/2010
UCC
The Sherwin-Williams Company
UCC-1
E715729
11/30/2005
Consignment of all goods and products as described on financing statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
CIT Communications Finance Corporation
UCC-1
X082322-8
1/2/2007
Equipment as described on financing statement. Lease No. M 108859.

--------------------------------------------------------------------------------

 

IA Secretary of State - UCC Liens
6/3/2010
UCC
Central State Bank
UCC-1
E912178-6
4/30/2008
All rights of debtor under equipment and proceeds thereof as described on the
financing statement and under Master Agreement dated 4/9/08.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Central State Bank
UCC-1
E914337-0
5/8/2008
All rights of debtor under equipment and proceeds thereof as described on the
financing statement and under Master Agreement dated 4/9/08.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Central State Bank
UCC-1
E940295-9
9/24/2008
All rights of debtor under equipment and proceeds thereof as described on the
financing statement and under Master Agreement dated 4/9/08.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Central State Bank
UCC-1
E940359-3
9/24/2008
All rights of debtor under equipment and proceeds thereof as described on the
financing statement and under Master Agreement dated 4/9/08.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Central State Bank
UCC-1
E951786-1
11/17/2008
All rights of debtor under equipment and proceeds thereof as described on the
financing statement and under Master Agreement dated 4/9/08.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Office Furniture Rental Alliance
UCC-1
P577624-7
2/19/2009
All rights, title and interest of debtor under all re-rental agreements thereof
under Dealer Rental Program Agreement dated 9/5/08.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Deere Credit, Inc.
UCC-1
E09000757-4
5/5/2009
3 - John Deere 2803A ZTrack Mowers.
IA Secretary of State - UCC Liens
6/3/2010
UCC
GreatAmerica Leasing Corporation
UCC-1
X165811-7
7/13/2009
Various Canon copiers, faxes and printers.
IA Secretary of State - UCC Liens
6/3/2010
UCC
GreatAmerica Leasing Corporation
UCC-1
X166576-1
7/22/2009
Assignment of UCC-1 X165811-7.
IA Secretary of State - UCC Liens
6/3/2010
UCC
R K Dixon Company
UCC-1
X1711999-2
9/28/2009
Various Canon copiers, printers and fax machines.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Die-Tech and Engineering, Inc.
UCC-1
E10027806-3
4/27/2010
Equipment as described on financing statement.

--------------------------------------------------------------------------------

 

Los Angeles County, California
6/9/2010
N/A
Pearl City Insurance Company
Deed of Trust
20,091,017,392
7/7/2009
All real property owned by HNI Corporation located at South Gate, Los Angeles
County, California - 2323 East Firestone Boulevard, South Gate, CA 90280-2699.
Deed of Trust in the amount of $7,500,000.
THE HON COMPANY
IA Secretary of State - UCC Liens
6/3/2010
UCC
The Sherwin-Williams Company
UCC-1
E715729
11/30/2005
Consignment of goods as described on financing statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
IOS Capital
UCC-1
X064910
6/7/2006
Equipment pursuant to a Master Agreement as described on the financing
statement.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Knape & Vogt Manufacturing Company
UCC-1
P540477
8/4/2006
A consignment arrangement covering specific drawer slides consigned to debtor.
IA Secretary of State - UCC Liens
6/3/2010
UCC
NMHG Financial Services, Inc.
UCC-1
X069658
8/4/2006
Leased equipment and related accessories, and all proceeds including insurance
proceeds thereof.
IA Secretary of State - UCC Liens
6/3/2010
UCC
AEL Financial, LLC
UCC-1
P567505-4
4/24/2008
Equipment leased under the Rental Agreement dated 3/25/08 and related
accessories thereof and all proceeds thereof.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Seemac, Incorporated
UCC-1
P10001546-9
2/17/2010
All property as set out on Exhibit A attached to financing statement.
GA Secretary of State - UCC Liens
6/3/2010
UCC
Material Handling, Inc.
UCC-1
11,520,010,001,119
7/26/2001
Equipment (Lift Truck) as described on financing statement.
PAOLI INC.
IA Secretary of State - UCC Liens
6/3/2010
UCC
Toyota Motor Credit Corporation
UCC-1
X110696-2
11/6/2007
Leased equipment (Forklift) as described on the financing statement.
IN Secretary of State -
UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,600,009,477,680
10/10/2006
2 - Toyota Forklifts.
IN Secretary of State -
UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,700,000,796,900
1/24/2007
1 - Toyota Forklift.
IN Secretary of State -
UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,700,002,255,530
3/9/2007
2 - Toyota Forklifts.
IN Secretary of State -
UCC Liens
6/4/2010
UCC
Toyota Motor Credit Corporation
UCC-1
200,700,011,926,450
12/26/2007
1 - Toyota Forklift.

--------------------------------------------------------------------------------

 

Orange County, Indiana
6/9/2010
N/A
Pearl City Insurance Company
Mort-gage
40,834,435
6/26/2009
All real property owned by Paoli Inc. located in Orange County, Indiana - 201
East Martin, Orleans, IN 47452. Mortgage in the amount of $13,500,000.
HICKORY BUSINESS FURNITURE, LLC
NC Secretary of State -
UCC Liens
6/2/2010
UCC
Hyatt Equities LLC, d/b/a Hyatt Regency Santa Clara, C/O Rosement
UCC-1
20090027182B
4/8/2009
Deposit for Purchase Order 972008D15 for office furniture and delivery.
THE GUNLOCKE COMPANY L.L.C.
NY Secretary of State - UCC Liens
6/4/2010
UCC
NMHG Financial Services, Inc.
UCC-1
7,937
1/11/2001
Equipment as described on financing statement.
NY Secretary of State - UCC Liens
6/4/2010
UCC
NMHG Financial Services, Inc.
UCC-1
200,511,286,036,020
11/28/2005
Continuation Statement to UCC-1, File No. 007937
NY Secretary of State - UCC Liens
6/4/2010
UCC
Stiles Machinery, Inc.
UCC-1
200,712,310,993,810
12/31/2007
Equipment as described on financing statement.

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
Exhibit 1.1A
 
[FORM OF]
ACCOUNT DESIGNATION LETTER
 
TO:
Wells Fargo Bank, National Association, as Administrative Agent
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
 
The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:
 
 
Bank Name: [______________________]
ABA Routing Number: [_______]
Account Number: [__________]
 
 
[TO BE COMPLETED BY BORROWER]
 

 
Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions to be delivered separately.
 
This Account Designation Notice may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.
 
 
 
 
 
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 1.1B
 
EXISTING LETTERS OF CREDIT
 
 
 
 
LC
Number
Beneficiary
Amount
Expiration
Date
SM211603
STATE OF NY WORKERS COMPENSATION BOARD
$3,487,860.00
8/2/2010
SM211604
COMMONWEALTH OF KENTUCKY OFFICE OF WCPP
$1,009,777.00
7/1/2011
SM211605
NATIONAL UNION FIRE INSURANCE
$2,900,000.00
7/1/2011
SM211608
NATIONAL UNION FIRE INSURANCE OF PA
$1,492,874.00
10/16/2010
SM211636
THE TRAVELERS INDEMNITY CO.
$472,000.00
7/1/2011
SM211789
PRINCIPAL LIFE INSURANCE CO.
$53,952.00
9/1/2010
SM215100
ACE AMERICAN INSURANCE CO.
$6,908,310.00
7/31/2010
SM218301
ACE AMERICAN INSURANCE CO.
$1,000,000.00
2/8/2011
SM222589
GEORGIA SELF INSUERERS GUARANTY
$1,030,000.00
10/19/2010
 
 
 
 
TOTAL
 
$18,354,773.00
 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 1.1C
 
MANDATORY COST RATE
 
The Mandatory Cost Rate is an addition to the interest rate on a Loan to
compensate a Lender for the cost attributable to such Loan resulting from the
imposition from time to time under the Bank of England Act 1998 (the “Act”)
and/or by the Bank of England and/or the Financial Services Authority (the
“FSA”) (or other United Kingdom governmental authorities or agencies) of a
requirement to place non-interest-bearing deposits or Special Deposits (whether
interest-bearing or not) with the Bank of England and/or pay fees to the FSA
calculated by reference to liabilities used to fund such a Loan.
The Mandatory Cost Rate will be the percentage rate per annum (or the
arithmetical average of the percentage rates where there is more than one
Mandatory Cost Rate Reference Lender supplying the same) determined by the
Administrative Agent (rounded upward, if necessary, to four decimal places) as
the rate resulting from the application (as appropriate) of the following
formula:
(a)    in relation to Loans or other unpaid amounts denominated in Pounds
Sterling:
(X*L) + S(L - D) + (F * 0.01)
_______________________
100 - (X + S)
(b)    in relation to Loans or other unpaid amounts denominated in any currency
other than Pounds Sterling:
(F * 0.01)
_____________
300
where, in each case, on the day of application of the formula:
X    is the percentage of Eligible Liabilities (in excess of any stated minimum)
by reference to which such Mandatory Cost Rate Reference Lender is required
under or pursuant to the Act to maintain cash ratio deposits with the Bank of
England;
L    is the LIBOR Rate applicable to such Loan;
F    is the rate of charge payable by such Mandatory Cost Rate Reference Lender
to the FSA pursuant to paragraphs 2.02 or 2.03 (as the case may be) of the Fees
Regulations (but for this purpose the figure at paragraph 2.02b or 2.03b (as the
case may be) shall be deemed to be zero) and expressed in pounds per £1 million
of the Fee Base of such Mandatory Cost Rate Reference Lender;
S    is the level of interest-bearing Special Deposits, expressed as a
percentage of Eligible Liabilities, which such Mandatory Cost Rate Reference
Lender is required to maintain by the Bank of England (or other United Kingdom
governmental authorities or agencies); and
D    is the percentage rate per annum payable by the Bank of England to such
Mandatory Cost Rate Reference Lender on Special Deposits.
(X, L, S and D are to be expressed in the formula as numbers and not as
percentages (for example, if L = 3.9375%, then L is expressed as 3.9375 in the
formula). A negative result obtained from subtracting D from L shall be counted
as zero.)
The Mandatory Cost Rate for any Interest Period shall be calculated at or about
11:00 a.m. (London time) on the first day of such Interest Period for the
duration of such Interest Period.
The determination of the Mandatory Cost Rate in relation to any Interest Period
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

--------------------------------------------------------------------------------

 

If there is any change in circumstance (including the imposition of alternative
or additional requirements, including capital adequacy requirements) which in
the reasonable opinion of the Administrative Agent renders or will render the
above formula (or any element thereof, or any defined term used therein)
inappropriate or inapplicable, the Administrative Agent shall promptly notify
the Borrower and the Lenders thereof and (following consultation with the
Required Lenders) shall be entitled to vary the same with the prior written
consent of the Borrower, which shall not be unreasonably withheld. Any such
variation shall, in the absence of manifest error, be conclusive and binding on
all parties and shall apply from the date specified in a notice from the
Administrative Agent to the Borrower and the Lenders.
For the purposes of this Exhibit:
 
The terms “Eligible Liabilities” and “Special Deposits” shall bear the meanings
ascribed to them under or pursuant to the Act or by the Bank of England (as may
be appropriate), on the day of the application of the formula
 
“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.
 
“Fees Regulations” means, as appropriate, either:
 
(a)
the Banking Supervision (Fees) Regulations 1999; or
 
(b)
such other law or regulations as from time to time may be in force, relating to
the payment of fees for banking supervision.
 
“Mandatory Cost Rate Reference Lender” means Wells Fargo.

 
If any Mandatory Cost Rate Reference Lender's Commitment shall terminate
(otherwise than on termination of the Aggregate Commitments), or for any reason
whatsoever any Mandatory Cost Rate Reference Lender shall cease to be a Lender
hereunder, such Mandatory Cost Rate Reference Lender shall thereupon cease to be
a Mandatory Cost Rate Reference Lender, and, when necessary, the Mandatory Cost
Rate shall be determined on the basis of the rates as notified by the remaining
Mandatory Cost Rate Reference Lenders in accordance with this Exhibit 1.1C.
 
 
 
 

--------------------------------------------------------------------------------

 

 
            
 
 
 
Exhibit 1.1D
 
[FORM OF]
BANK PRODUCT PROVIDER NOTICE
 
 
TO:
Wells Fargo Bank, National Association, as Administrative Agent
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
 
[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:
 
(a)     [Name of Bank Product Provider] meets the requirements of a Bank Product
Provider under the terms of the Credit Agreement and is a Bank Product Provider
under the Credit Agreement and the other Credit Documents.
 
(b)    The Credit Parties have entered into Bank Products with [Name of Bank
Product Provider] which include: [set forth Bank Products].
 
(c)    The maximum dollar amount1 of obligations arising under the Bank Products
set forth in clause (b) above is: $_______.
 
(d)    The methodology to be used by such parties in determining the Bank
Product Debt (as defined in the Credit Agreement) owing from time to time is:
_______________________.
 
Delivery of this Notice by telecopy shall be effective as an original.
 
A duly authorized officer of the undersigned has executed this Notice as of the
___ day of _____, _____.
 
 
 
as a Bank Product Provider
 
By:
Name:
Title:

 
1 If reasonably capable of being determined.

--------------------------------------------------------------------------------

 

 
Exhibit 2.1(a)
 
LENDERS AND
COMMITMENTS
 
 
 
Lender
Revolving
Committed
Amount
Revolving
Commitment
Percentage
LOC
Committed
Amount
LOC
Commitment Percentage
Wells Fargo Bank, National Association
$26,000,000.00
17.33333333%
$8,666,666.66
17.33333333%
Bank of America, N.A.
$26,000,000.00
17.33333333%
$8,666,666.66
17.33333333%
PNC Bank, N.A.
$17,000,000.00
11.33333333%
$5,666,666.67
11.33333333%
The Private Bank and Trust Company
$17,000,000.00
11.33333333%
$5,666,666.67
11.33333333%
U.S. Bank National Association
$17,000,000.00
11.33333333%
$5,666,666.67
11.33333333%
Branch Banking and Trust Company
$17,000,000.00
11.33333333%
$5,666,666.67
11.33333333%
HSBC Bank USA, National Association
$13,000,000.00
8.66666667%
$4,333,333.33
8.66666667%
The Northern Trust Company
$11,000,000.00
7.33333333%
$3,666,666.67
7.33333333%
Bankers Trust Company
$6,000,000.00
4%
$2,000,000.00
4%
 
 
 
 
 
Total
$150,000,000
100%
$50,000,000
100%

 
 

--------------------------------------------------------------------------------

 

Exhibit 2.1(b)(i)
 
[FORM OF]
NOTICE OF BORROWING
 
 
TO:
Wells Fargo Bank, National Association, as Administrative Agent
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
 
Ladies and Gentlemen:
 
Pursuant to Section [2.1(b)(i)][2.3(b)(i)] of the Credit Agreement, the Borrower
hereby requests that the following:
 
I.
Revolving Loans be made on [date] as follows (the “Proposed Borrowing”):

 
 
(1)
Total Amount of Revolving Loans
$
 
(2)
Amount of (1) to be allocated to LIBOR Rate Loans
$
 
(3)
Amount of (1) to be allocated to Alternate Base Rate Loans
$
 
(4)
Interest Periods and amounts to be allocated thereto in respect of LIBOR Rate
Loans (amounts must total (2)):
 
 
 
(i)
one month
$
 
 
(ii)
two months
$
 
 
(iii)
three months
$
 
 
(iv)
six months
$
 
 
Total LIBOR Rate Loans
$
 
 
 
 
NOTE:
BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO LIBOR RATE LOANS
$2,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF AND (B) WITH RESPECT TO
ALTERNATE BASE RATE LOANS, $1,000,000 AND $500,000 INCREMENTS IN EXCESS THEREOF.

 
 
II.    Swingline Loans be made on [date] as follows (the “Proposed Borrowing”):
 
Swingline Loans requested:
 

--------------------------------------------------------------------------------

 

 
(1)
Total Amount of Swingline Loans
$
 
(2)
Amount of (1) to be allocated to Swingline Loans denominated in Dollars
$
 
(3)
 
Interest Periods and amount of (1) to be allocated to Swingline Loans
denominated in ________________
[APPLICABLE FOREIGN CURRENCY]
$
 
 
(i)
one month
$
 
 
(ii)
three months
$
 
 
 
 
 
NOTE:
SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN INTEGRAL
AMOUNTS OF $100,000 IN EXCESS THEREOF.

 
Terms defined in the Credit Agreement shall have the same meanings when used
herein.
 
The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:
 
1.    The representations and warranties made by the Credit Parties in the
Credit Agreement or in any other Credit Document or which are contained in any
certificate furnished at any time under or in connection herewith or therewith
are true and correct on and as of the date of such Proposed Borrowing as if made
on and as of such date (except for those which expressly relate to an earlier
date which shall be true and correct as of such date).
 
2.    No Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.
 
3.    Immediately after giving effect to the making of the Proposed Borrowing
(and the application of the proceeds thereof), (i) the sum of outstanding
Revolving Loans plus outstanding Competitive Loans plus outstanding LOC
Obligations plus outstanding Swingline Loans shall not exceed the Aggregate
Revolving Committed Amount, (ii) the outstanding LOC Obligations shall not
exceed the LOC Committed Amount and (iii) the outstanding Swingline Loans shall
not exceed the Swingline Committed Amount.
 
This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.
 
 
[Signature on Following Page]
 
 
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit 2.1(e)
 
[FORM OF]
REVOLVING NOTE
 
 
[Date]
 
FOR VALUE RECEIVED, HNI Corporation, an Iowa corporation (the “Borrower”),
hereby promises to pay to the order of ______________________ (the “Lender”) in
lawful money of the United States of America and in immediately available funds,
 
(i)    in the case of Revolving Loans, on or before the Maturity Date, the
Lender's Revolving Committed Amount or, if less, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower; and
 
(ii)    in the case of Competitive Loans, on or before the date specified in the
applicable Competitive Bid, the aggregate unpaid principal amount of all
Competitive Loans made by the Lender to the Borrower with respect to such
Competitive Bid.
 
The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.
 
This Note is one of the Notes referred to in the Credit Agreement, dated as of
June [Day], 2010 (as amended, restated or otherwise modified, the “Credit
Agreement”), by and among the Borrower, the Guarantors, the Lenders and Wells
Fargo Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”), and the holder is entitled to the benefits thereof.
Terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.
 
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
If this Note is not paid when due at any stated or accelerated maturity, the
Borrower agrees to pay, in addition to principal and interest, all costs of
collection, including reasonable attorneys' fees.
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.
 
This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
[Signature on Following Page]
 

--------------------------------------------------------------------------------

 

 
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 2.2(b)-1
 
FORM OF COMPETITIVE BID REQUEST
 
TO:
Wells Fargo Bank, National Association, as Administrative Agent
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
    
The undersigned hereby gives you notice pursuant to Section 2.2(b) of the Credit
Agreement it requests solicitation of Competitive Bids under the Credit
Agreement, and in connection therewith sets forth below the terms on which the
related Competitive Loan borrowing (the “Competitive Loan Borrowing”) is
requested to be made:
 
(A)
Date of Competitive Loan Borrowing (which is a Business Day)
 
(B)
Principal Amount of Competitive Loan Borrowing
 
(C)
Interest Period
________ days

 
The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Competitive Loan Borrowing:
 
1.    The representations and warranties made by the Credit Parties in the
Credit Agreement or in any other Credit Document or which are contained in any
certificate furnished at any time under or in connection herewith or therewith
are true and correct on and as of the date of such Competitive Loan Borrowing as
if made on and as of such date (except for those which expressly relate to an
earlier date which shall be true and correct as of such date).
 
2.    No Default or Event of Default has occurred and is continuing, or would
result from such Competitive Loan Borrowing or from the application of the
proceeds thereof.
 
3.    Immediately after giving effect to the making of the Competitive Loan
Borrowing (and the application of the proceeds thereof), (i) the sum of
outstanding Revolving Loans plus outstanding Competitive Loans plus outstanding
LOC Obligations plus outstanding Swingline Loans shall not exceed the Aggregate
Revolving Committed Amount, (ii) the outstanding LOC Obligations shall not
exceed the LOC Committed Amount and (iii) the outstanding Swingline Loans shall
not exceed the Swingline Committed Amount.
 
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit 2.2(b)-2
 
FORM OF NOTICE OF RECEIPT OF COMPETITIVE BID REQUEST
 
 
TO:
[Name of Lender]
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
 
HNI Corporation, an Iowa corporation, being the Borrower under the
above-referenced Credit Agreement, made a Competitive Bid Request on
__________________, 20__, pursuant to Section 2.2(b) of the Credit Agreement,
and in that connection you are invited to submit a Competitive Bid by 10:00 A.M.
(Charlotte, North Carolina time)             , 20__ [Business Day after receipt
by Administrative Agent of Competitive Bid Request]. Your Competitive Bid must
comply with Section 2.2(c) of the Credit Agreement and the terms set forth below
on which the Competitive Bid Request was made:
 
(A)
Date of Competitive Loan Borrowing
 
(B)
Principal Amount of Competitive Loan Borrowing
 
(C)
Interest Period
________ days

 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
By:
 
 
Name:
Title:

 

--------------------------------------------------------------------------------

 

 
Exhibit 2.2(c)
 
FORM OF COMPETITIVE BID
 
TO:
Wells Fargo Bank, National Association, as Administrative Agent
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
    
The undersigned [Name of Lender], hereby makes a Competitive Bid pursuant to
Section 2.2(c) of the Credit Agreement, in response to the Competitive Bid
Request made by the Borrower on ____________, 20__, and in that connection sets
forth below the terms on which such Competitive Bid is made:
 
(A)
Minimum Principal Amount
[*]
(B)
Maximum Principal Amount
 
(C)
Competitive Bid Rate
 
(D)
Interest Period
________ days

 
The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.2(e) of the
Credit Agreement.
 
 
[NAME OF LENDER]
 
By:
 
 
Name:
Title:

 
 
[*Not less than $1,000,000, and integral multiples of $500,000 in excess
thereof.]
 
 
Exhibit 2.2(e)
 
FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER
 
 
TO:
Wells Fargo Bank, National Association, as Administrative Agent
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
    

--------------------------------------------------------------------------------

 

In connection with our Competitive Bid Request dated __________________ and in
accordance with Section 2.2(e) of the Credit Agreement, we hereby accept the
following bids for maturity on [date]:
 
Principal Amount
Competitive Bid Rate
Interest Period
Lender
$
[%]
 
 
$
[%]
 
 

 
We hereby reject the following bids:
 
Principal Amount
Competitive Bid Rate
Interest Period
Lender
$
[%]
 
 
$
[%]
 
 

 
 
 
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 

--------------------------------------------------------------------------------

 

Exhibit 2.2(e)
 
FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER
 
 
TO:
Wells Fargo Bank, National Association, as Administrative Agent
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
    
In connection with our Competitive Bid Request dated __________________ and in
accordance with Section 2.2(e) of the Credit Agreement, we hereby accept the
following bids for maturity on [date]:
 
Principal Amount
Competitive Bid Rate
Interest Period
Lender
$
[%]
 
 
$
[%]
 
 

 
We hereby reject the following bids:
 
Principal Amount
Competitive Bid Rate
Interest Period
Lender
$
[%]
 
 
$
[%]
 
 

 
 
 
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit 2.3(d)
 
[FORM OF]
SWINGLINE NOTE
 
[Date]
 
FOR VALUE RECEIVED, the undersigned, HNI Corporation, an Iowa corporation (the
“Borrower”), hereby unconditionally promises to pay on the Maturity Date (as
defined in the Credit Agreement referred to below), to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), in lawful money of the
United States of America or applicable Foreign Currency and in immediately
available funds, the aggregate unpaid principal amount of all Swingline Loans
made by the Swingline Lender to the undersigned pursuant to Section 2.3 of the
Credit Agreement referred to below. The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof and,
to the extent permitted by law, accrued interest in respect hereof from time to
time from the date hereof until payment in full of the principal amount hereof
and accrued interest hereon, at the rates and on the dates set forth in the
Credit Agreement.
 
This Note is the Swingline Note referred to in the Credit Agreement, dated as
June [Day], 2010 (as amended, restated or otherwise modified, the “Credit
Agreement”), by and among the Borrower, the Guarantors, the Lenders and Wells
Fargo Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”), and the holder is entitled to the benefits thereof.
Terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.
 
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
If this Note is not paid when due at any stated or accelerated maturity, the
Borrower agrees to pay, in addition to principal and interest, all costs of
collection, including reasonable attorneys' fees.
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
This Note may, upon execution, be delivered by facsimile or electronic mail,
which shall be deemed for all purposes to be an original signature
 
 
 
 
 
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 
    
 

--------------------------------------------------------------------------------

 

Exhibit 2.7
 
[FORM OF]
NOTICE OF CONVERSION/EXTENSION
 
TO:
Wells Fargo Bank, National Association, as Administrative Agent
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
    
Pursuant to Section 2.3 [Swingline Loans] or 2.7 [Revolving Loans] of the Credit
Agreement, the Borrower hereby requests conversion or extension of the following
Loans be made on [date] as follows (the “Proposed Conversion/Extension”):
    
 
(1)
Amount and Type of Loans to be converted/extended
 
 
 
(a)
Revolving Loans
$_______________
 
 
(b)
Foreign Currency Swingline Loans
$_______________
 
(2)
Amount of (1(a)) to be allocated to LIBOR Rate Loans
$_______________
 
(3)
Amount of (1(a)) to be allocated to Alternate Base Rate Loans
$_______________
 
(4)
Interest Periods and amounts to be allocated thereto in respect to LIBOR Rate
Loans which are Revolving Loans (amounts must total (2)):
 
 
 
(i)
one month
$_______________
 
 
(ii)
two months
$_______________
 
 
(iii)
three months
$_______________
 
 
(iv)
six months
$_______________
 
 
 
Total LIBOR Rate Loans
$_______________

 
 
(5)
Interest Periods and amounts to be allocated thereto in respect of Foreign
Currency Swingline Loans (amounts must total (1)(b)):
 
 
 
(i)
one month
$_______________
 
 
(ii)
three months
$_______________
NOTE:
(1) PARTIAL CONVERSIONS OF REVOLVING LOANS MUST BE IN MINIMUM AMOUNTS OF
$2,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF.
 
(2) FOREIGN CURRENCY SWINGLINE LOANS MAY BE EXTENDED FOR INTEREST PERIODS OF ONE
MONTH OR THREE MONTHS. FOREIGN CURRENCY SWINGLINE LOANS MAY NOT BE CONVERTED TO
ANY OTHER TYPE OF SWINGLINE LOAN OR ANY OTHER LOAN.

 
The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof unless such
Default or Event of Default shall have been waived in accordance with the Credit
Agreement.
 
This Notice of Conversion/Extension may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.
 
 

--------------------------------------------------------------------------------

 

 
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit 4.1(d)
 
[FORM OF]
SECRETARY'S CERTIFICATE
 
 
TO:
Wells Fargo Bank, National Association, as Administrative Agent
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
 
The undersigned officer of [CREDIT PARTY] (the “Company”) hereby certifies as
follows:
 
1.    Attached hereto as Exhibit A is a true and complete copy of the [articles
of incorporation] [certificate of formation] [certificate of limited
partnership] of the Company and all amendments thereto as in effect on the date
hereof certified as a recent date by the appropriate Governmental Authorities of
the state of [incorporation] [organization] of the Company.
 
2.    Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of the Company and all amendments
thereto as in effect on the date hereof.
 
3.    Attached hereto as Exhibit C is a true and complete copy of resolutions
duly adopted by the [board of directors] [members] [managers] [partners] of the
Company on ___________ ____. Such resolutions have not in any way been rescinded
or modified and have been in full force and effect since their adoption to and
including the date hereof, and such resolutions are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.
 
4.    Attached hereto as Exhibit D are true and complete copies of the
certificates of good standing, existence or its equivalent of the Company
certified as of a recent date by the appropriate Governmental Authorities of the
state of [incorporation] [organization] of the Company and each other state in
which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect.
 
5.    The following persons are the duly elected and qualified officers of the
Company, holding the offices indicated next to the names below on the date
hereof, and the signatures appearing opposite the names of the officers below
are their true and genuine signatures, and each of such officers is duly
authorized to execute and deliver, on behalf of the Company, the Credit
Agreement, the Notes and the other Credit Documents to be issued pursuant
thereto:
 
Name
Office
Signature
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the ____ day
of ________, ____.
 
 
__________________________________________
 
Name:
 
 
Title:
 

 
 
 
I, _______________________, the _______________________ of the Company, hereby
certify that ____________________ is the duly elected and qualified
_______________________ of the Company and that his/her true and genuine
signature is set forth above.
 
 
__________________________________________
 
Name:
 
 
Title:
 

 

--------------------------------------------------------------------------------

 

Exhibit 5.2(b)
 
[FORM OF]
COMPLIANCE CERTIFICATE
 
 
TO:
Wells Fargo Bank, National Association, as Administrative Agent
RE:
Credit Agreement, dated as of June 11, 2010 by and among HNI Corporation, an
Iowa corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)
DATE:
[Date]

 
 
For the fiscal [quarter] [year] ended [_________________, _____].
 
The undersigned hereby certifies on behalf of the Credit Parties that with
respect to the Credit Agreement:
 
(a)    to the best of my knowledge and belief, the financial statements provided
by the Borrower to the Administrative Agent and the Lenders for the fiscal
period referenced above fairly present in all material respects the financial
condition of the parties covered by such financial statements;
 
(b)    during the fiscal period referred to above, each Credit Party has
observed or performed its covenants and other agreements under the Credit
Agreement and under the other Credit Documents, and satisfied the conditions
contained in the Credit Agreement to be observed, performed or satisfied by it
(except to the extent waived in accordance with the provisions of the Credit
Agreement);
 
(c)    no Default or Event of Default has occurred or is continuing under the
Credit Agreement; 1 
 
(d)    there has been no development or event during the fiscal year referred to
above which has had or would reasonably be expected to have a Material Adverse
Effect; [Note - this certification to be made only in connection with compliance
certificates delivered with annual financial statements referred to in
Section 5.1(a)]
 
(e)    attached hereto on Annex A are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the financial covenants
contained in Section 5.9 of the Credit Agreement as of the last day of the
fiscal period referred to above; and
 
 
 
 
 
 
 
 
 
1If a Default or Event of Default shall have occurred, an explanation of such
Default or Event of Default shall be provided on a separate page attached hereto
together with an explanation of the action taken or proposed to be taken by the
Borrower with respect thereto.

--------------------------------------------------------------------------------

 

 
 
(f)    Attached hereto are all updated schedules required to be delivered
pursuant to Section 5.2(c) of the Credit Agreement, including the following
schedules: [an updated copy of [Schedule 3.2] [Schedule 3.9] [Schedule 3.16] to
the Credit Agreement.] * 
 
(g)    [Attached hereto on Schedule [__] is an updated copy of Schedule 3.21 to
the Credit Agreement.] + 
 
This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.
 
 
 
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*Please provide the applicable updated schedules, to the extent required by
Section 5.2(f).
+Please provide an updated list of Authorized Officers (along with an Incumbency
Certificate) to the extent there are any new Authorized Officers signing any
Credit Documents that had not previously signed Incumbency Certificates.
 
 

--------------------------------------------------------------------------------

 

 
Annex A
to Compliance Certificate

Financial Covenant Calculations
 
[to be completed by Borrower]
 

--------------------------------------------------------------------------------

 

Exhibit 5.8
 
[FORM OF]
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (the “Agreement”), dated as of _____________, ____, is by
and between _____________________, a ______________________ (the “Subsidiary
Guarantor”), the Borrower (as defined below) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent under that certain Credit
Agreement, dated as of June 11, 2010 (as amended, restated or otherwise
modified, the “Credit Agreement”), by and among HNI CORPORATION, an Iowa
corporation (the “Borrower”), the Guarantors, the Lenders and Wells Fargo Bank,
National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”). Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.
 
The Credit Parties are required by Section 5.8 of the Credit Agreement to cause
the Subsidiary Guarantor to become a “Guarantor” thereunder.
 
Accordingly, the Subsidiary Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:
 
1.    The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement and the other Credit Documents, and shall have all of the obligations
of a Guarantor thereunder as if it had executed the Credit Agreement and the
other Credit Documents. The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Documents, including without limitation (a) all of the
representations and warranties of the Credit Parties set forth in Section 3 of
the Credit Agreement and (b) all of the affirmative and negative covenants set
forth in Sections 5 and 6 of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the Subsidiary Guarantor
hereby jointly and severally together with the other Guarantors, guarantees to
each Lender, the Administrative Agent, the Swingline Lender and the Issuing
Lender as provided in the Credit Agreement the prompt payment and performance of
the Credit Party Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof and agrees that if any
of such Credit Party Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Subsidiary Guarantor will,
jointly and severally together with the other Guarantors, promptly pay and
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Credit Party
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.
 
2.    The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement is hereby amended to
provide the information shown on the attached Schedule A.
 
3.    The Borrower confirms that all of its obligations under the Credit
Agreement are, and upon the Subsidiary Guarantor becoming a Guarantor, shall
continue to be, in full force and effect. The parties hereto confirm and agree
that immediately upon the Subsidiary Guarantor becoming a Guarantor, the term
“Credit Party Obligations,” as used in the Credit Agreement, shall include all
obligations of such Subsidiary Guarantor under the Credit Agreement and under
each other Credit Document.
 
4.    The Subsidiary Guarantor hereby agrees that upon becoming a Guarantor it
will assume all Credit Party Obligations of a Guarantor as set forth in the
Credit Agreement.
 
5.    Each of the Borrower and the Subsidiary Guarantor agrees that at any time
and from time to time, upon the written request of the Administrative Agent, it
will execute and deliver such further documents and do such

--------------------------------------------------------------------------------

 

further acts and things as the Administrative Agent may reasonably request in
order to effect the purposes of this Agreement.
 
6.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
 
7.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.
 
 
[Signature on Following Page]
 
IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Joinder Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.
 
SUBSIDIARY GUARANTOR:[SUBSIDIARY GUARANTOR]
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 
BORROWER:
HNI CORPORATION,
an Iowa corporation
 
By:
 
 
Name:
 
 
Title:
 
 
 

 
                    
Acknowledged and accepted:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
SCHEDULE A
to
Joinder Agreement
 
Schedules to Credit Agreement
 

--------------------------------------------------------------------------------

 

 
Exhibit 10.6
 
[FORM OF]
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.]3 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's] [the
respective Assignors'] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.
 
1
Assignor[s]:
______________________________
 
 
______________________________
2
Assignee[s]:
______________________________
 
 
______________________________
 
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]

 
 
 
 
 
 
 
 
 
 
 
 
3Include bracketed language if there are either multiple Assignors or multiple
Assignees.

--------------------------------------------------------------------------------

 

3
Borrower:
HNI Corporation, an Iowa corporation
4
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement.
5
Credit Agreement:
The Credit Agreement dated as of June [Day], 2010, among the Borrower, the
guarantors from time to time party thereto, the lenders and other financial
institutions from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent.
6
Assigned Interest[s]:
 

 
Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 

 
[7.
Trade Date:
______________________] 4

 
Effective Date: _____________ ___, 20___.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------

 

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR[S]
[NAME OF ASSIGNOR]
 
 
By:
 
 
Title:

 
 
 
 
 
ASSIGNEE[S]
[NAME OF ASSIGNEE]
 
 
By:
 
 
Title:
[Consented to and] Accepted:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
 
Title:
 

 
 
 
[Consented to and]
[NAME OF RELEVANT PARTY]
 
 
By:
 
 
Title:
 

--------------------------------------------------------------------------------

 

 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
 
1.    Representations and Warranties.
 
1.1    Assignor[s]. [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
 
1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.6(b), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 9.6(b) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.
 
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
 
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

--------------------------------------------------------------------------------

 

 
 
 
 